Exhibit 10.48

TRANSACTION AGREEMENT

dated as of January 18, 2007

by and between

ABBOTT LABORATORIES

and

GENERAL ELECTRIC COMPANY


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

ARTICLE 1 DEFINITIONS

1

 

 

 

  1.1

Definitions

1

  1.2

Glossary of Defined Terms

9

 

 

ARTICLE 2 PURCHASE AND SALE

12

 

 

 

  2.1

Purchase and Sale of the Purchased Assets

12

  2.2

Excluded Assets

14

  2.3

Assumed Liabilities

15

  2.4

Excluded Liabilities

16

 

 

ARTICLE 3 PURCHASE PRICE

17

 

 

 

  3.1

Purchase Price

17

  3.2

Determination of Closing Date Balance Sheet Adjustment

17

  3.3

Closing Date Balance Sheet Adjustment Amount Payment

18

  3.4

Purchase Price Allocation; Withholding

18

 

 

ARTICLE 4 CLOSING

20

 

 

 

  4.1

Closing Date

20

  4.2

Closing Deliveries by Abbott

21

  4.3

Closing Deliveries by GE

22

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF ABBOTT

23

 

 

  5.1

Performance Financial Statements

23

  5.2

Sufficiency of Assets

23

  5.3

Title

24

  5.4

Environmental Matters

24

  5.5

Organization, Authority and Qualification

24

  5.6

No Conflict

24

  5.7

Governmental Consents and Approvals

25

  5.8

No Undisclosed Liabilities

25

  5.9

Litigation

25

5.10

Intellectual Property

25

5.11

Fraud and Abuse Statutes

26

5.12

Compliance with Laws

26

5.13

FDA Regulatory Compliance

26

5.14

Contracts

27

5.15

Employment and Employee Benefits Matters

27

5.16

Labor Matters

28

 

i


--------------------------------------------------------------------------------


 

5.17

Taxes

29

5.18

Brokers

30

5.19

Disclaimer

30

 

 

 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF GE

30

 

 

 

  6.1

Organization and Authority of GE

30

  6.2

No Conflict

30

  6.3

Governmental Consents and Approvals

31

  6.4

Litigation

31

  6.5

Brokers

31

 

 

 

 

ARTICLE 7 ADDITIONAL COVENANTS AND AGREEMENTS

31

 

 

 

 

  7.1

Conduct of the Business

31

  7.2

Access to Information; Confidentiality

33

  7.3

Regulatory and Other Authorizations; Notices and Consents

34

  7.4

Notifications

35

  7.5

Release of Indemnity Obligations

36

  7.6

Intellectual Property Matters

36

  7.7

Transition Services

39

  7.8

Further Action

39

  7.9

Mixed Contracts; Mixed Accounts

41

7.10

Third Person Claims Against Both the Business and the Excluded Assets

42

7.11

Intercompany Arrangements

43

7.12

Books, Records and Files

43

7.13

Non-Compete

43

7.14

Environmental Matters

44

7.15

Puerto Rico

46

7.16

Certain Leased and Real Property Sites

49

 

 

 

 

ARTICLE 8 EMPLOYEE MATTERS

 

 

49

 

 

 

 

  8.1

Transferred Employees

49

  8.2

Compensation and Employee Benefits

51

  8.3

U.S. Defined Benefit Pension Plans

53

  8.4

Non-U.S. Defined Benefit Pension Plans

53

  8.5

U.S. Defined Contribution Plans

56

  8.6

Non-U.S. Defined Contribution Plans

56

  8.7

U.S. Retiree Medical and Life

57

  8.8

Deferred Compensation

58

  8.9

Equity Compensation

58

8.10

U.S. Career Transition Incentive

59

 

ii


--------------------------------------------------------------------------------


 

8.11

Mutual Non-Hire

59

8.12

Deferred Closing Jurisdictions

60

8.13

Puerto Rico

60

 

 

ARTICLE 9 TAXES

60

 

 

  9.1

Abbott and GE Indemnities

60

  9.2

Apportionment of Taxes

61

  9.3

Tax Return Filing and Amendment

61

  9.4

Refunds

62

  9.5

Resolution of Tax Controversies

62

  9.6

Tax Cooperation

63

  9.7

Conveyance Taxes

63

  9.8

Survival of Obligations

64

 

 

ARTICLE 10 CONDITIONS

64

 

 

10.1

Conditions to Obligations of Abbott

64

10.2

Conditions to Obligations of GE

65

 

 

ARTICLE 11 TERMINATION

66

 

 

 

11.1

Termination

66

11.2

Effect of Termination

66

 

 

ARTICLE 12 INDEMNIFICATION AND SURVIVAL

66

 

 

12.1

Survival of Representations and Warranties

66

12.2

Indemnification by Abbott

66

12.3

Indemnification by GE

69

12.4

Exclusive Remedy

70

12.5

Calculation of Damages

70

12.6

Tax Treatment of Indemnity Payments

70

 

 

ARTICLE 13 MISCELLANEOUS

71

 

 

13.1

Assignment

71

13.2

Public Announcements

71

13.3

Expenses

71

13.4

Severability

71

13.5

No Third Party Beneficiaries

71

13.6

Waiver

71

13.7

Governing Law

71

13.8

Alternative Dispute Resolution

71

13.9

Jurisdiction

72

iii


--------------------------------------------------------------------------------


 

13.10

Waiver of Jury Trial

72

13.11

Specific Performance

72

13.12

Headings

73

13.13

Counterparts

73

13.14

Further Documents

73

13.15

Notices

73

13.16

Exchange Rates

74

13.17

Construction

75

13.18

Performance of Obligations by Affiliates

75

13.19

Entire Agreement

75

 

iv


--------------------------------------------------------------------------------


SCHEDULES

Schedule 1.1(a)

—

Abbott Diabetes Care Products

 

 

Schedule 1.1(b)

—

Abbott Diagnostics Division Products

 

 

Schedule 1.1(c)

—

Abbott Molecular Diagnostics Products

 

 

Schedule 1.1(d)

—

Abbott Point of Care Products

 

 

Schedule 1.1(e)

—

Business Intellectual Property

 

 

Schedule 1.1(f)

—

Excluded Leased Business Real Property

 

 

Schedule 1.1(g)

—

Excluded Owned Business Real Property

 

 

Schedule 1.1(h) — 1

—

Abbott Knowledge Persons

 

 

Schedule 1.1(h) — 2

—

GE Knowledge Persons

 

 

Schedule 1.1(i)

—

Leased Business Real Property

 

 

Schedule 1.1(j)

—

Least Developed Countries

 

 

Schedule 1.1(k)

—

Calculation Method

 

 

Schedule 1.1(l)

—

Owned Business Real Property

 

 

Schedule 1.1(m)

—

Senior Management and Certain Abbott Knowledge Persons

 

 

Schedule 2.1(f)

—

Computer Property

 

 

Schedule 2.1(s)

—

Tax Returns and Other Materials

 

 

Schedule 2.2(k)

—

Excluded Assets

 

 

Schedule 2.2(l)

—

Abbott Humanitarian Program Assets

 

 

Schedule 2.4(e)

—

Excluded Liabilities

 

 

Schedule 3.4(f)

—

Withholding Jurisdictions

 

 

Schedule 5.1(a)

—

Performance Financial Statements

 

 

Schedule 5.1(b)

—

Service Equipment Additions and Refurbishment Costs

 

 

Schedule 5.3

—

Title

 

 

Schedule 5.4

—

Environmental Matters

 

 

Schedule 5.5

—

Organization, Authority and Qualification

 

 

Schedule 5.6

—

Conflicts

 

 

Schedule 5.8

—

No Undisclosed Liabilities

 

 

Schedule 5.9

—

Litigation

 

 

Schedule 5.10

—

Intellectual Property

 

 

Schedule 5.11

—

Fraud and Abuse Statutes

 

 

Schedule 5.13(b)

—

FDA Compliance

 

 

Schedule 5.13(c)

—

Administrative Actions

 

 

Schedule 5.14

—

Contracts

 

 

Schedule 5.15(a)

—

Employee Plans

 

 

Schedule 5.15(f)

—

Labor Contracts

 

 

Schedule 5.16

—

Labor Disputes

 

 

Schedule 7.6(a)

—

Certain Abbott Trademarks

 

 

Schedule 7.6(b)

—

Abbott Mixed-Use Intellectual Property

 

 

Schedule 7.6(c)

—

GE Mixed-Use Intellectual Property

 

 

Schedule 7.7

—

Terms of Transition Services

 

 

Schedule 7.8(b)

—

Further Actions

 

 

Schedule 7.14(a)(ii)

—

Terms and Provisions of Environmental Condition Lease Alternatives

 

 

 

v


--------------------------------------------------------------------------------


 

 

Schedule 7.15(a)

—

Permitted Reductions in PR Employment Commitment

Schedule 7.15(b)

—

Terms of Amendment to Abbott’s Existing PR Tax Grant

Schedule 7.16

—

Certain Leased and Owned Real Property

Schedule 8.1(a)(i) — 1

—

Certain Excluded U.S. Business Employees

Schedule 8.1(a)(i) — 2

—

Procedures for Determining U.S. Business Employees

Schedule 8.1(a)(iii)

—

Procedures for Determining Non-U.S. Business Employees

Schedule 8.2(a)

—

Severance Plans and Agreements

Schedule 10.1(b)

—

Governmental Approvals

Schedule 13.8

—

Alternative Dispute Resolution

 

vi


--------------------------------------------------------------------------------


TRANSACTION AGREEMENT

THIS AGREEMENT, dated as of January 18, 2007, is entered into by and between
ABBOTT LABORATORIES, an Illinois corporation (“Abbott”), and GENERAL ELECTRIC
COMPANY, a New York corporation (“GE”).

WHEREAS, Abbott, directly and through its various Affiliates (as defined below),
is engaged in, among other things, the Abbott Diagnostics Division Business (as
defined below) and the Abbott Point of Care Business (as defined below)
(collectively, the “Business”);

WHEREAS, Abbott wishes to sell, or cause its Affiliates to sell, to GE or one or
more of its Affiliates, and GE wishes to purchase, or cause its Affiliates to
purchase, from Abbott and its Affiliates all right, title and interest in and to
the Purchased Assets (as defined below), and in connection therewith GE is
willing to assume, or cause its Affiliates to assume, the Assumed Liabilities
(as defined below), all upon the terms and subject to the conditions set forth
herein; and

WHEREAS, in connection with the purchase of the Purchased Assets, GE is willing
to employ, or cause its Affiliates to employ, the Business Employees (as defined
below).

NOW, THEREFORE, in consideration of the premises and mutual covenants,
agreements and provisions herein contained, and intending to be legally bound,
the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

                                1.1           Definitions.  The following terms
have the following meanings when used herein:

“$” means United States Dollars.

“Abbott Brands” means (a) the Trademarks “Abbott®,” the stylized symbol “A®,” “A
Promise for Life™” and any variants of any of the foregoing or (b) any compound
Trademarks using any of the foregoing (e.g., “Abbott Matrix®”), in each case
used prior to the Closing in connection with the Business.

“Abbott Diabetes Care Business” means the business of researching, developing,
manufacturing, selling, marketing or distributing products and related services,
including the


--------------------------------------------------------------------------------


Abbott Diabetes Care Products and other products under research and development
in the Abbott Diabetes Care Business related primarily to diabetes or conditions
related to diabetes.

“Abbott Diabetes Care Products” means, collectively, the on-market products
identified on Schedule 1.1(a).

“Abbott Diagnostics Division Business” means the business of researching,
developing, manufacturing, selling, marketing or distributing in vitro
immunoassay, clinical chemistry, integrated immunoassay/clinical chemistry and
hematology human diagnostic products and related services, including the Abbott
Diagnostics Division Products, as such business is conducted by the Abbott
Diagnostics Division immediately prior to the date of this Agreement (subject to
any changes on or prior to Closing permitted in accordance with Section 7.1),
but specifically excluding the Abbott Diabetes Care Business and the Abbott
Molecular Diagnostics Business.

“Abbott Diagnostics Division Products” means, collectively, the on-market
products and products under research and development identified on Schedule
1.1(b).

“Abbott Humanitarian Program” means (a) the sale or donation of Determine® HIV
1-2 rapid single use disposable test strips or similar test products that
operate in a rapid manner for the detection of HIV, hepatitis, syphilis, fecal
occult blood, malaria and other diseases, in each case, for humanitarian,
non-commercial purposes in any of the Least Developed Countries or (b) the
supply of products and related services, including human diagnostic or point of
care products and related services, through the Abbott Fund or through
non-governmental or not-for-profit organizations, in each case, for
humanitarian, non-commercial purposes as part of Abbott’s Global Care
Initiatives, HIV Surveillance programs, Tanzania Care or any other current or
future initiatives of Abbott’s Global Citizenship Program.

“Abbott Molecular Diagnostics Business” means the business of researching,
developing, manufacturing, selling, marketing or distributing products and
related services, including the Abbott Molecular Diagnostics Products and other
products under research and development in the Abbott Molecular Diagnostics
Business, for amplification, sample preparation, detection, quantification,
extraction or sequencing of a nucleic acid, in any form or from any source.

“Abbott Molecular Diagnostics Products” means, collectively, the on-market
products identified on Schedule 1.1(c).

“Abbott Other Businesses” means all businesses conducted prior to the Closing by
Abbott and its Affiliates (including the Abbott Molecular Diagnostics Business
and the Abbott Diabetes Care Business), in each case that are not included in
the Business.  Abbott Other Businesses also include the businesses conducted
prior to the Closing by TAP Pharmaceutical Products, Inc., TAP Finance Inc. and
TAP Pharmaceuticals Inc. and the activities of Abbott’s corporate departments,
administrative departments and other support functions.

“Abbott Point of Care Business” means the business of researching, developing,
manufacturing, selling, marketing or distributing patient-side testing of
critical blood parameters, utilizing the i-STAT point-of-care systems, including
the Abbott Point of Care Products, as such

2


--------------------------------------------------------------------------------


business is conducted by the Abbott Point of Care Division immediately prior to
the date of this Agreement (subject to any changes on or prior to Closing
permitted in accordance with Section 7.1), but specifically excluding the Abbott
Molecular Diagnostics Business and the Abbott Diabetes Care Business.

“Abbott Point of Care Products” means, collectively, the on-market products and
products under research and development identified on Schedule 1.1(d).

“Abbott Products” means Abbott Diagnostics Division Products or Abbott Point of
Care Products and other products under research and development in the Abbott
Diagnostics Division Business and the Abbott Point of Care Business, but
excludes Abbott Diabetes Care Products and Abbott Molecular Diagnostics Products
and other products under research and development in the Abbott Diabetes Care
Business or the Abbott Molecular Diagnostics Business.

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority or arbitral or similar
forum.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such Person.  For purposes of this definition, a Person shall be
deemed to “control” another Person if it owns or controls more than fifty
percent (50%) of the voting equity of the other Person (or other comparable
ownership if the Person is not a corporation).  As used in this Agreement, the
term “Affiliate” shall: (a) with respect to Abbott, specifically exclude TAP
Pharmaceutical Products, Inc., TAP Finance Inc. and TAP Pharmaceuticals Inc.;
and (b) with respect to GE for all periods following consummation of the
transactions contemplated by this Agreement, include any Person it creates to
consummate the transactions contemplated by this Agreement.

“Agreed Rate” means the one (1) month LIBOR rate, as reported on Bloomberg at
9:00 a.m. Eastern Time, as that rate may vary from time to time, or if that rate
is no longer published, a comparable rate.  Interest pursuant hereto shall be
calculated on the basis of a 365 (or 366 as the case may be) day year for the
actual days elapsed, including the first day but excluding the last day,
occurring in the period for which such interest is calculated.

“Agreement” means this Transaction Agreement, including all Schedules hereto, as
it may be amended from time to time in accordance with its terms.

“Ancillary Agreements” means all written agreements, instruments, assignments or
other arrangements (other than this Agreement) entered into by the parties
hereto or any of their respective Affiliates in connection with the transactions
contemplated by this Agreement, including the following: (a) the Conveyance and
Assumption Instruments; (b) the Transition Services Agreement; and (c) any other
agreements which the parties hereto determine are reasonably necessary or
advisable in connection with the transactions contemplated by this Agreement and
the Ancillary Agreements.

“Books, Records and Files” means any studies, reports, records (including
shipping and personnel records), books of account, invoices, Contracts,
instruments, surveys,

3


--------------------------------------------------------------------------------


data (including financial, sales, purchasing and operating data), computer data,
disks, tapes, marketing plans, customer lists, supplier lists, correspondence
and other documents.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Business Intellectual Property” means all Intellectual Property (other than the
Abbott Brands) to the extent existing as of the Closing Date that is used
exclusively in connection with, or related exclusively to, the Business and
owned by Abbott or any of its Affiliates, including the Intellectual Property
set forth on Schedule 1.1(e).

“Code” means the Internal Revenue Code of 1986, as amended.

“Competition/Investment Law” means any Law that is designed or intended to
prohibit, restrict or regulate (a) foreign investment or (b) antitrust,
monopolization, restraint of trade or competition.

“Consent” means any consent, approval, authorization, waiver, permit, grant,
agreement, certificate, exemption, order, registration, declaration, filing,
notice of, with or to any Person or under any Law, or the expiration or
termination of a waiting period under any Competition/Investment Law, in each
case required to permit the consummation of any of the transactions contemplated
by this Agreement.

“Consent Decree” means the Amended Consent Decree of Permanent Injunction dated
September 30, 2003 (civil action No.  99 C 7135), ordered, adjudged and decreed
by the United States District Court for the Northern District of Illinois and
consented to by Abbott.

“Contract” means any loan or credit agreement, bond, debenture, note, mortgage,
indenture, lease, sublease, supply agreement, license agreement, development
agreement or other contract, agreement, obligation, commitment or instrument,
including all amendments thereto.

“Conveyance and Assumption Instruments” means, collectively, such deeds, bills
of sale, business transfer agreements, asset transfer agreements, Intellectual
Property transfer agreements, endorsements, assignments, assumptions (including
liability assumption agreements), leases, subleases, affidavits and other
instruments of sale, conveyance, lease, transfer and assignment between Abbott
or, where applicable, any designated Abbott Affiliate, on the one hand, and GE
or, where applicable, any designated GE Affiliate, on the other hand, in form
and substance reasonably satisfactory to Abbott and GE, as may be reasonably
necessary or advisable under the Laws of the relevant jurisdictions to effect
the transactions contemplated by this Agreement.

“Encumbrance” means any lien, pledge, mortgage, security interest, easement,
right of occupation or any other encumbrance capable of registration against
title or any agreement or other commitment, whether written or oral, to create
any of the foregoing.

“Environmental Law” means any Law in effect as of the date of this Agreement
relating to pollution or protection of human health, safety or the environment,
including any

4


--------------------------------------------------------------------------------


exposure to or the use, handling, transportation, storage or any spill or
release of any Hazardous Material.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Excluded Leased Business Real Property” means the Leased Business Real Property
listed on Schedule 1.1(f).

“Excluded Owned Business Real Property” means the Owned Business Real Property
listed on Schedule 1.1(g).

“FDA” means the United States Food and Drug Administration.

“Financial Indebtedness” of any Person means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person in connection with accounts receivable factoring arrangements, (c) all
obligations of such Person evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses (excluding capital lease
obligations), (d) all obligations of such Person in connection with hedging or
similar arrangements, (e) all indebtedness of others referred to in clauses (a)
through (d) above secured by (or for which the holder of such indebtedness has
an existing right, contingent or otherwise, to be secured by) any Encumbrance,
other than Permitted Encumbrances, upon or in property (including accounts and
Contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness and (f) agreements,
undertakings or arrangements by which such Person guarantees, endorses or
otherwise becomes or is contingently liable for the indebtedness referred to in
clauses (a) through (d) above of any other Person.

“GAAP” means United States generally accepted accounting principles consistently
applied from period to period and throughout any period in accordance with the
past practices of Abbott.

“Governmental Authority” means any United States federal, state or local or any
non-U.S. governmental, regulatory or administrative authority, agency or
commission or any court, tribunal or judicial body.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered or issued by or with any
Governmental Authority.

“Hazardous Materials” means all substances defined as Hazardous Substances,
Oils, Pollutants or Contaminants in the National Oil and Hazardous Substances
Pollution Contingency Plan, 40 C.F.R. § 300.5, or any hazardous or toxic
substances or wastes, or constituents of such substances or wastes that are
regulated by or for which liability is imposed under any Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

5


--------------------------------------------------------------------------------


“Income Tax” means income, franchise, business or similar Taxes imposed on or
measured by income (excluding payroll, unemployment, social security or similar
Taxes).

“Independent Accounting Firm” means KPMG LLP.

“Intellectual Property” means all intellectual property rights of any kind,
including rights in, to and concerning (a) patents, patent applications and
statutory invention registrations, including any other counterparts thereof
worldwide, and including divisionals, continuations, continuations-in-part,
re-issues and re-examinations thereof, (b) Trademarks, (c) published and
unpublished works of authorship and copyrights therein, and copyright
registrations and applications for registration thereof and all renewals,
extensions, restorations and reversions thereof, (d) software, data, databases
and compilations of information, and (e) confidential and proprietary
information, inventions, formulas, processes, developments, technology,
research, trade secrets and know-how.

“Knowledge” means, when used in connection with Abbott with respect to any
matter in question, the actual knowledge of those Persons listed on Schedule
1.1(h) — 1 (“Abbott Knowledge Persons”) and, when used in connection with GE
with respect to any matter in question, the actual knowledge of those Persons
listed on Schedule 1.1(h) — 2 (“GE Knowledge Persons”).

“Law” means any United States federal, state, local or non-U.S. statute, law,
ordinance, regulation, rule, code, order, other requirement or rule of law,
including common law, in effect as of the date of this Agreement.

“Leased Real Property” means all the Real Property that is leased or subleased
by Abbott or any Affiliate of Abbott, as tenant.

“Leased Business Real Property” means all the Leased Real Property that is
exclusively used in the Business or set forth on Schedule 1.1(i).

“Least Developed Countries” means the countries listed on Schedule 1.1(j).

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, known or unknown, matured or unmatured
or determined or determinable, including those arising under any Law, Action or
Governmental Order and those arising under any Contract, arrangement or
undertaking.

“Licensed Marks” means (a) all Trademarks (other than the Abbott Brands) that
are used in the Business but not used exclusively in the Business immediately
prior to the Closing and (b) the Abbott Brands that are used in the Business
immediately prior to the Closing; and that, in each of the foregoing (a) and
(b), are owned by Abbott or any of its Affiliates.

“Major Jurisdiction” means any of the following countries: Germany, Ireland,
Japan,the United Kingdom or the United States.

“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that individually or in the aggregate is materially adverse
to the business,

6


--------------------------------------------------------------------------------


financial condition or results of operations of the Business, taken as a whole;
provided, however, that none of the following shall (either alone or in
combination) constitute or be taken into account in determining whether there
has been, a Material Adverse Effect: (a) any adverse change attributable to the
execution of this Agreement, the disclosure or consummation of the transactions
contemplated by this Agreement or the identity of GE or its Affiliates as the
purchaser of the Business (provided that, this clause (a) shall not apply to the
representations and warranties set forth in Section 5.6); (b) any change,
effect, event, occurrence, state of facts or development (i) in the financial or
securities markets, or economic, regulatory or political conditions in general
or (ii) in the industries in which the Business operates in general, in each
case, to the extent that such change, effect, event, occurrence, state of facts
or development does not disproportionately impact the Business; (c) any failure
by the Business to meet any internal or published projections, forecasts or
revenue or earnings predictions (it being understood that the facts or
occurrences giving rise or contributing to such failure may be deemed to
constitute, or be taken into account in determining whether there has been, a
Material Adverse Effect); (d) any adverse change attributable to any action
expressly required to be taken pursuant to this Agreement (including pursuant to
Section 7.3(b), Section 7.8 and Schedule 7.8(b) hereof) or any Ancillary
Agreement; or (e) any action by GE, or approved or consented to in writing by
GE, after the date hereof.

“Minimum Net Worth Amount” means $1,978,228,000. Schedule 1.1(k) illustrates the
calculation method used by the parties to determine the Minimum Net Worth
Amount.  Schedule 1.1(k) is based on the Performance Balance Sheets, adjusted
(i) to reflect good faith estimates of changes necessary to reconcile to GAAP,
(ii) to exclude goodwill and intangibles and (iii) to take into account the
transactions contemplated by this Agreement.

“Mixed-Use Intellectual Property” means all Intellectual Property (other than
Business Intellectual Property, Trademarks, and any assets described in Section
2.2(g)(iii) and (iv)), to the extent existing as of the Closing Date, that is
owned by Abbott or any of its Affiliates immediately prior to the Closing, and
that is used in connection with, or related to, both the Business and any Abbott
Other Businesses, in each case as is set forth on Schedule 7.6(b) and Schedule
7.6(c).

“Net Worth” means the excess of the total Purchased Assets (other than goodwill
and intangibles) over the total Assumed Liabilities as of the Closing Date as
reflected on the Closing Date Balance Sheet.

“Owned Business Real Property” means all the Owned Real Property that is
exclusively used in the Business or set forth on Schedule 1.1(l).

 “Owned Real Property” means all the Real Property in which Abbott or any
Affiliate of Abbott has a fee title (or equivalent) interest.

“Performance Balance Sheet Date” means September 30, 2006.

“Performance Balance Sheets” means (a) the unaudited performance balance sheet
of the Abbott Diagnostics Division Business and (b) the unaudited performance
balance

7


--------------------------------------------------------------------------------


sheet of the Abbott Point of Care Business, each as of the Performance Balance
Sheet Date and as included in the Performance Financial Statements.

“Permitted Encumbrances” means (i) liens for Taxes and other governmental
charges and assessments that are not yet due and payable or are being contested
in good faith by appropriate proceedings during which collection or enforcement
against the Purchased Assets is stayed; (ii) liens of landlords and liens of
carriers, warehousemen, mechanics and materialmen and other similar liens
imposed by Law arising in the ordinary course of business for sums not yet due
and payable or by operation of Law if the underlying obligations are not
delinquent or which are being contested in good faith through appropriate
proceedings; (iii) zoning, subdivision, building code, entitlement and other
land use and construction regulations by Governmental Authorities; (iv) in
respect of Real Property, matters that would be shown or otherwise reflected by
an accurate survey; (v) in respect of Real Property, easements, rights-of-way,
licenses, utility agreements, restrictions, and other similar encumbrances of
record; (vi) other liens or imperfections on property that do not materially
adversely impair the existing use of the property affected by such lien or
imperfection; (vii) any obligations under any Business Contracts; (viii) any
Assumed Liability reflected in the Closing Date Balance Sheet; and (ix) any
title exceptions listed on Schedule 5.3.

“Person” means any individual, corporation, partnership, limited partnership,
joint venture, limited liability company, trust or unincorporated organization
or Governmental Authority or any other entity.

“Post-Closing Tax Period” means any taxable period (or portion thereof)
commencing after the Closing Date, including such portion of any Straddle Period
commencing after the Closing Date.

“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or before the Closing Date, including such portion of any Straddle Period up to
and including the Closing Date.

“Puerto Rico Grant” means the grant of tax exemptions granted by the
Commonwealth of Puerto Rico, Department of State, Office of Industrial Tax
Exemption to certain of Abbott’s Affiliates pursuant to the provisions of Puerto
Rican Tax Law.

“Real Property” means all land, buildings and other structures, facilities or
improvements located thereon and all easements, licenses, rights and
appurtenances relating to the foregoing.

“Registrations” means authorizations, approvals, licenses, permits,
certificates, or exemptions issued by any Governmental Authority (including
pre-market approval applications, pre-market notifications, investigational
device exemptions, product recertifications, manufacturing approvals and
authorizations, CE Marks, pricing and reimbursement approvals, labeling
approvals or their foreign equivalent) held by Abbott or its Affiliates
immediately prior to the Closing, that are required for the research,
development, manufacture, distribution, marketing, storage, transportation, use
and sale of the Abbott Products.

8


--------------------------------------------------------------------------------


“Remediation Standard” means a numerical standard that defines the
concentrations of Hazardous Materials that may be permitted to remain in any
environmental media after an investigation, remediation or containment of a
release of Hazardous Materials or, in the absence of an available numeric
standard, a risk-based standard acceptable to the relevant Governmental
Authority.

“Schedule” means the schedules attached hereto.

“Senior Management” means those persons listed on Schedule 1.1(m).

“Straddle Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.

“Tax” or “Taxes” means any United States federal, state, local or non-U.S.
taxes, charges, fees, duties, tariffs, levies or other assessments, including
income, gross receipts, net proceeds, ad valorem, turnover, Real Property,
personal property, sales, use, franchise, excise, value added, goods and
services, license, payroll, unemployment, environmental, customs duties, capital
stock, disability, stamp, user, transfer, fuel, excess profits, occupational and
interest equalization, windfall profits, alternative or add-on minimum,
estimated, registration, withholding, social security (or similar), or other tax
of any kind whatsoever, whether computed on a separate or consolidated, unitary
or combined basis or in any other manner, including any interest, penalty, or
addition thereto, whether disputed or not.

“Tax Return” means any return, report, declaration, election, estimate,
information statement, claim for refund and return, or other document (including
any related or supporting information and any amendment to any of the foregoing)
filed or required to be filed with any taxing authority with respect to Taxes.

“Third-Party Claim” means any Action by any Person other than the parties hereto
and their respective Affiliates.

“Trademarks” means trademarks, service marks, trade dress, logos, trade names,
corporate names, domain names and other source identifiers, all goodwill
associated with any of the foregoing and registrations and applications for
registration thereof, including all extensions, modifications and renewals of
same.

“United States” means the United States of America and its territories and
possessions (other than Puerto Rico).

                                1.2           Glossary of Defined Terms.  The
following terms have the meanings set forth in the Sections set forth below:

Definition

 

Section

 

 

 

“Abbott”

 

Preamble

“Abbott Consent Decree Defendants”

 

7.3(b)

“Abbott Diagnostics Division Performance Financial Statements”

 

5.1(a)

 

9


--------------------------------------------------------------------------------


 

“Abbott ESPPs”

 

8.9(b)

“Abbott FSA Plan”

 

8.2(g)

“Abbott Indemnified Parties”

 

12.3(a)

“Abbott Mixed-Use Intellectual Property”

 

7.6(b)

“Abbott NQ Plans”

 

8.10

“Abbott Option”

 

8.9(a)

“Abbott Pension Plans”

 

8.4(a)

“Abbott Point of Care Performance Financial Statements”

 

5.1(a)

“Abbott Restricted Stock”

 

8.9(a)

“Abbott Retiree Welfare Plans”

 

8.7(a)

“Abbott RSU”

 

8.9(a)

“Abbott Stock Plans”

 

8.9(a)

“ADR”

 

3.2(c)

“Allocation Firm”

 

3.4(a)

“Assumed Liabilities”

 

2.3

“Bonus Amount”

 

8.10

“Business”

 

Recitals

“Business Contract”

 

2.1(h)

“Business Employees”

 

8.1(a)(v)

“Closing”

 

4.1(a)

“Closing Date”

 

4.1(a)

“Closing Date Balance Sheet”

 

3.2(a)

“Closing Date Balance Sheet Adjustment Amount”

 

3.3

“Closing Date Balance Sheet Audit Report”

 

3.2(a)(ii)

“Closing Date Payment”

 

3.1(a)

“Company Disclosure Schedule”

 

5

“Company Rights”

 

5.10(a)

“Confidentiality Agreement”

 

7.2(b)

“Conveyance Taxes”

 

9.7(a)

“CTI Employee”

 

8.10

“DC Employees”

 

8.6(a)

“DC Transfer Amount”

 

8.6(b)

“Deferred Closing Jurisdiction”

 

4.1(a)

“Deferred Local Closing”

 

4.1(a)

“Delayed PR Closing”

 

7.15(c)

“Delayed PR Closing Date”

 

7.15(c)

“EC Merger Regulation”

 

5.7

“Employee Plans”

 

5.15(a)

“Environmental Conditions”

 

7.14(a)(i)

“Environmental Review Commencement Date”

 

7.14(a)(i)

“Environmental Summaries”

 

7.14(a)(i)

“Estimated Country Allocation”

 

3.4(a)

“Estimated In-Country Allocation”

 

3.4(a)

“Excluded Assets”

 

2.2

“Excluded Businesses”

 

2.2(a)

“Excluded Liabilities”

 

2.4

 

10


--------------------------------------------------------------------------------


 

“Excluded Taxes”

 

9.1(a)

“Final Country Allocation”

 

3.4(b)

“Final In-Country Allocation”

 

3.4(b)

“FIRPTA”

 

5.17(i)

“Fraud and Abuse Statutes”

 

5.11

“GE”

 

Preamble

“GE Claim”

 

12.2(a)

“GE Consent Decree Defendants”

 

7.3(b)

“GE FSA Plan”

 

8.2(g)

“GE Indemnified Parties”

 

12.2(a)

“GE Mixed-Use Intellectual Property”

 

7.6(c)

“Losses”

 

12.2(a)

“Mixed Account”

 

7.9(b)

“Mixed Action”

 

7.10(a)

“Mixed Contract”

 

7.9(a)

“Non-U.S. Abbott DC Plans”

 

8.6(a)

“Non-U.S. Business Employee”

 

8.1(a)(iii)

“Non-U.S. GE DC Plans”

 

8.6(a)

“Non-U.S. GE Pension Plans”

 

8.4(a)

“Non-U.S. Transferred Employee”

 

8.1(a)(iv)

“Notification”

 

8.10

“Outside Date”

 

11.1(b)

“Pension Plan Employees”

 

8.4(a)

“Pension Transfer Amounts”

 

8.4(b)

“Performance Financial Statements”

 

5.1(a)

“PR Amendment”

 

7.15(b)

“PR Deferred Closing Agreements”

 

7.15(c)

“PR Employees”

 

7.15(a)

“PR Employment Commitment”

 

7.15(a)

“PR Employment Commitment Period”

 

7.15(a)

“Preliminary Closing Date Balance Sheet”

 

3.2(a)

“Puerto Rico Business”

 

7.15(a)

“Purchase Price”

 

3.1

“Purchased Assets”

 

2.1

“Replacement Employee”

 

7.15(a)

“Response Costs”

 

7.14(a)(ii)

“SEC”

 

5.17(b)

“Transferred Employees”

 

8.1(a)(vi)

“Transition Services Agreement”

 

7.7

“Transitional Retiree”

 

8.7(a)

“U.S. Abbott Pension Plans”

 

8.10

“U.S. Business Employee”

 

8.1(a)(i)

“U.S. GE DC Plans”

 

8.5(a)

“U.S. GE Pension Plans”

 

8.3

“U.S. Transferred Employee”

 

8.1(a)(ii)

 

11


--------------------------------------------------------------------------------


ARTICLE 2

PURCHASE AND SALE

                2.1           Purchase and Sale of the Purchased Assets.  Upon
the terms and subject to the conditions of this Agreement, at the Closing,
Abbott shall sell, convey, assign, transfer and deliver, or cause its
Affiliates  to sell, convey, assign, transfer and deliver, to GE or one or more
of its Affiliates (A) the Business Intellectual Property and the GE Mixed-Use
Intellectual Property and (B) free and clear of Encumbrances (other than
Permitted Encumbrances) (i) all the assets, rights and properties of Abbott and
its Affiliates, of every kind and description (other than Intellectual Property,
which is addressed in clause (A) above, and those assets, rights and properties
that are addressed in clauses (B)(ii) and (B)(iii) below) and wherever located,
whether tangible or intangible, real, personal or mixed, that (except as
otherwise expressly set forth in this Agreement or the Ancillary Agreements) are
used primarily in connection with, or primarily related to, the Business, (ii)
the Owned Business Real Property and Leased Business Real Property and (iii) all
the animals, aliquots of cell-lines and antisera that are used exclusively in
connection with, or related exclusively to, the Business (collectively, the
“Purchased Assets”), and GE or one or more of its Affiliates shall purchase the
Purchased Assets, including the following:

(a)        all of the assets reflected on the Closing Date Balance Sheet;

(b)        all rights of Abbott and its Affiliates in the Abbott Products;

(c)        the furniture, fixtures, office equipment and laboratory equipment
located at the Owned Business Real Property;

(d)        the furniture, fixtures, office equipment and laboratory equipment
located at the Leased Business Real Property;

(e)        all rights of Abbott and its Affiliates in the installed instrument
bases of the Abbott Products;

(f)         all computer software, data and information, and all related
hardware, in each case as set forth on Schedule 2.1(f);

(g)        all other tangible personal property, including machinery, equipment,
training materials and equipment, mechanical and spare parts, supplies, owned
and leased motor vehicles, mobile phones and personal digital assistants used by
the Transferred Employees, fixtures, trade fixtures, tools, tooling, dyes,
production supplies and other tangible property of any kind, in each case used
primarily in connection with, or related primarily to, the Business;

(h)        subject to Section 7.8 and Section 7.9(a) and except as set forth in
Section 2.2, any Contract to the extent used in the Business (a “Business
Contract”);

12


--------------------------------------------------------------------------------


(i)         the Registrations to the extent used in, or related to, the Business
supported by and including: (i) the original documents and all related data,
records, and correspondence under the possession of Abbott or its Affiliates (or
that are accessible to Abbott or its Affiliates using commercially reasonable
efforts) evidencing the Registrations issued to Abbott or its Affiliates by a
Governmental Authority, in each case to the extent assignable with or without
the Consent of the issuing Governmental Authority; and (ii) all related
Registration applications, clinical research and trial agreements, data results
and records of clinical trials and marketing research, design history files
(including the redbooks), technical files, drawings, manufacturing, packaging
and labeling specifications, validation documentation, packaging specifications,
quality control standards and other documentation, research tools, laboratory
notebooks, files and correspondence with regulatory agencies and quality
reports, and all relevant pricing information and correspondence with
Governmental Authorities with respect to such pricing matters;

(j)         subject to Section 7.6(a), all product labeling, advertising,
marketing and promotional materials and all other printed or written materials
used primarily in connection with, or related primarily to, the Business;

(k)        subject to Section 7.9(b) and except for intercompany receivables
between Abbott and any of its Affiliates, or between any Affiliate of Abbott and
any other Affiliate of Abbott (including those (i) between Abbott and its
Affiliates, on the one hand, and the Abbott Diagnostics Division Business or the
Abbott Point of Care Business, on the other hand, or (ii) between the Abbott
Diagnostics Division Business and the Abbott Point of Care Business), all
accounts, notes and other receivables resulting from sales by Abbott or its
Affiliates of products or services to the extent generated by, or related to,
the Business, whether current or noncurrent, including any value added Taxes or
similar Taxes levied on such accounts receivable, any unpaid interest accrued on
such accounts receivable and all file documentation related to such accounts,
notes and other receivables, including invoices, shipping documents,
communications and correspondence submitted to or received from customers
related to such sales;

(l)         all claims, causes of action, choses in action, rights of recovery
and rights of set-off of any kind (including the right to sue and recover for
past infringements or misappropriations of Business Intellectual Property or, to
the extent related to the Business, GE Mixed-Use Intellectual Property), in each
case to the extent arising from, or related to, the Business, except to the
extent any of the foregoing relate to (i) Excluded Assets or Excluded
Liabilities or (ii) intercompany receivables between Abbott and any of its
Affiliates, or between any Affiliate of Abbott and any other Affiliates of
Abbott (including those (i) between Abbott and its Affiliates, on the one hand,
and the Abbott Diagnostics Division Business or the Abbott Point of Care
Business, on the other hand, or (ii) between the Abbott Diagnostics Division
Business and the Abbott Point of Care Business);

(m)       all inventories, including raw materials, works in process,
semi-finished and finished Abbott Products, stores, replacement and spare parts,
packaging materials (subject to Section 7.6), operating supplies and inventory
on consignment, in transit or deposited in a warehouse, in each case to the
extent used primarily in connection with, or related primarily to, the Abbott
Products;

13


--------------------------------------------------------------------------------


(n)        all prepayments, security deposits, refunds (other than any refunds
with respect to Taxes to which Abbott is entitled pursuant to Section 9.4) and
prepaid expenses, in each case to the extent used in, or related to, the
Business;

(o)        all income, royalties and payments receivable with respect to any
Business Intellectual Property or any GE Mixed-Use Intellectual Property to the
extent related to the Business;

(p)        copies of all Books, Records and Files (other than income and similar
Tax Returns and related Books, Records and Files), to the extent used in, or
related to, the Business; provided, however, that Abbott and its Affiliates may
redact any information to the extent used in, or related to, the Excluded Assets
or Abbott Other Businesses from Books, Records and Files and similar materials
conveyed pursuant to this Section 2.1(p); provided, further, that such redaction
shall not impair any information related to the Business contained in such
Books, Records and Files and similar materials;

(q)        other than to the extent related to the Excluded Assets or Abbott
Other Businesses, all permits, licenses, certifications and approvals from all
permitting, licensing, accrediting and certifying agencies, and the rights to
all data and records held by such permitting, licensing, accrediting and
certifying agencies, in each case to the extent transferable and used in, or
related to, the Business;

(r)         all claims or benefits in, to or under any express or implied
warranties from suppliers of goods or services relating to inventory sold or
delivered to Abbott or any Affiliate of Abbott prior to the Closing, in each
case to the extent used in, or related to, the Business;

(s)        copies of Tax Returns and other materials set forth on Schedule
2.1(s); provided, however, that Abbott and its Affiliates may redact any
information to the extent used in, or related to, the Excluded Assets or Abbott
Other Businesses from Tax Returns and similar materials conveyed pursuant to
this Section 2.1(s); provided, further, that such redaction shall not impair any
information related to the Business contained in such Tax Returns and similar
materials;

(t)         all goodwill of the Business as a going concern; and

(u)        all rights of GE and its Affiliates arising under this Agreement, the
Ancillary Agreements or from the consummation of the transactions contemplated
hereby or thereby.

                2.2           Excluded Assets.  Notwithstanding anything to the
contrary in this Agreement, GE shall not purchase or otherwise acquire, and the
Purchased Assets shall not include, any right, title and interest in or to any
of the following assets (such assets being collectively referred to hereinafter
as the “Excluded Assets”):

(a)        all the assets, rights and properties of every kind and description
and wherever located, whether tangible or intangible, real, personal or mixed of
the Abbott Other

14


--------------------------------------------------------------------------------


Businesses to the extent such assets are not described in Section 2.1
(collectively, the “Excluded Businesses”);

(b)        all rights of Abbott and its Affiliates arising under this Agreement,
the Ancillary Agreements or from the consummation of the transactions
contemplated hereby or thereby;

(c)        except as contemplated by Section 2.1(n), all cash and cash
equivalents, securities and negotiable instruments on hand, in lock boxes, in
financial institutions or elsewhere, including any cash residing in any
collateral cash account securing any obligation or contingent obligation;

(d)        all intercompany accounts between Abbott and any of its Affiliates,
or between any Affiliate of Abbott and any other Affiliate of Abbott (including
those between the Abbott Diagnostics Division Business and the Abbott Point of
Care Business);

(e)        the Excluded Owned Business Real Property;

(f)         the Excluded Leased Business Real Property;

(g)        all Intellectual Property rights, except (i) the Business
Intellectual Property, (ii) the GE Mixed-Use Intellectual Property, (iii)
subject to Section 7.9(a), the rights to Intellectual Property included in the
Business Contracts described in Section 2.1(h), (iv) the rights granted to GE to
the Licensed Marks pursuant to Section 7.6(a) and (v) the rights granted to GE
to the Abbott Mixed-Use Intellectual Property pursuant to Section 7.6(b);

(h)        all insurance policies relating to the Business and all claims,
credits, causes of action or rights thereunder and proceeds thereof;

(i)         all assets of any employee or independent contractor compensation or
benefit plan, program or arrangement that is maintained or contributed to by
Abbott or any of its Affiliates, except for those assets that are transferred to
GE pursuant to Article 8;

(j)         any right to any refund or credit with respect to Taxes in
accordance with the provisions of Article 9;

(k)        those assets listed on Schedule 2.2(k); and

(l)         those assets related to the Abbott Humanitarian Program which are
listed on Schedule 2.2(l).

                2.3           Assumed Liabilities.  At the Closing, GE shall
assume, or shall cause GE’s Affiliates to assume and agree to, pay, perform and
discharge when due, any and all Liabilities of Abbott and Abbott’s Affiliates to
the extent relating to or arising out of the Business or the Purchased Assets,
other than the Excluded Liabilities set forth in Section 2.4 below
(collectively, the “Assumed Liabilities”), including the following:

15


--------------------------------------------------------------------------------


(a)        all Liabilities of Abbott and Abbott’s Affiliates reflected on the
Closing Date Balance Sheet;

(b)        subject to Section 7.8 and Section 7.9(a) and except as set forth in
Section 2.4, all non-monetary Liabilities of Abbott and Abbott’s Affiliates
under (i) the Business Contracts and (ii) the Contracts entered into by Abbott
and Abbott’s Affiliates to the extent used in connection with, or related to,
the Business after the date hereof consistent with the terms of this Agreement,
and all monetary Liabilities under the Business Contracts and the Contracts
referred to in clause (ii) above to the extent they relate to the delivery of
property or service to the Business, in each case except to the extent such
Liabilities, but for a breach or default by Abbott or any of its Affiliates,
would have been paid, performed or otherwise discharged on or prior to the
Closing Date or to the extent the same arise out of any such breach or default;

(c)        the Liabilities assumed pursuant to Articles 8 or 9, any other
provision of this Agreement, the Ancillary Agreements and the Schedules hereto
and thereto; and

(d)        all Liabilities under the Consent Decree.

                2.4           Excluded Liabilities.  Notwithstanding anything to
the contrary in Section 2.3, GE shall not assume or be obligated to pay, perform
or otherwise discharge any of the following Liabilities of Abbott or its
Affiliates (all such liabilities and obligations not being assumed being herein
called the “Excluded Liabilities”):

(a)        all Liabilities to the extent relating to or arising out of assets or
businesses of Abbott or any of its Affiliates that are not included in the
Purchased Assets or related to the Business prior to Closing;

(b)        all Liabilities retained by Abbott and its Affiliates pursuant to
Articles 8 or 9, any other provision of this Agreement, the Ancillary Agreements
and the Schedules hereto and thereto;

(c)        all Financial Indebtedness of Abbott or any of its Affiliates;

(d)        all intercompany payables and loans between Abbott and any of its
Affiliates, or between any Affiliate of Abbott and any other Affiliate of Abbott
(including those (i) between Abbott and its Affiliates, on the one hand, and the
Abbott Diagnostics Division Business or the Abbott Point of Care Business, on
the other hand, or (ii) between the Abbott Diagnostics Division Business and the
Abbott Point of Care Business); and

(e)        any items listed on Schedule 2.4(e).

16


--------------------------------------------------------------------------------


ARTICLE 3

PURCHASE PRICE

                3.1           Purchase Price.  The purchase price for the
Purchased Assets and the covenant not to compete described in Section 7.13 (the
“Purchase Price”) shall be determined in accordance with this Article 3 and
shall equal:

(a)        $8,130,000,000 (the “Closing Date Payment”) minus

(b)        the Closing Date Balance Sheet Adjustment Amount plus

(c)        the Assumed Liabilities.

                3.2           Determination of Closing Date Balance Sheet
Adjustment.

(a)        As promptly as practicable following the Closing Date (but not later
than ninety (90) days after the Closing Date), Abbott and its Affiliates shall
prepare, in accordance with GAAP and, where in accordance with GAAP, on a basis
consistent with the preparation of the balance sheets used to determine the
Minimum Net Worth, a balance sheet as of the Closing Date of the Business (the
“Preliminary Closing Date Balance Sheet”) and deliver the Preliminary Closing
Date Balance Sheet to the Independent Accounting Firm.  Concurrently with the
delivery of the Preliminary Closing Date Balance Sheet, Abbott shall deliver to
GE (i) a schedule showing all adjustments reflected on the Preliminary Closing
Date Balance Sheet resulting from items not in the ordinary course of the
Business in respect of the period from the Performance Balance Sheet Date to the
Closing Date and (ii) a schedule showing all adjustments resulting from material
changes to GAAP that are effective between the Performance Balance Sheet Date
and prior to the Closing Date. For purposes of determining the Preliminary
Closing Balance Sheet, Abbott shall continue to depreciate and amortize
long-term assets consistent with its policies for depreciating and amortizing
long-term assets used in determining the Minimum Net Worth.  Abbott and its
Affiliates shall cause the Independent Accounting Firm to conduct an audit of
the Preliminary Closing Date Balance Sheet as promptly as reasonably possible
(but not later than ninety (90) days after receipt thereof) and, upon completion
of such audit (but not later than ninety (90) days after such receipt), to
deliver a written notice with respect to the Preliminary Closing Date Balance
Sheet to each of GE and Abbott setting forth:

(i)    a summary of all adjustments, if any, to the Preliminary Closing Date
Balance Sheet necessary to permit the Independent Accounting Firm to deliver the
audit report described below; and

(ii)   an opinion stating that the Preliminary Closing Date Balance Sheet (after
giving effect to such adjustments) as audited by such firm has been prepared in
accordance with GAAP and, where in accordance with GAAP, on a basis consistent
with the preparation of the balance sheets used to determine the Minimum Net
Worth (such written notice and related summary and audit report being herein
called the “Closing Date Balance Sheet Audit Report”).

17


--------------------------------------------------------------------------------


The Preliminary Closing Date Balance Sheet, as so determined but after giving
effect to the adjustments referred to in clause (i), is herein called the
“Closing Date Balance Sheet.”

(b)        The parties hereto shall make available to each other and the
Independent Accounting Firm such books, records and other information (including
work papers) as any of the foregoing may reasonably request to prepare or
review, as applicable, the Preliminary Closing Date Balance Sheet.  The fees and
expenses of the Independent Accounting Firm shall be paid by GE.

(c)        If the Independent Accounting Firm concludes that it is unable to
determine one or more issues or amounts necessary to complete an audit of the
Preliminary Closing Date Balance Sheet hereunder and prepare and deliver the
Closing Date Balance Sheet Audit Report, it shall promptly so notify GE and
Abbott who shall endeavor to jointly agree on such issue or amount.  If GE and
Abbott are unable to reach a written agreement concerning such issue or amount
within fifteen (15) days after receipt of such notice, the issue or amount in
question shall be determined in accordance with the Alternative Dispute
Resolution (“ADR”) provisions set forth on Schedule 13.8, the result of which
shall be binding upon the parties.  The decision of the neutral as to the issue
or amount in question shall be conclusive and binding for purposes of use
hereunder by the Independent Accounting Firm.  Following the determination of
any such issue or amount by written agreement of GE and Abbott or by ADR, the
Independent Accounting Firm shall proceed to complete its audit and the
preparation and delivery of the Closing Date Balance Sheet Audit Report as
contemplated in Section 3.2(a).  ADR costs under this Section 3.2(c) shall be
borne fifty percent (50%) by GE and fifty percent (50%) by Abbott, except that
each party shall be responsible for its own expenses (including legal expenses)
and the costs of any witnesses selected by such party.  The place for such ADR
shall be Chicago, Illinois or at such other place as may be agreed upon by GE
and Abbott.

                3.3           Closing Date Balance Sheet Adjustment Amount
Payment.  Promptly (but not later than five (5) days) after the completion of
the Closing Date Balance Sheet Audit Report pursuant to Section 3.2(a), the
parties shall determine whether the Minimum Net Worth Amount exceeds the Net
Worth reflected on the Closing Date Balance Sheet (without, when making such
determination, taking into account any changes or adjustments resulting from the
Bonus Amount, from the ordinary course of the Business since the Performance
Balance Sheet Date or from material changes in GAAP that are effective after the
Performance Balance Sheet Date and prior to the Closing Date (i.e., ordinary
course changes to the Business and material changes in GAAP shall not result in
a Closing Date Balance Sheet Adjustment Amount)). Abbott shall pay to GE, by
wire transfer of immediately available funds to such bank account of GE as GE
shall designate in writing to Abbott, an amount equal to any such excess, plus
interest on such excess from the Closing Date to the date of payment thereof at
the Agreed Rate (the “Closing Date Balance Sheet Adjustment Amount”).

                3.4           Purchase Price Allocation; Withholding.

(a)        No later than fifteen (15) days after the date of this Agreement,
Abbott shall provide GE with (i) an allocation by country of the Closing Date
Payment based on an estimate of the fair market values of the Purchased Assets
(less the Assumed Liabilities) and

 

18


--------------------------------------------------------------------------------


the covenant not to compete described in Section 7.13 (the “Estimated Country
Allocation”) and (ii) if required by applicable Law (and only to the extent
required), an allocation by asset category of the Estimated Country Allocation
within a particular country (the “Estimated In-Country Allocation”).  Within
forty-five (45) days after Abbott provides such allocations, but in no event
later than thirty (30) days prior to the Closing Date, Abbott and GE shall
negotiate in good faith and attempt to agree upon the Estimated Country
Allocation and Estimated In-Country Allocation.  If, within that period, Abbott
and GE are unable to agree on the Estimated Country Allocation or Estimated
In-Country Allocation, the unresolved allocations in those countries where
applicable Law requires Abbott and GE to agree on an allocation either prior to
the Closing Date or at any date prior to the date of the Final Country
Allocation or Final In-Country Allocation shall be determined by Ernst & Young
LLP or another internationally-recognized independent accounting firm or
appraisal firm mutually selected by Abbott and GE (the “Allocation Firm”) using
customary valuation methodologies; provided, however, that the Allocation Firm
shall make its determination no later than five (5) days prior to the Closing
Date.

(b)        As soon as practicable after the Closing Date Balance Sheet
Adjustment Amount (if applicable) and the Assumed Liabilities are determined,
but in no event later than forty-five (45) days thereafter, Abbott and GE shall,
with respect to each country for which an Estimated Country Allocation or
Estimated In-Country Allocation was agreed to by Abbott and GE or determined by
the Allocation Firm,  negotiate in good faith and attempt to agree upon an
allocation of the final Purchase Price (including the Assumed Liabilities) to
the Purchased Assets  and covenant not to compete described in Section 7.13 by
country and by asset category within that country.  Such allocations shall be
based upon the Estimated Country Allocation and Estimated In-Country Allocation
agreed to by Abbott and GE or determined by the Allocation Firm, as the case may
be, as appropriately adjusted to reflect the Closing Date Balance Sheet
Adjustment Amount (if applicable), the Assumed Liabilities and any other
information that has become available since the determination of the Estimated
Country Allocation and Estimated In-Country Allocation.   If Abbott and GE are
unable to agree on such allocations, the unresolved allocations in those
countries where applicable Law requires Abbott and GE to agree on an allocation
shall be determined by the Allocation Firm using customary valuation
methodologies within thirty (30) days following the submission of the dispute to
it.  Any allocation agreed to by Abbott and GE under this Section 3.4(b) or
determined by the Allocation Firm is hereafter referred to as the “Final Country
Allocation” (in the case of an allocation by country) and “Final In-Country
Allocation” (in the case of an allocation by asset category).

(c)        Any determination made by the Allocation Firm shall be, absent
manifest error, final and binding on GE, on behalf of itself and its Affiliates,
and Abbott, on behalf of itself and its Affiliates.  The fees and expenses of
the Allocation Firm shall be shared equally between Abbott and GE.

(d)        Each of Abbott, GE and each of their respective Affiliates shall (i)
be bound by the Final Country Allocation and the Final In-Country Allocation for
purposes of determining Taxes and (ii) prepare and file, and cause its
Affiliates to prepare and file, its Tax Returns on a basis consistent with the
Final Country Allocation and the Final In-Country Allocation.  None of Abbott,
GE or their respective Affiliates shall take any position inconsistent with the
Final Country Allocation or the Final In-Country Allocation in any Tax Return,
in any

19


--------------------------------------------------------------------------------


refund claim, in any litigation, or otherwise unless required by a final
determination by an applicable taxing authority.  A Final Country Allocation and
Final In-Country Allocation shall only be required where applicable Law requires
Abbott and GE to agree upon such an allocation (and only to the extent so
required).  In all other cases, if Abbott and GE are unable to agree upon an
allocation in good faith, each party shall be entitled to follow its own
allocation (without regard to the other party’s allocation).  Notwithstanding
the preceding two sentences, if (i) a payment may be required to be made from
Abbott to GE or from GE to Abbott under this Agreement, (ii) the amount of such
payment is dependant upon an allocation of the Purchase Price and (iii) the
parties cannot agree upon such allocation, then solely for purposes of
determining the amount of such payment, dispute resolution mechanisms similar to
those described in this Section 3.4 shall be used to determine the allocation
necessary to determine the amount of such payment.

(e)        Within ten (10) days following the date of this Agreement, Abbott
shall deliver to GE a list setting forth, for each jurisdiction in which Abbott
or its Affiliates have Purchased Assets, the complete company name and other
necessary information of Abbott or its designated Affiliates that shall sell the
Purchased Assets. Within twenty-five (25) days of its receipt of Abbott’s list
pursuant to the preceding sentence, GE shall deliver to Abbott a list setting
forth for each jurisdiction where Abbott or its designated Affiliates have
Purchased Assets, the complete company name and other necessary information of
GE or its designated Affiliates that shall acquire the Purchased Assets in each
relevant jurisdiction.  Such list shall be amended as necessary to reflect
changes occurring prior to the Closing Date.

(f)         GE shall make any required withholding of Taxes from the Purchase
Price and shall pay Abbott the Purchase Price net of any such withholding. 
Except as otherwise provided in this Agreement, GE shall have no obligation to
gross-up, indemnify or otherwise compensate Abbott for any withholding Tax due
or imposed with respect to the Purchase Price to the extent required by
applicable Law.  No later than five (5) days prior to the Closing, GE shall
provide Schedule 3.4(f) to Abbott which shall set forth the jurisdictions in
which any of GE or any of its Affiliates is obligated to withhold Taxes on
payment of the Purchase Price.  Abbott shall reasonably cooperate with GE to
enable GE to determine its withholding obligation.  GE shall reasonably
cooperate with Abbott in obtaining any exemption or reduction in withholding Tax
to which Abbott or any of its Affiliates is entitled under applicable Law.

ARTICLE 4

CLOSING

                4.1           Closing Date.

(a)        Subject to the terms and conditions of this Agreement, the sale and
purchase of the Purchased Assets and the assumption of the Assumed Liabilities
contemplated by this Agreement shall take place at a closing (the “Closing”) to
be held at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 333 West
Wacker Drive, Chicago, Illinois 60606, at 10:00 a.m. Chicago time, on the later
of (i) April 2, 2007, or (ii) the third (3rd)

20


--------------------------------------------------------------------------------


Business Day following the satisfaction or waiver of each of the conditions set
forth in Article 10 or at such other place, time or date as Abbott and GE may
mutually agree in writing (the “Closing Date”), provided, that, in the event (a)
any Consent of a Governmental Authority required in any jurisdiction (other than
a Consent of a Governmental Authority required for the consummation of the
transactions contemplated by this Agreement under the Competition/Investment
Laws of the jurisdictions listed in Section 10.1(b) or on Schedule 10.1(b)) has
not been obtained at the time of the Closing, (b) any Governmental Authority in
any jurisdiction (other than a Major Jurisdiction or the European Union) shall
have enacted, issued, promulgated, enforced or entered any Governmental Order
(whether temporary, preliminary or permanent) that has the effect of making the
transactions contemplated by this Agreement illegal or otherwise prohibiting the
consummation of such transactions in such jurisdiction that is continuing as of
the Closing Date or (c) any notification, or where appropriate, consultation,
consent or negotiation with a works council, union, labor board or similar
Government Authority concerning the transactions contemplated by this Agreement
which is required in any jurisdiction (other than a Major Jurisdiction) has not
been completed at the time of the Closing (each, a “Deferred Closing
Jurisdiction”), then the parties shall defer (to the extent allowed by
applicable Laws) the Closing solely with respect to the Purchased Assets related
to such Deferred Closing Jurisdiction (each, a “Deferred Local Closing”).  In
such event, (a) the legal interest in and to the relevant Purchased Assets shall
not be assigned, transferred or conveyed to GE or the applicable Affiliate of GE
unless and until the Deferred Local Closing occurs, (b) the parties shall use
their commercially reasonable efforts to obtain such Consents, resolve such
Governmental Orders and cause the expiration of all mandatory waiting periods as
soon as practicable, (c) to the extent permitted under applicable Law, GE or the
applicable Affiliate of GE, shall acquire beneficial interest in and to the
relevant Purchased Assets at the Closing (including all cash and cash
equivalents generated with respect thereto), (d) to the extent permitted under
applicable Law, until the Deferred Local Closing occurs, Abbott and its
Affiliates shall conduct the Business in each Deferred Closing Jurisdiction in
accordance with GE’s instructions for the benefit and at the expense of GE or
its applicable Affiliate and (e) neither Abbott nor any of its Affiliates shall
have any Liability to GE or any of its Affiliates arising out of the management
or operation of the Business in any Deferred Closing Jurisdictions other than
for gross negligence or willful misconduct.  Each Deferred Local Closing shall
occur no later than three (3) Business Days following receipt of the necessary
Consent, the expiration of all mandatory waiting periods and resolution of all
applicable Governmental Orders, or at such time as the parties may mutually
agree upon in writing.

(b)        The parties hereby agree and acknowledge that the Closing shall be
effective in each jurisdiction where Abbott and its Affiliates conduct the
Business (i) as of 12:01 a.m. local time on April 1, 2007 if the date of the
Closing is April 2, 2007, (ii) as of 12:01 a.m. local time on the date of the
Closing if the date of the Closing is a day other than April 2, 2007 or (iii) if
required by mandatory applicable Laws, as of 12:01 a.m. local time on the date
of the Deferred Local Closing.

                4.2           Closing Deliveries by Abbott.  At the Closing,
Abbott shall deliver, or cause to be delivered, to GE or the applicable
Affiliate of GE:

(a)        copies of the resolutions (or local equivalent) of the board of
directors (or local equivalent) and, where required, the stockholders, of each
Affiliate of Abbott,

21


--------------------------------------------------------------------------------


authorizing and approving the transactions contemplated by this Agreement and
the applicable Ancillary Agreements, to the extent applicable to such Affiliate,
certified by the respective corporate secretary (or local equivalent) or a
director to be true and complete and in full force and effect and unmodified as
of the Closing;

(b)        executed counterparts of each Conveyance and Assumption Instrument to
which Abbott or the applicable Affiliate of Abbott is a party (other than
Conveyance and Assumption Instruments relating to any Deferred Local Closings
which shall be delivered at the date of the relevant Deferred Local Closing);

(c)        executed counterparts of the Transition Services Agreement;

(d)        a receipt for the Closing Date Payment less any amounts withheld
pursuant to Section 3.4(f) or that must be paid locally to the applicable
Affiliate of Abbott pursuant to applicable Law, in which case Abbott or the
applicable Affiliate of Abbott shall deliver to the applicable Affiliate of GE a
receipt for the portion of the Closing Date Payment allocated to the relevant
jurisdiction pursuant to Section 3.4; and

(e)        the certificate required by Section 10.2(a).

                4.3           Closing Deliveries by GE.  At the Closing, GE
shall deliver, or cause to be delivered, to Abbott or the applicable Affiliate
of Abbott:

(a)        the Closing Date Payment less any amounts withheld pursuant to
Section 3.4(f), by wire transfer in immediately available funds to an account or
accounts designated in writing by Abbott not fewer than three (3) Business Days
prior to the Closing (except as otherwise may be required by applicable Law, in
which case the portion of the Closing Date Payment that must be paid locally to
the applicable Affiliate of Abbott shall be paid by wire transfer in immediately
available funds (in the local currency, if required by applicable Law) to a
local bank account of such Affiliate of Abbott designated in writing by Abbott
no fewer than three (3) Business Days prior to the Closing);

(b)        copies of the resolutions (or local equivalent) of the board of
directors (or local equivalent) and, where required, the stockholders, of each
Affiliate of GE, authorizing and approving the transactions contemplated by this
Agreement and the Ancillary Agreements, to the extent applicable to such
Affiliate, certified by the respective corporate secretary (or local equivalent)
or a director to be true and complete and in full force and effect and
unmodified as of the Closing;

(c)        executed counterparts of each Conveyance and Assumption Instrument to
which GE or the applicable Affiliate of GE is a party (other than Conveyance and
Assumption Instruments relating to any Deferred Local Closings which shall be
delivered at the date of the relevant Deferred Local Closing);

(d)        executed counterparts of the Transition Services Agreement; and

(e)        the certificate required by Section 10.1(a).

22


--------------------------------------------------------------------------------


ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF ABBOTT

Except as otherwise set forth in a schedule to any particular representation and
warranty (collectively, the “Company Disclosure Schedule”) (with specific
reference to the particular Section of this Agreement to which the information
set forth in such disclosure schedule relates; provided, however, that any
information set forth in one Section of the Company Disclosure Schedule shall be
deemed to apply to each other Section thereof to which its relevance is readily
apparent on its face), Abbott represents and warrants to GE as follows:

                5.1           Performance Financial Statements.

(a)        Set forth on Schedule 5.1(a) are the (i) unaudited performance
balance sheets and unaudited performance profit and loss statements of the
Abbott Diagnostics Division Business as of and for the years ended December 31,
2005 and December 31, 2004 and as of and for the nine (9) months ended on the
Performance Balance Sheet Date (collectively, the “Abbott Diagnostics Division
Performance Financial Statements”) and (ii) unaudited performance balance
sheets, and unaudited performance profit and loss statements of the Abbott Point
of Care Business as of and for the years ended December 31, 2005 and December
31, 2004 and as of and for the nine (9) months ended on the Performance Balance
Sheet Date (collectively, the “Abbott Point of Care Performance Financial
Statements” and together with the Abbott Diagnostics Division Performance
Financial Statements, the “Performance Financial Statements”).  Except as set
forth on Schedule 5.1(a), the Performance Financial Statements have been
prepared in accordance with GAAP and fairly present in all material respects the
financial condition and results of operations of the Business as of the
respective dates thereof and for the periods referred to therein.

(b)        Set forth on Schedule 5.1(b) is a schedule that accurately reflects
in all material respects the additions to service equipment, net of
reserves/retirements for refurbishments, for the years ended December 31, 2005
and December 31, 2004 and for the nine (9) months ended on the Performance
Balance Sheet Date, without capitalized interest thereon, and for instrument
refurbishment additions, in accordance with Abbott’s accounting policies for
additions to service equipment and instrument refurbishment costs, which
policies were provided by Abbott to GE prior to the date of this Agreement.

                5.2           Sufficiency of Assets.  Assuming all required
consents of third Persons (including as contemplated by Section 7.8) are
obtained and alternative arrangements contemplated by Section 7.8(b) or Schedule
7.8(b) are performed, the Purchased Assets delivered at Closing (taking into
account the effect of any Deferred Local Closing, the Delayed PR Closing and the
implementation of the alternative arrangements contemplated by Section 7.8(b) or
Schedule 7.8(b)), together with the Intellectual Property to be provided under
Section 7.6(a) and Section 7.6(b), the services to be provided under the
Transition Services Agreement and the services and assets to be provided by
Abbott or its Affiliates under any other Ancillary Agreements constitute all of
the assets necessary to operate and conduct the Business in all material
respects in the manner as is now being conducted by Abbott and its Affiliates.

23


--------------------------------------------------------------------------------


                5.3           Title.  Each of Abbott and its Affiliates has
valid title to, or valid leasehold or sublease interests or other comparable
Contract rights in or relating to, all of its Owned Business Real Property or
Leased Business Real Property, as applicable, and other tangible Purchased
Assets, except as have been disposed of in the ordinary course of business and
except for Permitted Encumbrances.  Each of Abbott and its Affiliates has
complied in all material respects with the terms of all material leases or
material subleases relating to Leased Business Real Property to which it is a
party and under which it is in occupancy, and all leases relating to Leased
Business Real Property to which Abbott or its Affiliates is a party and under
which it is in occupancy are in full force and effect.  None of Abbott or its
Affiliates has received any written notice of any event or occurrence that has
resulted or could result (with or without the giving of notice, the lapse of
time or both) in a material default with respect to any material lease or
material sublease regarding the Leased Business Real Property to which it is a
party.

                5.4           Environmental Matters.  Except for those matters
that individually or in the aggregate have not had and would not reasonably be
expected to have a Material Adverse Effect: (i) during the period of ownership
or operation by Abbott and its Affiliates of any of their current Owned Business
Real Property or Leased Business Real Property, there have been no releases of
Hazardous Materials in, on, under or affecting any properties that would subject
the Business to any Liability under Environmental Laws or require expenditures
by the Business for remediation to meet applicable standards thereunder; (ii)
prior to the period of ownership or operation by Abbott and its Affiliates of
any of their current Owned Business Real Property or Leased Business Real
Property, to the Knowledge of Abbott, there were no releases of Hazardous
Materials in, on, under or affecting any properties that would subject the
Business to any Liability under any Environmental Law or require any expenditure
by the Business for remediation to meet applicable standards thereunder; (iii)
none of Abbott or any of its Affiliates with respect to the Business is subject
to any indemnity obligation or Contract with any Person relating to Liabilities
under Environmental Laws; and (iv) to the Knowledge of Abbott, there are no
facts, circumstances or conditions that would reasonably be expected to form the
basis for any Action, or Liability against or affecting the Business relating to
or arising under Environmental Laws.

                5.5           Organization, Authority and Qualification.  Abbott
is a corporation duly incorporated, validly existing and in good standing under
the Laws of the State of Illinois and has all necessary corporate power and
authority to enter into, execute and deliver this Agreement, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby. 
The execution and delivery of this Agreement by Abbott, the performance by
Abbott of its obligations hereunder and the consummation by Abbott of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of Abbott.  This Agreement has been duly executed
and delivered by Abbott, and, assuming due authorization, execution and delivery
by GE, this Agreement is a legal, valid and binding obligation of Abbott,
enforceable against it in accordance with its terms.

                5.6           No Conflict.  Assuming that all Consents and other
actions described in Section 5.7 have been obtained, the execution, delivery and
performance of this Agreement by Abbott do not and shall not (a) violate,
conflict with or result in the breach of the certificate of incorporation or
bylaws of Abbott, (b) conflict with or violate any Law or Governmental Order
applicable to Abbott or its properties or the Purchased Assets or (c) conflict
with, result in any

24


--------------------------------------------------------------------------------


breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, any Contract, license, permit,
franchise or other instrument or arrangement to which Abbott or any of its
Affiliates is a party, except, in the case of clauses (b) and (c), as
individually or in the aggregate has not had and would not have a Material
Adverse Effect and would not prevent the timely consummation of the transactions
contemplated hereby or prevent Abbott from performing its obligations under this
Agreement.

                5.7           Governmental Consents and Approvals.  The
execution, delivery and performance of this Agreement by Abbott do not and shall
not require any Consent of, action by, filing with or notification to, any
Governmental Authority, except (a) the requirements of Council Regulation
139/2004 of the European Community, as amended (the “EC Merger Regulation”),
and, to the extent applicable, the requirements of the HSR Act and the
Competition/Investment Laws of any other relevant jurisdiction, (b) the FDA as
required by paragraph 23 of the Consent Decree, (c) any notification, or where
appropriate, consultation, Consent or negotiation with a works council, union,
labor board or relevant Governmental Authority concerning the transactions
contemplated by this Agreement, (d) as may be necessary as a result of any facts
or circumstances relating solely to GE or any of its Affiliates, or (e) to the
extent that the failure to obtain any such Consent or to take such action, make
such filing or make such notification individually or in the aggregate has not
had and would not have a Material Adverse Effect and would not prevent the
timely consummation of the transactions contemplated hereby or prevent Abbott
from performing its obligations under this Agreement.

                5.8           No Undisclosed Liabilities.  To the Knowledge of
Abbott, as of the date hereof, neither Abbott nor its Affiliates are subject to
any Liability with respect to the Business that is not shown on the Performance
Balance Sheets other than Liabilities (i) that were incurred or accrued by
Abbott or its Affiliates from the Performance Balance Sheet Date to the date
hereof that are of the same nature or type as those set forth in the Performance
Balance Sheets and the notes thereto that would have resulted in such
Liabilities being included as Liabilities on the Performance Balance Sheets and
the notes thereto were such Performance Balance Sheets and the notes being
prepared as of the date hereof, (ii) that would (if Closing were to occur as of
the date hereof) constitute Excluded Liabilities or (iii) that are not
reasonably expected to, individually or in the aggregate, have a Material
Adverse Effect.

                5.9           Litigation.  As of the date hereof, no Action by
or against Abbott is pending or, to the Knowledge of Abbott, threatened,
challenging the legality, validity or enforceability of this Agreement or the
consummation of the transactions contemplated hereby.  Except as has not had or
would not reasonably be expected to have a Material Adverse Effect, there are no
lawsuits, suits or proceedings pending in which Abbott or its Affiliates is the
plaintiff or claimant and which relate to the Business or the Purchased Assets.

                5.10         Intellectual Property.

(a)        To the Knowledge of Abbott, Abbott has good and valid title to, and
owns free and clear of all liens, pledges and security interests (and other
similar encumbrances capable of registration against title) or has the right to
use and bring actions for

25


--------------------------------------------------------------------------------


infringement of the Business Intellectual Property, GE Mixed-Use Intellectual
Property and other Intellectual Property necessary or required for the conduct
of the Business (collectively, the “Company Rights”), except where the failure
to have such rights individually or in the aggregate has not had or would not
have a Material Adverse Effect.

(b)        To the Knowledge of Abbott, neither the manufacture, marketing,
license (or sublicense), sale, importation or use of any material Abbott Product
or service of the Business as currently manufactured, marketed, licensed (or
sublicensed), sold, imported or used by Abbott infringes upon the valid
Intellectual Property of any third Person to which Abbott does not have a
license or sublicense; nor, to the Knowledge of Abbott, is any third Person
materially infringing upon any Business Intellectual Property or Mixed-Use
Intellectual Property; and, to the Knowledge of Abbott, as of the date hereof,
there is no pending or threatened litigation contesting the validity,
enforceability or ownership by Abbott or its Affiliates of any material Business
Intellectual Property or Mixed-Use Intellectual Property, or right of Abbott or
its Affiliates to use, manufacture, sell, license (or sublicense), import or
dispose of any material Abbott Products or service of the Business.

                5.11         Fraud and Abuse Statutes.  Except as has not had or
would not reasonably be expected to have a Material Adverse Effect, with respect
to the Business or the Purchased Assets, there are no lawsuits, claims,
proceedings or investigations relating to the Federal Anti-Kickback Statute,
Section 1128B(b) of the Social Security Act of 1935, as amended (42 U.S.C.
1320a7b(b)), or the civil False Claims Act of 1863, as amended (31 U.S.C. 3729
et seq.), only to the extent that an alleged violation of the False Claims Act
is based upon a claim of violation of the Federal Anti-Kickback Statute
(collectively the “Fraud and Abuse Statutes”), pending (with respect to which
Abbott or its Affiliates have been served or notified) or, to the Knowledge of
Abbott, threatened against the Business or the Purchased Assets, nor has any
matter come to the attention of Senior Management or certain Abbott Knowledge
Persons listed on Schedule 1.1(m) that a reasonable person would consider a
probable violation of the Fraud and Abuse Statutes.

                5.12         Compliance with Laws.

(a)        Except as has not had or would not reasonably be expected to have a
Material Adverse Effect, Abbott, with respect to the Business and the Purchased
Assets, is in substantial compliance with all applicable Laws.  This provision
excludes Fraud and Abuse Statutes, which are addressed separately in Section
5.11 above, FDA Regulatory Compliance, which is addressed separately in Section
5.13 below and environmental matters, which are addressed separately in Section
5.4 above.

(b)        Except as has not had or would not reasonably be expected to have a
Material Adverse Effect, there are no outstanding consent orders, unsatisfied
final judgments or decrees (other than the Consent Decree) in respect of the
Business or the Purchased Assets.

                5.13         FDA Regulatory Compliance.

(a)        Abbott has all material Registrations from the FDA or other
Governmental Authority required to conduct the Business as currently conducted. 
To the

26


--------------------------------------------------------------------------------


Knowledge of Abbott, each of such Registrations is valid and subsisting in full
force and effect, and, subject to applicable Law, may be assigned and
transferred to GE in accordance with the provisions of this Agreement.  The FDA
has not informed Abbott in writing that it intends to limit, suspend or revoke
such Registrations or change the marketing classification or labeling of any
Abbott Products.

(b)        The Abbott Products that are subject to the jurisdiction of the FDA
have been and are being developed, tested, manufactured, distributed and
marketed in substantial compliance with all applicable FDA Laws.

(c)        Abbott, with respect to the Business, is not subject to, and does not
have Knowledge of facts or circumstance reasonably likely to cause, any material
obligation arising under an administrative or regulatory action status, FDA
warning letter, FDA notice of violation letter, or other notice from the FDA or
any comparable Governmental Authority except for the Consent Decree.

                5.14         Contracts.  None of Abbott or its Affiliates, nor,
to the Knowledge of Abbott, any other party thereto is in material violation of
or in material default under (nor does there exist any condition which, upon the
passage of time or the giving of notice or both, would cause such a violation or
default by any of Abbott or its Affiliates, or, to the Knowledge of Abbott, any
other party thereto) any (i) Business Contract listed on Schedule 5.14, (ii)
material license agreements granting any rights under any Business Intellectual
Property or Mixed-Use Intellectual Property where Abbott is the licensee or
(iii) other Contract if such violation or default would be reasonably likely to
have a Material Adverse Effect.

                5.15         Employment and Employee Benefits Matters.

(a)        As soon as reasonably practicable, and in no event later than thirty
(30) days after the signing of this Agreement, Abbott shall provide GE with
Schedule 5.15(a) which shall set forth a preliminary list of all material
employee benefit plans (within the meaning of Section 3(3) of ERISA, whether or
not subject to ERISA) and all material bonus, stock option, stock purchase,
restricted stock, incentive, deferred compensation, retiree health or life
insurance, supplemental retirement, severance or other benefit plans, programs
or arrangements, that are maintained, contributed to or required to be
maintained or contributed to by Abbott or any of its Affiliates (but excluding
any such plan, program or arrangement mandated by and maintained solely pursuant
to applicable Law), in each case providing benefits to any Business Employee
(such plans, programs, and arrangements are hereinafter referred to as the
“Employee Plans”).  As soon as reasonably practicable, and in no event later
than sixty (60) days after the signing of this Agreement, Abbott shall cause to
be made available to GE a true and complete copy of each Employee Plan and all
amendments thereto (or in the case of any Employee Plan that is not in writing,
a written description thereof).

(b)        None of the Employee Plans is a multiemployer plan (within the
meaning of Section 3(37) or 4001(a)(3) of ERISA).

(c)        Each Employee Plan that is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS
that it is so

27


--------------------------------------------------------------------------------


qualified, and each related trust that is intended to be exempt from federal
income Tax pursuant to Section 501(a) of the Code has received a determination
letter from the IRS that it is so exempt, and no fact or event has occurred
since the date of such determination letter that would adversely affect such
qualification or exemption, as the case may be.

(d)        With respect to each Employee Plan (and with respect to each similar
material employee benefit arrangement maintained, contributed to or sponsored by
Abbott or any of its Affiliates in which controlled group Liability is imposed
under the Code), neither Abbott nor any of its Affiliates is currently liable
for any material Tax arising under Section 4971, 4972, 4975, 4976, 4979, 4980 or
4980B of the Code, and no fact or event exists that would give rise to any such
material Tax Liability.  Neither Abbott nor any of its Affiliates has incurred
any material Liability under or arising out of Title IV of ERISA that has not
been satisfied in full (other than any material Liability for premiums to the
Pension Benefit Guaranty Corporation arising in the ordinary course all of which
have been timely paid), and no fact or event exists that would result in such a
material Liability.  None of the Purchased Assets is the subject of any material
lien arising under Section 302(f) or 4068 of ERISA or Section 412(n) of the Code
and neither Abbott nor any of its Affiliates has been required to post any
material security under Section 307 of ERISA or Section 401(a)(29) of the Code
with respect to any Employee Plan, and no fact or event exists that would give
rise to any such material lien or requirement to post any such material
security.

(e)        To the Knowledge of Abbott, each Employee Plan which GE or one of its
Affiliates has agreed to assume in Article 8, is now and has been operated in
all material respects in accordance with the requirements of all applicable
Laws, including, in the case of United States plans, ERISA and the Code, and in
accordance with their terms.

(f)         Except as set forth on Schedule 5.15(f) (with respect to which
Abbott shall provide GE a preliminary schedule as soon as reasonably
practicable, and in no event later than thirty (30) days after the signing of
this Agreement), neither Abbott nor any of its Affiliates is a party to any
collective bargaining agreement, works council agreement or other similar
agreements applicable to the Business Employees.

                5.16         Labor Matters.  Except as set forth on Schedule
5.16 (which Abbott shall provide GE as soon as reasonably practicable, and in no
event later than sixty (60) days after the signing of this Agreement), within
the last three (3) years neither Abbott any of its Affiliates has experienced
any labor disputes, union organization attempts or any work stoppage due to
labor disagreements in connection with the Business Employees.  Except to the
extent set forth on Schedule 5.16 (which Abbott shall provide GE as soon as
reasonably practicable, and in no event later than sixty (60) days after the
signing of this Agreement), to the Knowledge of Abbott, as of the date of this
Agreement, (a) there is no material unfair labor practice charge or complaint
against Abbott or any of its Affiliates pending or threatened in connection with
the Business Employees; (b) there is no material labor strike, dispute, request
for representation, slowdown or stoppage or labor-related boycott of the
Business’s products actually pending or threatened against or affecting Abbott
or any of its Affiliates in connection with the Business Employees; (c) no
material question concerning union representation has been raised or threatened
in connection with the U.S. Business Employees; (d) there are no material
pending arbitration proceedings in connection with any group of Business
Employees; and (e) there are no material administrative

 

28


--------------------------------------------------------------------------------


charges or court complaints or investigations against Abbott or any of its
Affiliates concerning alleged employment discrimination, wage and hour issues,
workplace safety, or other employment or benefit related matters pending or
threatened before the U.S. Equal Employment Opportunity Commission or any
Governmental Authority in connection with the Business Employees.

                                5.17         Taxes.

(a)        All material Tax Returns required by applicable Laws to have been
filed with any Governmental Authority by, or with respect to, Abbott and its
Affiliates (with respect to the Purchased Assets and the Business) have been
filed in a timely manner (taking into account any valid extension) in accordance
with all applicable Laws, and all such Tax Returns are true and complete in all
material respects;

(b)        Abbott and its Affiliates (with respect to the Purchased Assets and
the Business) have paid (or have had paid on its behalf) all material Taxes due
and owing, and the most recent financial statements of Abbott filed with the
Securities and Exchange Commission (“SEC”) for which Abbott and its Affiliates
are included reflect an adequate reserve for all Taxes payable by Abbott and its
Affiliates (with respect to the Purchased Assets and the Business) for all
taxable periods and portions thereof accrued through the date of such financial
statements;

(c)        there are no Encumbrances for Taxes on any of the Purchased Assets
(other than for Taxes not yet due and payable);

(d)        Abbott and its Affiliates (with respect to the Purchased Assets and
the Business) have complied with all applicable Laws relating to the payment and
withholding of Taxes;

(e)        no written notification has been received by Abbott or its Affiliates
(with respect to the Purchased Assets and the Business) that any federal, state,
local or non-U.S. audit, examination or similar proceeding is pending, proposed
or asserted with regard to any Taxes or Tax Returns of Abbott or its Affiliates
(with respect to the Purchased Assets and the Business);

(f)         there is no currently effective agreement with any Governmental
Authority extending, or having the effect of extending, the period of assessment
or collection of any Taxes by Abbott or its Affiliates (with respect to the
Purchased Assets and the Business) nor has any request been made for any such
extension;

(g)        no written notice of a claim or pending investigation has been
received from any state, local or other jurisdiction with which Abbott and its
Affiliates currently does not file Tax Returns, alleging that Abbott or its
Affiliates (with respect to the Purchased Assets and the Business) has a duty to
file Tax Returns and pay Taxes or is otherwise subject to the taxing authority
of such jurisdiction;

29


--------------------------------------------------------------------------------


(h)        none of Abbott or its Affiliates (with respect to the Purchased
Assets and the Business) is bound by any Tax sharing arrangement or Tax
indemnity arrangement; and

(i)         no transaction contemplated by this Agreement is subject to
withholding under Section 1445 of the Code (relating to “FIRPTA”) or any
comparable provision of non-U.S. Law.

                                5.18         Brokers.  Abbott shall be solely
responsible for the fees and expenses of any broker, finder or investment banker
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Abbott.

                                5.19         Disclaimer.  EXCEPT AS SET FORTH IN
THIS ARTICLE 5, NONE OF ABBOTT, ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES MAKE OR HAVE MADE ANY OTHER
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT
OF ABBOTT, ITS AFFILIATES OR THE BUSINESS.  ANY SUCH OTHER REPRESENTATION OR
WARRANTY IS HEREBY EXPRESSLY DISCLAIMED.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF GE

                                GE represents and warrants to Abbott as follows:

                                6.1           Organization and Authority of
GE.  GE is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of New York and has all necessary corporate
power and authority to enter into, execute and deliver this Agreement, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by GE, the performance by
GE of its obligations hereunder and the consummation by GE of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of GE.  This Agreement has been duly executed and delivered by GE,
and, assuming due authorization, execution and delivery by Abbott, this
Agreement is a legal, valid and binding obligation of GE enforceable against it
in accordance with its terms.

                                6.2           No Conflict.  Assuming that all
Consents and other actions described in Section 6.3 have been obtained, and
except as may result from any facts or circumstances relating solely to Abbott,
the execution, delivery and performance by GE of this Agreement do not and shall
not (a) violate, conflict with or result in the breach of any provision of the
certificate of incorporation or bylaws (or similar organizational documents) of
GE, (b) conflict with or violate any Law or Governmental Order applicable to GE
or its respective assets, properties or businesses or (c) conflict with, result
in any breach of, constitute a default (or event which with the giving of notice
or lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,

30


--------------------------------------------------------------------------------


suspension, revocation or cancellation of, any note, bond, mortgage or
indenture, Contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which GE is a party, except, in the case of
clauses (b) and (c), as would not materially and adversely affect the ability of
GE to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement.

                                6.3           Governmental Consents and
Approvals.  The execution, delivery and performance by GE of this Agreement do
not and shall not require any Consent of, action by, filing with, or
notification to, any Governmental Authority, except (a) the requirements of the
EC Merger Regulation and, to the extent applicable, the requirements of the HSR
Act and the Competition/Investment Laws of any other relevant jurisdiction, (b)
any notification, or where appropriate, consultation, consent or negotiation
with a works council, union, labor board or relevant Governmental Authority
concerning the transactions contemplated by this Agreement or (c) where failure
to obtain such Consent or to take such action, make such filing or make such
notification, would not prevent or materially delay the consummation by GE of
the transactions contemplated by this Agreement.

                                6.4           Litigation.  As of the date
hereof, no Action by or against GE is pending or, to the Knowledge of GE,
threatened, challenging the legality, validity or enforceability of this
Agreement or the consummation of the transactions contemplated hereby.

                                6.5           Brokers.  GE shall be solely
responsible for the fees and expenses of any broker, finder or investment banker
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of GE.

ARTICLE 7

ADDITIONAL COVENANTS AND AGREEMENTS

                                7.1           Conduct of the Business.  From the
date of this Agreement until the Closing (or until the earlier termination of
this Agreement in accordance with Section 11.1), except as expressly required by
applicable Law, as contemplated by or required to implement this Agreement or
any Ancillary Agreement or as otherwise waived or consented to in writing by GE,
Abbott shall, and shall cause its Affiliates to:

(a)        carry on the Business in the ordinary course of business consistent
with past practice, and in any event in material compliance with all applicable
Laws;

(b)        not in any respect, (A) grant any increase, or announce any increase,
in the wages, salaries, compensation, bonuses, incentives, pension or other
benefits payable to any Transferred Employee, including any increase or change
pursuant to any Employee Plan or (B) establish or increase or promise to
increase any benefits under any Employee Plan, in either case except (i) as
required by Law or to effect the terms of this Agreement, (ii) as may be
required under any Employee Plan or other agreement in effect on the date
hereof, (iii) as effected in the ordinary course consistent with the past
practice, or (iv) as

31


--------------------------------------------------------------------------------


would also relate to a substantial number of similarly situated employees of
Abbott and its Affiliates employed by the Abbott Other Businesses;

(c)        not transfer any Business Employee to another business unit of Abbott
or its Affiliates, other than individuals listed on Schedule 8.1(a)(i) — 1;

(d)        continue to maintain, service and protect the Purchased Assets on a
basis consistent with past practice;

(e)        use commercially reasonable efforts to preserve intact the goodwill
of the Business and the relationships of Abbott and its Affiliates with their
customers, vendors, suppliers, creditors, agents, landlords, equipment lessors,
service providers, employees and others having business relations with the
Business;

(f)         pay all accounts payable and other current obligations of Abbott and
its Affiliates to the extent related to the Business when they become due and
payable in the ordinary course of business consistent with past practice, except
for accounts payable or other obligations that are the subject of a good faith
dispute;

(g)        not delay or accelerate payment of any account payable or other
Liability of the Business beyond or in advance of its due date or the date when
such Liability would have been paid in the ordinary course of business
consistent with past practice, other than any such delays due to good faith
disputes;

(h)        continue to maintain the books and records of Abbott and its
Affiliates related to the Business on a basis consistent with past practice;

(i)         continue to make all necessary and material filings and payments
with Governmental Authorities in connection with the Business in a timely
manner, and use commercially reasonable efforts to maintain in effect all
existing Registrations or other authorizations of Governmental Authorities
required for the ongoing operation of the Business as currently conducted;

(j)         not (i) sell, assign, convey, transfer or lease (as lessor) any
Purchased Asset, other than the sale of inventories in the ordinary course of
business consistent with past practice, (ii) dispose of any equipment of Abbott
or any of its Affiliates primarily related to the Business, other than in the
ordinary course of business consistent with past practice, (iii) write off,
forgive, waive or otherwise cancel, in whole or in part, any material account
receivable of Abbott or any of its Affiliates to the extent included in the
Purchased Assets, except as required by GAAP or applicable Law, (iv) write off,
forgive, waive or otherwise cancel, in whole or in part, any other material
obligation owed to Abbott or any of its Affiliates to the extent related to the
Business, except as required by GAAP or applicable Law, (v) acquire any material
asset or material property primarily related to the Business other than in the
ordinary course of business, (vi) take any action or knowingly omit to take any
action, the taking or omission of which has a Material Adverse Effect, or (vii)
enter into any Contract, arrangement or commitment to do any of the foregoing;
or

32


--------------------------------------------------------------------------------


(k)        except as would not be material to the Business, not (i) change any
financial or Tax accounting methods, policies or practices of Abbott or any of
its Affiliates (to the extent related to the Business), except as required by a
change in GAAP or applicable Law or (ii) make, revoke or amend any Tax election
of Abbott or any of its Affiliates (to the extent related to the Business); or

(l)         except as required by applicable Law, not prepare or file any Tax
Return inconsistent with past practice or, on any such Tax Return, take any
position, make any election, or adopt any method that is inconsistent with
positions taken, elections made or methods used in preparing or filing similar
Tax Returns in prior periods (including positions, elections or methods that
would have the effect of deferring income to Post-Closing Tax Periods or
accelerating deductions to Pre-Closing Tax Periods), but only to the extent that
such act would result in an increase in Taxes in any Post-Closing Tax Period.

                                7.2           Access to Information;
Confidentiality.

(a)        From the date hereof until the Closing, upon reasonable notice,
Abbott shall: (i) afford GE and its authorized representatives reasonable access
to the properties and books and records of the Business, and (ii) furnish to the
officers, directors, employees, and authorized representatives of GE such
additional financial and operating data and other information regarding the
Business (or copies thereof) as GE may from time to time reasonably request;
provided, however, that any such access or furnishing of information shall be
scheduled and coordinated through Abbott’s Vice President, Global Licensing/New
Business Development (or his successor or successors) and shall be conducted at
GE’s expense, during normal business hours, under the supervision of Abbott’s or
its Affiliates’ personnel and in such a manner as not to interfere unreasonably
with the normal operations of the Business or any of the Abbott Other
Businesses.  Notwithstanding anything to the contrary in this Agreement, Abbott
shall not be required to disclose any information to GE if such disclosure would
be reasonably likely to (x) cause significant competitive harm to the Business
if the transactions contemplated hereby are not consummated, (y) jeopardize any
attorney-client or other legal privilege or (z) contravene any applicable Laws,
fiduciary duty or binding agreement entered into prior to the date hereof.

(b)        The terms of the Confidentiality Agreement, dated as of June 29,
2006, between GE Healthcare and Abbott, which Confidentiality Agreement was
joined by GE on December 12, 2006 (the “Confidentiality Agreement”), shall
continue in full force and effect until the Closing, at which time such
Confidentiality Agreement and the obligations of GE under this Section 7.2(b)
shall terminate; provided, however, that, from and after the Closing, except as
would have been permitted under the terms of the Confidentiality Agreement, (i)
GE shall, and shall cause its officers, directors, employees, authorized
representatives and Affiliates to, treat and hold as confidential, and not
disclose to any Person, information related to the discussions and negotiations
between the parties regarding this Agreement and the transactions contemplated
hereby and all confidential information relating to Abbott, the Abbott Other
Businesses or the Excluded Assets, and (ii) Abbott shall, and shall cause its
officers, directors, employees, authorized representatives and Affiliates to,
treat and hold as confidential, and not disclose to any Person, information
related to the discussions and negotiations between the parties regarding this
Agreement and the transactions contemplated hereby and all confidential
information relating to

33


--------------------------------------------------------------------------------


the Business or GE.  If this Agreement is, for any reason, terminated prior to
the Closing, the Confidentiality Agreement shall continue in full force and
effect.

(c)        Nothing provided to GE pursuant to Section 7.2(a) shall in any way
amend or diminish GE’s obligations under the Confidentiality Agreement.  GE
acknowledges and agrees that any Evaluation Material (as defined in the
Confidentiality Agreement) provided to GE pursuant to Section 7.2(a) or
otherwise by or on behalf of Abbott or any officer, director, employee or
authorized representative shall be subject to the terms and conditions of the
Confidentiality Agreement.

(d)        Abbott and GE shall cooperate in the preparation of carve-out
financial statements of the Business, and make available to each other such
Books, Records and Files and other information and employees as either may
reasonably request in connection with the preparation thereof. Abbott shall bear
out-of-pocket costs relating to the preparation of such carve-out financial
statements for the Business.

                                7.3           Regulatory and Other
Authorizations; Notices and Consents.

(a)        Each of Abbott and GE shall use its commercially reasonable efforts
to obtain promptly all Consents of all Governmental Authorities that may be or
become necessary for the performance of its and the other party’s obligations
pursuant to, and the consummation of the transactions contemplated by, this
Agreement.  Abbott and GE shall cooperate with one another in promptly seeking
to obtain all such Consents; provided, however, that Abbott and GE shall not be
required to pay any fees or other payments to any such Governmental Authorities
in order to obtain any such Consent (other than normal filing fees that are
imposed by Law on Abbott or GE, as applicable, or Conveyance Taxes).  Neither
Abbott, with respect to the Business, nor GE, with respect to the business
conducted by GE Healthcare, shall knowingly enter into any acquisition or other
agreement, make any announcement with respect to any transaction or take any
other action that could reasonably be expected to have the effect of materially
delaying, impairing or impeding the receipt of any Consent of a Governmental
Authority under any Competition/Investment Law.  Abbott and GE each agree to
make, or to cause to be made, if required, an appropriate filing of a
notification and report form pursuant to the HSR Act, the EC Merger Regulation
and any other applicable Competition/Investment Law, in each case, with respect
to the transactions contemplated by this Agreement as promptly as reasonably
practicable after the date of this Agreement, and to supply promptly any
additional information and documentary material that may be requested pursuant
to the HSR Act and the EC Merger Regulation or any other Competition/Investment
Laws.  If any objections are asserted with respect to the transactions
contemplated hereby under any Competition/Investment Law or if any suit or
proceeding is instituted or threatened by any Governmental Authority or any
private party challenging any of the transactions contemplated hereby as
violative of any Competition/Investment Law, each of GE and Abbott shall use its
reasonable best efforts to promptly resolve such objections.  Notwithstanding
anything to the contrary contained in this Agreement, in connection with
obtaining any Consent of a Governmental Authority under any
Competition/Investment Law (i) Abbott shall not, without GE’s prior written
consent, commit to any divestiture transaction involving the Purchased Assets,
or commit to alter the business or commercial practices relating to the Business
in any way, and (ii) neither GE nor any of its Affiliates shall be required to
(A) divest or hold separate or

34


--------------------------------------------------------------------------------


otherwise take or commit to take any action that limits its freedom of action
with respect to, or its ability to retain, the Business, any Purchased Assets,
any Abbott Product or any other assets or businesses of GE or any of its
Affiliates or (B) alter or restrict in any way the business or commercial
practices of GE, any of its Affiliates, or the Business.

(b)        Abbott shall notify the FDA of the transactions contemplated by this
Agreement as required by paragraph 23 of the Consent Decree, a copy of which has
been provided to GE, and may provide the FDA with a copy of this Agreement.  GE
shall (i) cooperate with Abbott and promptly comply with any further inquiry or
request for information from the FDA in connection with such notice; (ii) at the
Closing, assume and agree to fully satisfy all Liabilities of Abbott, Miles D.
White, Chairman of the Board and Chief Executive Officer, Abbott, and Thomas D.
Brown, (former) President, Abbott Diagnostics Division (collectively, the
“Abbott Consent Decree Defendants”), under the Consent Decree; (iii) cooperate
with Abbott, using its reasonable best efforts, to obtain an amendment to the
Consent Decree to (x) replace the defendants thereunder with GE or other GE
Persons required by any Governmental Authority (the “GE Consent Decree
Defendants”), (y) reflect the assignment and assumption of all Liabilities of
the Abbott Consent Decree Defendants thereunder to and by the GE Consent Decree
Defendants and (z) remove and unconditionally release the Abbott Consent Decree
Defendants as defendants thereunder; and (iv) use its reasonable best efforts to
promptly resolve any objections or conditions asserted with respect to the
transactions contemplated hereby under the Consent Decree by any Governmental
Authority.

(c)        Each party to this Agreement shall promptly notify the other party of
any communication it or any of its Affiliates receives from any Governmental
Authority relating to the matters that are the subject of this Agreement and
permit the other party to review in advance any proposed communication by such
party to any Governmental Authority relating to the matters that are the subject
of this Agreement.  Neither party to this Agreement shall agree to participate
in any meeting with any Governmental Authority in respect of any filings,
investigation or other inquiry related to the transactions contemplated by this
Agreement unless it consults with the other party in advance and, to the extent
permitted by such Governmental Authority, gives the other party the opportunity
to attend and participate at such meeting.  Subject to the Confidentiality
Agreement, the parties to this Agreement shall coordinate and cooperate fully
with each other in exchanging such information and providing such assistance as
the other party may reasonably request in connection with the foregoing and in
seeking early termination of any applicable waiting periods including under the
HSR Act, the EC Merger Regulation and any other applicable
Competition/Investment Laws.  Subject to the Confidentiality Agreement the
parties to this Agreement shall provide each other with copies of all
correspondence, filings or communications between them or any of their
representatives, on the one hand, and any Governmental Authority or members of
its staff, on the other hand, with respect to this Agreement and the
transactions contemplated by this Agreement.

                                7.4           Notifications.  Each party hereto
shall promptly notify the other party in writing of any fact, change, condition,
circumstance or occurrence or nonoccurrence of any event of which it is aware
that shall result in (a) any representation or warranty made by such party to be
untrue or inaccurate in a manner which would result in the failure of the
condition set forth in Section 10.1(a) or Section 10.2(a) and (b) any material
failure on such party’s part to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it

35


--------------------------------------------------------------------------------


hereunder; provided, however, that the delivery of any notice pursuant to this
Section 7.4 shall not limit or otherwise affect the remedies available hereunder
to the party receiving such notice.

                                7.5           Release of Indemnity Obligations.

(a)        Abbott and GE shall cooperate with each other with a view to entering
into arrangements effective as of the Closing whereby GE would be substituted
for Abbott and its Affiliates in any guarantees, letters of comfort, indemnities
or similar arrangements entered into by Abbott or its Affiliates in respect of
the Business (but only to the extent such guarantees, letters of comfort,
indemnities or arrangements constitute Assumed Liabilities).  If GE cannot enter
into the arrangements referred to above, Abbott shall not terminate such
guaranty arrangements without GE’s consent; provided, however, that GE shall
enter into a separate guaranty with Abbott or one of its Affiliates to guarantee
the performance of the obligations of the relevant Person pursuant to the
Contract underlying such guaranty arrangements.

(b)        After the Closing, each of Abbott and GE, at the request of the other
party, shall use, and shall cause their respective Affiliates to use,
commercially reasonable efforts to obtain any Consent, substitution or amendment
required to novate or assign all Assumed Liabilities to GE or its Affiliates and
any Excluded Liabilities to Abbott or its Affiliates, and obtain in writing the
unconditional release of Abbott and its Affiliates with respect to the Assumed
Liabilities and the unconditional release of GE and its Affiliates with respect
to the Excluded Liabilities.

                                7.6           Intellectual Property Matters.

(a)        At the Closing, Abbott shall grant (to the extent Abbott has a right
to) to GE and its Affiliates, (x) for a period from the Closing until the
earlier of (A) the first anniversary of the Closing or (B) the exhaustion of any
inventory of Abbott Products in existence at the Closing bearing the Licensed
Marks, a non-exclusive, irrevocable (except in the event of breach by GE or its
Affiliates of this Section 7.6(a), which breach is not cured within thirty (30)
days of written notice from Abbott), non-assignable, worldwide and royalty-free
right and license to use the Licensed Marks to manufacture, label, market,
distribute, lease, sell and support inventory of Abbott Products in existence at
the Closing or existing as of the date which is six (6) months following the
Closing, as such Licensed Marks are used in the Business at the Closing, for the
sole purpose of operating the Business by GE and its Affiliates and (y) a
perpetual, non-exclusive, irrevocable (except in the event of breach by GE or
its Affiliates of this Section 7.6(a), which breach is not cured within thirty
(30) days of written notice from Abbott), non-assignable, worldwide and
royalty-free right and license to use the Licensed Marks on any installed
instrument bases of the Business existing as of the date which is six (6) months
following the Closing, and only as such Licensed Marks appear on such
instruments as of the Closing; provided that GE, its Affiliates or its designees
(i) shall as part of any resale, refurbishing or receipt of any such installed
instrument, and (ii) shall use commercially reasonable efforts to, as part of
any service to or service call on any such installed instrument, cover over all
Licensed Marks so that such Licensed Marks are no longer observable on any
exterior surface of such instrument (but (A) shall have no obligation to alter
the operating software of such instrument to remove the display of any Licensed
Mark except as reasonably

36


--------------------------------------------------------------------------------


practicable when otherwise modifying such software and (B) shall have no
obligation to cover any Licensed Marks to the extent such actions are objected
to by a representative of the applicable customer or end user of such
instrument).  The foregoing license grants shall be effective immediately upon
the Closing.  As soon as reasonably practicable after the Closing, but in no
event later than six (6) months after the Closing, GE shall, and shall cause its
Affiliates to, (i) subject to clause (y) of the first sentence of this Section
7.6(a), cease to use and remove or cover the name “Abbott” as a trade name,
corporate name or domain name from all materials, and (ii) otherwise cease use
of any Abbott Brand for which GE has not been granted a license pursuant to this
Section 7.6(a), including removing such Abbott Brand from signs, billboards,
telephone listings, stationery, office forms or other similar materials of the
Business.  Any use by GE and its Affiliates of any Licensed Mark as permitted in
this Section 7.6(a) is subject to their compliance with the level of quality in
effect in connection with the Licensed Marks immediately prior to the Closing
Date.  GE and its Affiliates shall not use the Licensed Marks in any manner that
reflects negatively on such Trademarks or on Abbott or its Affiliates, or harms
the value or goodwill of the Licensed Marks; provided, however, that nothing in
this sentence shall limit GE’s right to take any action with respect to the
Abbott Products to the extent that such action is required by applicable Law.
Except as expressly provided in this Section 7.6(a), GE and its Affiliates shall
have no right to use in any way the Licensed Marks.  The parties acknowledge and
agree that the Trademarks set forth on Schedule 7.6(a) are used in connection
with the Abbott Other Businesses and are being retained by Abbott and its
Affiliates, and Abbott and its Affiliates shall have the royalty-free right to
use such Trademarks and variants thereof with respect to the products and
services of the Abbott Other Businesses and, subject to any preexisting rights
of GE and its Affiliates, other products and services.

(b)        Abbott and its Affiliates shall retain the ownership of and other
rights to the Mixed-Use Intellectual Property used primarily in connection with
or related primarily to one or more of the Abbott Other Businesses, which
Intellectual Property is set forth on Schedule 7.6(b) (the “Abbott Mixed-Use
Intellectual Property”).  At the Closing, Abbott, on behalf of itself and its
Affiliates, shall grant (to the extent Abbott has rights to) to GE and its
Affiliates, a perpetual, irrevocable, worldwide, non-exclusive and royalty-free
right and license (with a right to grant sublicenses or covenants not to sue for
purposes of conducting GE’s and its Affiliates’ business)  under the Abbott
Mixed-Use Intellectual Property to (i) research, develop, make, have made, use,
sell, offer to sell, distribute, import, support and otherwise dispose of
products, methods and services covered by, and to use, modify, reproduce,
display, perform or prepare derivative works based on, the Abbott Mixed-Use
Intellectual Property in any field of use.  The foregoing license grants shall
be (i) effective immediately upon the Closing, and (ii) non-assignable, except
in connection with a transfer of the Business or any other business in which
such Abbott Mixed-Use Intellectual Property is used (or a transfer of
substantially all of the assets of the Business or such other business).  Abbott
covenants not to sue GE or its Affiliates for patent infringement to the extent
such infringement is due to making, using, marketing, offer for sale, sale,
importation, or export of products of the Business already marketed as of the
Closing.

(c)        GE and its Affiliates shall own all right, title and interest in and
to the Mixed-Use Intellectual Property used primarily in connection with or
related primarily to the Business, which Intellectual Property is set forth on
Schedule 7.6(c) (the “GE Mixed-Use Intellectual Property”).  At the Closing, GE,
on behalf of itself and its Affiliates, shall grant (to

37


--------------------------------------------------------------------------------


the extent GE has rights to) to Abbott and its Affiliates, a perpetual,
irrevocable,  worldwide, non-exclusive and royalty-free right and license (with
a right to grant sublicenses or covenants not to sue for purposes of conducting
Abbott’s and its Affiliates’ business) under the GE Mixed-Use Intellectual
Property to (i) research, develop, make, have made, use, sell, offer to sell,
distribute, import, support and otherwise dispose of products, methods and
services covered by, and to use, modify, reproduce, display, perform or prepare
derivative works based on, the GE Mixed-Use Intellectual Property in any field
of use.  The foregoing license grants shall be (i) effective immediately upon
the Closing, and (ii) non-assignable, except in connection with a transfer of
any business in which such GE Mixed-Use Intellectual Property is used (or a
transfer of substantially all of the assets of such business).  GE covenants not
to sue Abbott or its Affiliates for infringement of Business Intellectual
Property to the extent such infringement is due to making, using, marketing,
offer for sale, sale, importation, or export of products already marketed as of
the Closing.

(d)        GE shall have the first right, but not the obligation, to commence
and prosecute any Action involving the GE Mixed-Use Intellectual Property.  In
such case, Abbott agrees to reasonably cooperate with GE (and to the extent
necessary to maintain standing, Abbott agrees to be named as a party in such
suit), at GE’s expense, to the extent GE requires information in Abbott’s
possession or control or requires other reasonable assistance.  In addition,
Abbott shall be entitled to join in any such Action at its own expense.  Abbott
shall have the first right, but not the obligation, to commence and prosecute
any Action involving the Abbott Mixed-Use Intellectual Property.  In such case,
GE agrees to reasonably cooperate with Abbott (and to the extent necessary to
maintain standing, GE agrees to be named as a party in such suit), at Abbott’s
expense, to the extent Abbott requires information in GE’s possession or control
or requires other reasonable assistance.  In addition, GE shall be entitled to
join in any such Action at its own expense.  If the party having the first right
to commence any Action fails to commence such Action within one hundred eighty
(180) days after being notified thereof by the other party, then the notifying
party shall have the right, but not the obligation, to commence and prosecute
any such Action, at the expense of the notifying party.  Any Action that a party
undertakes involving the Mixed-Use Intellectual Property shall not be settled
without the prior written consent of the other party, which consent shall not be
unreasonably withheld, conditioned or delayed.  Each party shall be entitled to
retain any and all amounts awarded to it in any such Action.  GE and Abbott
shall use reasonable efforts to keep each other reasonably informed of all
settlement negotiations with third Persons and of the progress of any litigation
with third Persons regarding such Actions.

(e)        Abbott and GE shall each, at its sole discretion and option and at
its sole expense, pay all maintenance fees, maintain the existence and present
status of any existing registrations for, prosecute all pending applications
for, the Abbott Mixed-Use Intellectual Property and the GE Mixed-Use
Intellectual Property, respectively, and shall maintain the existence and
status, as issued, of any patents issued pursuant to any pending applications
included within its Mixed-Use Intellectual Property; provided, however, that the
foregoing shall not require either party to engage in any of the foregoing or to
engage in litigation.  If either party: (i) elects not to pay any applicable
maintenance fees, (ii) elects not to prosecute any applications for
registration, or (iii) otherwise fails to maintain any registration or
application for any of its Mixed-Use Intellectual Property, then it shall
provide notice thereof to the other and the other shall then have, as its sole
remedy and at its own expense, the option to

38


--------------------------------------------------------------------------------


pay the fee, or prosecute or maintain the Mixed-Use Intellectual Property that
is the subject of the notice.  If either party exercises its option to prosecute
and maintain any Mixed-Use Intellectual Property of the other pursuant to the
preceding sentence, it shall notify the other thereof.

(f)         If the parties identify any patent owned by Abbott that was used
primarily in connection with, or related primarily to, the Business at the time
of Closing, but was not included as Mixed-Use Intellectual Property, the parties
shall amend Schedule 7.6(c) to add such patent.  If the parties identify any
patent assigned to GE hereunder that was used primarily in connection with, or
related primarily to, one or more Abbott Other Business(es) at the time of
Closing, the parties shall amend Schedule 7.6(b) to add such patent.

                                7.7           Transition Services.  Following
the Closing, (i) Abbott or one or more of its Affiliates shall provide or make
available to the Business certain services, rights, properties and assets (to
the extent Abbott or one of its Affiliates has the right to) and (ii) GE or one
or more of its Affiliates shall provide or make available to the Abbott Other
Businesses certain services, rights, properties and assets (to the extent GE or
one of its Affiliates has the right to), in each case on the terms set forth in
a transition services agreement to be entered into at the Closing among Abbott
and, to the extent applicable, its Affiliates, and GE and, to the extent
applicable, its Affiliates (the “Transition Services Agreement”), with respect
to such matters and containing the terms and provisions set forth on Schedule
7.7 and such other terms and provisions with respect to Annexes A, B and C to
Schedule 7.7 as the parties shall mutually agree in writing.

                                7.8           Further Action.

(a)        Each of Abbott and GE shall use its commercially reasonable efforts
to take, or cause to be taken all appropriate action, to do or cause to be done
all things necessary, proper or advisable under applicable Law, the Contracts
included in the Purchased Assets or otherwise, and to execute and deliver such
documents and other papers and any other agreements, as may be necessary to
carry out the provisions of this Agreement and consummate and make effective the
transactions contemplated by this Agreement and to effect the separation of the
Business and the Purchased Assets from other Abbott assets, including obtaining
all required Consents from third Persons.  GE shall be responsible for the
payment of any amounts necessary to obtain any required Consents from third
parties.  Without limiting the generality of the foregoing, Abbott and GE shall
work diligently and in good faith toward the execution of the Ancillary
Agreements with such terms and conditions required pursuant hereto and such
other terms and conditions as are mutually agreeable to the parties.  If any
Ancillary Agreement (other than the Transition Services Agreement, which shall
be executed at the Closing) is not finalized prior to the Closing, Abbott and GE
shall continue to work diligently and in good faith after the Closing toward the
execution of such Ancillary Agreement as promptly as practicable following the
Closing with such terms and conditions required pursuant hereto and such other
terms and conditions as are mutually agreeable to the parties.  Abbott shall, at
Abbott’s cost, use commercially reasonable efforts to cause the Business
Intellectual Property and the GE Mixed-Use Intellectual Property to be free and
clear of liens, pledges, security interests or other similar encumbrances
capable of registration against title at the Closing or as promptly as
reasonably practical thereafter.

39


--------------------------------------------------------------------------------


(b)        Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to assign, license, sublicense or
otherwise provide rights with respect to any Purchased Asset or any right
thereunder if an attempted assignment, license or other provision, without the
Consent of, or other action by, any third Person, would constitute a breach or
other contravention of a Contract with such third Person or would in any way
adversely affect the rights of GE or Abbott or any of their respective
Affiliates relating to such Purchased Assets.  To the extent that any of the
transfers, distributions, licenses, deliveries and the assumptions required to
be made in connection with the transactions contemplated by this Agreement shall
not have been so consummated at Closing, the parties shall cooperate and use
their commercially reasonable efforts, subject to GE’s payment of amounts
necessary to obtain Consents, to effect such consummation as promptly thereafter
as reasonably practicable, executing and delivering such further instruments of
transfer and taking such other actions as the parties may reasonably request in
order to effectuate the purposes of this Agreement or to more effectively
transfer to GE or confirm GE’s right, title to or interest in, all of the
Purchased Assets, to put GE in actual possession and operating control thereof
and to permit GE to exercise all rights with respect thereto (including rights
under Contracts and other arrangements as to which the Consent of any third
Person to the transfer thereof shall not have previously been obtained).  Except
with respect to the Retained Licenses and Excluded Agreements as set forth on
Schedule 7.8(b), in the event and to the extent that Abbott and GE are unable to
obtain any required Consents, Abbott shall (i) continue to be bound thereby
pending assignment to GE, (ii) at the direction and expense of GE, pay, perform
and discharge fully all of its obligations thereunder from and after the Closing
and prior to assignment to GE and (iii) without further consideration therefor,
pay, assign and remit to GE promptly all monies, rights and other consideration
received in respect of such agreements.  Also, except for the Retained Licenses
and Excluded Agreements as set forth on Schedule 7.8(b), Abbott shall exercise
or exploit its rights and options under all such agreements, leases, licenses
and other rights and commitments when and only as reasonably directed by GE.  If
and when any such Consent shall be obtained or such agreement, lease, license or
other right shall otherwise become assignable or sublicenseable, Abbott shall
promptly assign or sublicense its agreed-to rights and obligations thereunder to
GE without payment of further consideration and GE shall, without the payment of
any further consideration therefor, assume such rights and obligations.

(c)        In the event that the parties determine that certain assets, rights
or properties which properly constitute Purchased Assets were not transferred to
GE or one of its Affiliates at Closing, Abbott shall promptly use its
commercially reasonable efforts to transfer and deliver any and all of such
assets to GE or one of its Affiliates without the payment by GE of any further
consideration therefor.  In the event that the parties determine that certain
Excluded Assets were transferred to GE or one of its Affiliates at Closing, then
GE shall promptly use its commercially reasonable efforts to transfer and
deliver any and all of such Excluded Assets to Abbott or one of its Affiliates
without the payment by Abbott of any further consideration therefor.  The costs
of obtaining any Consents in connection with such transfer and delivery shall be
borne by the recipient of such assets.

(d)        In the event that the parties determine that a Trademark (other than
the Abbott Brands) is used in the Business and was not transferred to GE
pursuant to Section 2.1(A) or licensed to GE pursuant to Section 7.6(a) or
Section 7.6(c), Abbott shall, if such Trademark is used primarily in connection
with or primarily related to the Business, assign

40


--------------------------------------------------------------------------------


all right, title and interest in and to such Trademark to GE, and GE, on behalf
of itself and its Affiliates, shall grant to Abbott a license to use such
Trademark and variants thereof, which license shall have terms consistent with
the terms of the license granted in Section 7.6(c).

(e)        In the event that the parties determine that a Trademark (other than
the Abbott Brands) is used in any Abbott Humanitarian Program and was
transferred to GE pursuant to Section 2.1(A), such Trademark shall be licensed
to Abbott and its Affiliates for use in any Abbott Humanitarian Program;
provided that GE would retain all rights to such Trademark for the Business.

                                7.9           Mixed Contracts; Mixed Accounts.

(a)        Except as may otherwise be agreed by the parties in writing, any
Business Contract (other than any Business Contracts that (A) are used
exclusively in connection with, or relate exclusively to, the Business, (B)
expressly constitute Excluded Assets or (C) to the extent not otherwise covered
by clause (A) and (B), the Retained Licenses and Excluded Agreements) to which
Abbott or any of its Affiliates is a party prior to the Closing, in each case,
that inures to the benefit or burden of each of the Business and the Abbott
Other Businesses (a “Mixed Contract”), shall, to the extent commercially
reasonable, be separated (or, with respect to Intellectual Property, to the
extent not separable and to the extent permitted, sublicensed) on or after the
Closing, so that each of Abbott and GE shall be entitled to the rights and
benefits and shall assume the related portion of any Liabilities inuring to
their respective businesses.  If any Mixed Contract cannot be so separated (or,
with respect to Intellectual Property, to the extent not separable and to the
extent permitted, sublicensed), Abbott and GE shall, and shall cause each of
their respective Affiliates to, take such other commercially reasonable efforts
to cause (i) the rights and benefits associated with that portion of each Mixed
Contract that relates to the Business to be enjoyed by GE; (ii) the Liabilities
associated with that portion of each Mixed Contract that relates to the Business
to be borne by GE; (iii) the rights and benefits associated with that portion of
each Mixed Contract that relates to the Abbott Other Businesses to be enjoyed by
Abbott and (iv) the Liabilities associated with that portion of each Mixed
Contract that relates to the Abbott Other Businesses to be borne by Abbott. 
Abbott shall provide GE with a copy of each Mixed Contract (it being understood
that the parties shall use commercially reasonable efforts to comply, where
practicable, with any applicable confidentiality provisions contained in such
Mixed Contracts), and the parties shall cooperate with each other to effect such
separation.  The costs of such separation shall be borne by the parties in
proportion to the rights and benefits inuring to each of them under the Mixed
Contract.  To the extent GE or its Affiliates’, or Abbott or its Affiliates’,
exploitation of Intellectual Property sublicensed to such party under this
Section 7.9(a) results in or otherwise contributes to an obligation by the other
party or its Affiliates (as sublicensor under this Section 7.9(a)), to make any
payments to a third Person, such sublicensee under this Section 7.9(a) shall be
responsible for all such payment obligations.  Notwithstanding the foregoing,
with respect to any Mixed Contract, Abbott may, in its sole discretion, elect in
lieu of the foregoing arrangements to assign its entire interest in any Mixed
Contract to GE subject to the provisions of Section 7.8 and the other terms
hereof; provided, however, that Abbott shall remain primarily liable for, and
shall indemnify the GE Indemnified Parties in respect of, any Liabilities
thereunder to the extent such Liabilities relate to the Excluded Businesses.

 

41


--------------------------------------------------------------------------------


(b)        Except as may otherwise be agreed by the parties in writing, the
parties shall not assign any accounts receivable or accounts payable relating to
both the Business and the Excluded Assets (“Mixed Account”).  Abbott and GE
shall, and shall cause each of their respective Affiliates to, take such
reasonable and permissible actions to cause (i) the rights and properties
associated with that portion of each Mixed Account that relates to the Business
to be enjoyed by GE; (ii) the Liabilities associated with that portion of each
Mixed Account that relates to the Business to be borne by GE; (iii) the rights
and properties associated with that portion of each Mixed Account that relates
to the Excluded Assets to be enjoyed by Abbott; and (iv) the Liabilities
associated with that portion of each Mixed Account that relates to the Excluded
Assets to be borne by Abbott.

                                7.10         Third Person Claims Against Both
the Business and the Excluded Assets.

(a)        From and after the Closing: (i) if Abbott or any of its Affiliates
receives notice of any Mixed Action or any Action from or involving any third
Person that Abbott believes is reasonably likely to involve the Business but as
to which neither GE nor any Affiliate of GE is a named party, then Abbott shall
as promptly as practicable provide GE with notice of such Action; and (ii) if GE
or any of its Affiliates receives notice of any Mixed Action or any Action from
or involving any third Person that GE believes is reasonably likely to involve
Excluded Assets or Excluded Liabilities but as to which neither Abbott nor any
Affiliate of Abbott is a named party, then GE shall as promptly as practicable
provide Abbott with notice of such Action.  For purposes of this Agreement,
“Mixed Action” means any Action that a party believes is reasonably likely to:
(i) include both claims that give rise to a right of indemnification under
Article 12 and claims as to which no right of indemnification under Article 12
exists; or (ii) include both claims that give rise to a right of indemnification
under Article 12 of the GE Indemnified Parties and claims that give rise to a
right of indemnification under Article 12 of the Abbott Indemnified Parties.

(b)        Subject to Article 12, for any Mixed Action, whether arising before
or after the Closing, GE or its Affiliates shall have the right to control the
defense of such Mixed Action to the extent such Mixed Action relates to the
Business, the Purchased Assets or the Assumed Liabilities, and Abbott or its
Affiliates shall have the right to control the defense of such Mixed Action to
the extent such Mixed Action relates to Excluded Assets or Excluded Liabilities.

(c)        Neither GE nor its Affiliates shall settle any portion of a Mixed
Action that relates to Excluded Assets or Excluded Liabilities without the
written consent of Abbott, which may be withheld in its sole discretion. 
Neither Abbott nor its Affiliates shall settle any portion of a Mixed Action
that relates to the Business without the written consent of GE, which may be
withheld in its sole discretion.  Subject to the provisions of Article 12: (i)
GE and its Affiliates may settle a Mixed Action to the extent it relates to the
Business without the consent of Abbott so long as such judgment or settlement
does not adversely impact the Excluded Assets; if it does adversely impact the
Excluded Assets, then the prior written consent of Abbott shall be required,
which consent may not be unreasonably withheld or delayed; and (ii) Abbott and
its Affiliates may settle a Mixed Action to the extent it relates to Excluded
Assets or Excluded Liabilities without the consent of GE so long as such
judgment or settlement does not

42


--------------------------------------------------------------------------------


adversely impact the Business; if it does adversely impact the Business, then
the prior written consent of GE shall be required, which consent may not be
unreasonably withheld or delayed.

(d)        To the extent the provisions of this Section 7.10 conflict with any
provisions of the Ancillary Agreements, the provisions of the Ancillary
Agreements shall govern.

                                7.11         Intercompany
Arrangements.  Immediately prior to the Closing, Abbott shall, and shall cause
its Affiliates to, terminate all agreements or arrangements, written or
unwritten, of any kind (other than any Ancillary Agreements), between Abbott or
any of its Affiliates, on the one hand, and the Abbott Diagnostics Division
Business or the Abbott Point of Care Business, on the other hand.

                                7.12         Books, Records and Files.  GE and
Abbott agree that Abbott may maintain, subject to Section 7.2(b), copies of any
Books, Records and Files that are included in the Purchased Assets and that are
delivered to GE hereunder and Abbott may prepare a comprehensive index and file
plan of such Books, Records and Files.  GE agrees to retain and maintain such
Books, Records and Files for a period of at least seven (7) years after Closing
(plus any additional time during which GE has been advised by Abbott that (i)
there is an ongoing Tax audit with respect to periods prior to the Closing or
(ii) any such period is otherwise open to assessment; provided that only such
Books, Records and Files reasonably related to the appropriate Tax audit or
period as advised by Abbott shall be subject to such time extension).  During
such period, GE agrees to give Abbott and its representatives reasonable
cooperation, access (including copies) and staff assistance, as needed, during
normal business hours and upon reasonable notice, with respect to the Books,
Records and Files delivered to GE hereunder, and Abbott agrees to give GE and
its representatives reasonable cooperation, access and staff assistance, as
needed, during normal business hours and upon reasonable notice, with respect to
the Books, Records and Files relating to the Business and retained by Abbott, in
each case as may be necessary for general business purposes, including the
defense of litigation, the preparation of Tax returns and financial statements
(including the Preliminary Closing Date Balance Sheet and Closing Date Balance
Sheet) and the management and handling of Tax audits; provided that such
cooperation, access and assistance does not unreasonably disrupt the normal
operations of GE or Abbott or their respective Affiliates.

                                7.13         Non-Compete.  Other than with
respect to (i) the Abbott Diabetes Care Business and the Abbott Molecular
Diagnostics Business, or (ii) Abbott’s or its Affiliates’ support of the
Business pursuant to the terms of the Transition Services Agreement or their
conduct of portions of the Business pursuant to any Deferred Local Closing, the
Delayed PR Closing or the arrangements described on Schedule 7.8(b), for a
period of five (5) years from the Closing, Abbott shall not, and shall cause its
Affiliates not to, directly or indirectly, engage in any business anywhere in
the world that competes with all or any portion of the Business as of the
Closing Date; provided that, Abbott and its Affiliates shall not be deemed to be
competing in violation of this Section 7.13 by virtue of (i) its or their
ownership of less than five percent (5%) of the outstanding stock of any Person,
(ii) the acquisition of a business or entity that competes as contemplated by
the foregoing provisions of this Section 7.13; provided, that (i) such acquired
business or entity shall not be permitted to use any GE Mixed-Use Intellectual
Property and (ii) (A) the annual net sales of the portion of the business or
entity that so competes do not exceed

43


--------------------------------------------------------------------------------


twenty percent (20%) of the annual net sales of the entire acquired business or
entity as reported in the most recent full year financial statements of such
business or entity or (B) the annual net sales of the portion of the business or
entity that so competes do not exceed $25,000,000 for the most recently
completed fiscal year of such business or entity prior to the acquisition or
(iii) participating in any Abbott Humanitarian Program.  In consideration of the
exception to the non-competition provisions contained in clause (iii) of this
Section 7.13, the parties agree that Abbott shall provide GE for the term of the
non-compete contained in this Section 7.13 with a good faith right of first
negotiation to be the provider of any human diagnostic or point of care products
that are manufactured or sold by the Business at such time (other than any
products that are manufactured or sold by the Abbott Other Businesses or any
products that are manufactured or sold by any business or entity permitted to be
acquired pursuant to the proviso of this Section 7.13) supplied by Abbott
through any Abbott Humanitarian Program.

                                7.14         Environmental Matters.

(a)        Environmental Assessment.

(i)    GE (at its sole cost) may retain an environmental consulting firm
acceptable to Abbott (whose acceptance shall not unreasonably be withheld) to
undertake an environmental review of the Owned Business Real Property or any of
the Leased Business Real Property.  At GE’s discretion, such review shall
generally be consistent with the scope of a Phase I Environmental Assessment in
accordance with ASTM E1527-05.  As soon as practicable after the date hereof, GE
shall have access to any of the Owned Business Real Property or Leased Business
Real Property and related personnel and records to undertake such environmental
review (the earlier of (i) the date that such on-site access is first secured by
GE or (ii) the fifth day following the date hereof shall be the “Environmental
Review Commencement Date”).  Such environmental consulting firm shall prepare an
executive summary chart or other written summary for each property assessed
which identifies any environmental condition that constitutes a recognized
environmental condition according to the ASTM E1527-05 standard, or otherwise
represents a Liability under Environmental Laws (collectively, “Environmental
Conditions”), and GE shall provide Abbott with copies of each such written
summary (“Environmental Summaries”).

(ii)   If one or more Environmental Conditions for which cleanup or correction
is required under any Environmental Law are identified in any Environmental
Summary prepared in accordance with clause (a)(i) above and provided to Abbott
within thirty (30) days of the Environmental Review Commencement Date, and such
Environmental Condition, if confirmed (including pursuant to Phase II work
pursuant to Section 7.14(a)(iii) below), would result in any of the
representations and warranties in Section 5.4 to be inaccurate or breached
(considered for purposes of this Section 7.14 disregarding any qualification or
exception contained in any such representation or warranty relating to
Knowledge, materiality or Material Adverse Effect), GE may, at its election,
subject to any necessary confirmation pursuant to ­Section 7.14(a)(iii) below:
(1) require Abbott to perform a cleanup or correction, subject to the conditions
and limitations set forth in clause (b) below, (2) not take ownership of the
property, if such property is Owned Business Real Property, or lease of the
property if such property is Leased Business Real Property, in which case such
property shall be leased, in the case of Owned Business Real Property, or to the
extent permitted, sub-leased, in the case of Leased

44


--------------------------------------------------------------------------------


Business Real Property, from Abbott pursuant to a lease or sub-lease containing
the terms and provisions set forth on Schedule 7.14(a)(ii) and such other terms
and provisions as the parties shall mutually agree in writing, or (3) submit a
GE claim for such inaccuracies or breaches as provided in Section 12.2(a)(iv). 
If no Environmental Conditions requiring cleanup or correction under
Environmental Laws are identified within thirty (30) days of the Environmental
Review Commencement Date, then Abbott shall have no liability or obligation to
GE pursuant to this Section 7.14 or Section 12.2(a)(iv) and all Owned Business
Real Property and Leased Business Real Property shall be transferred to GE. GE
shall reimburse Abbott for its necessary out-of-pocket costs of response
(“Response Costs”) that Abbott incurs arising out of any cleanup or correction
of an Environmental Condition undertaken by Abbott pursuant to Section
7.14(a)(ii)(1) or any Response Costs that Abbott incurs for cleanup or
correction of an Environmental Condition required by GE, any Governmental
Authority or applicable Environmental Law with respect to property retained by
Abbott pursuant to Section 7.14(a)(ii)(2) and leased pursuant to Alternative “A”
described in Schedule 7.14(a)(ii) up to the first $100,000,000 of Response Costs
less the amount of all other GE Claims for indemnification prior thereto
pursuant to Sections 12.2(a)(v) and (vi) without regard to the limitation on
recovery for the first $100,000,000 of such claims contained therein and then
for Response Costs to the extent such Response Costs, plus the amount of all
other GE Claims for indemnification paid pursuant to Sections 12.2(a)(v) and
(vi), exceed $700,000,000.

(iii)  As soon as practicable after receipt by Abbott of the Environmental
Summaries referred to above and prior to the Closing Date, GE (at its sole cost)
may retain an environmental consulting firm acceptable to Abbott (whose
acceptance shall not unreasonably be withheld) to conduct a Phase II
Environmental Assessment, the scope of which (1) shall be reasonably limited to
investigation and confirmation of the specific Environmental Conditions
identified in the Environmental Summaries, and (2) propose sampling locations
and times reasonably acceptable to Abbott (which approval shall not unreasonably
be withheld if reasonably warranted as a result of GE’s preliminary
environmental review).  In no event shall Abbott’s review and approval
unreasonably delay or constrain GE’s ability to perform any confirmation
reasonably required to secure the benefits of Section 7.14(a)(ii) above.

(iv)  Nothing in this Section 7.14 shall be in limitation of GE’s right of
access pursuant to Section 7.2(a) to evaluate environmental matters relating to
the Business and the Purchased Assets even after the thirty (30) day period
provided for in Section 7.14(a)(ii) has expired; provided that, except as
provided in this Section 7.14 but without limiting any provision of Section
10.2, Abbott shall have no further obligations with respect to any actual or
contingent Environmental Conditions identified in any Phase I or Phase II
Environmental Assessment prepared pursuant to Section 7.14(a)(i) or (iii) above.

(b)        Environmental Procedures.

(i)    Subject to the limitations set forth in clause (b)(ii) below and subject
to any reimbursement obligations of GE pursuant to clause (a)(ii) above, Abbott
shall assume sole responsibility for performing and for the necessary Response
Costs of performing any cleanup or correction that is required by Environmental
Law to address the Environmental Conditions identified in any Phase I or Phase
II Environmental Assessment prepared pursuant to clause (a)(i) or (iii) above to
the extent GE has so elected pursuant to Section 7.14(a)(ii)(1) above.

45


--------------------------------------------------------------------------------


GE shall grant Abbott, its representatives and contractors reasonable access to
the applicable Owned Business Real Property or Leased Business Real Property (to
the extent permitted by the applicable lease) to perform any such cleanup or
correction and Abbott shall use commercially reasonable efforts to restore any
adversely affected portion of the property.  Abbott shall keep GE reasonably
apprised of the status of such environmental cleanup or correction, shall
provide GE with copies of any material correspondence and reports relating
thereto and shall not engage in exchanges of material information or
negotiations with any Governmental Authority without exercising reasonable best
efforts to first consult with GE.

(ii)   With respect to Abbott’s cleanup obligations under clause (b)(i) above,
Abbott shall only be required to: (x) clean up the release of Hazardous
Materials, to the extent cleanup is required by an applicable Environmental Law
that is in effect and is enforceable as of the Closing Date; (y) achieve the
least stringent Remediation Standards that are applicable and acceptable to the
relevant Governmental Authority given the use of the Owned Business Real
Property or Leased Business Real Property as of the Closing Date; and (z)
conduct a cleanup using the most cost effective methods for investigation,
removal, remediation and/or containment consistent with applicable Environmental
Law that do not unduly interfere with GE’s ability to continue to use the
affected property in a manner consistent with Abbott’s prior use.

                                7.15         Puerto Rico.

(a)        From the Closing or the Delayed PR Closing Date (as defined below),
if applicable, until March 1, 2009 (the “PR Employment Commitment Period”), GE
and its Affiliates shall employ in Puerto Rico, with respect to the portion of
the Business conducted in Puerto Rico that is being acquired by GE and its
Affiliates pursuant to this Agreement (the “Puerto Rico Business”), at least the
number of Non-U.S. Transferred Employees dedicated to the Puerto Rico Business
(“PR Employees”), subject to reduction as set forth in Schedule 7.15(a) (the “PR
Employment Commitment”).  GE shall notify Abbott in the event that any PR
Employee voluntarily terminates employment or is terminated for cause, if
possible, seven (7) days prior to the employee’s termination date and in all
events, promptly after the date of termination. GE and its Affiliates shall be
deemed to satisfy the PR Employment Commitment with respect to any employee of
the Puerto Rico Business who voluntarily terminates employment or is terminated
for cause; provided however, GE or any of its Affiliates shall use commercially
reasonable efforts to hire a replacement employee in Puerto Rico (“Replacement
Employee”) as soon as is commercially practical after the date of termination of
the PR Employee. GE shall notify Abbott when any Replacement Employee is hired.
Notwithstanding the foregoing, if the Puerto Rico Business suffers any change,
effect, occurrence, state of facts or development  that individually or in the
aggregate is materially adverse to the business, financial condition or results
of operations of the Puerto Rico Business, taken as a whole, and, in response to
such change, effect, occurrence, state of facts or development, GE or any of its
Affiliates intends to reduce the number of employees that are employed in the
Puerto Rico Business below the then-current PR Employment Commitment, GE shall
be entitled to reduce the number of employees accordingly so long as GE notifies
Abbott at least thirty (30) days prior to terminating any such PR Employees (in
which case Abbott shall have the option of hiring any such employees). 
Notwithstanding anything in this Agreement or the PR Deferred Closing Amendment
(as defined below) to the contrary, the sole remedy of Abbott and its Affiliates
for

46


--------------------------------------------------------------------------------


breach by GE or its Affiliates of this Section 7.15(a) shall be the Losses
incurred by Abbott or any of its Affiliates to employ sufficient persons in
Puerto Rico to satisfy any shortfall in the PR Employment Commitment, and in no
event shall GE or any of its Affiliates be liable for any increased Taxes of
Abbott or its Affiliates attributable to failure to satisfy the terms of the
Puerto Rico Grant.

(b)        GE shall use its commercially reasonable efforts to cooperate with
Abbott, at Abbott’s expense, in Abbott’s efforts to obtain an amendment to the
Puerto Rico Grant in a form reasonably acceptable to Abbott (the “PR Amendment”)
reflecting the terms set forth in Schedule 7.15(b); provided, however, that GE
shall not be required to (i) pay any fees or other payments to any Governmental
Authorities in connection with such cooperation; (ii) except as provided in
Section 7.16(a), alter or restrict in any way the business or commercial
practices of GE, any of its Affiliates or the Business, including the Puerto
Rico Business; or (iii) take any action that would preclude GE from taking into
account any PR Employees in its own grant with Puerto Rico.

(c)        Promptly after the date hereof, Abbott and GE shall negotiate in good
faith to enter into agreements (the “PR Deferred Closing Agreements”), which
agreements shall effect the delay of the closing of the transactions
contemplated hereby in respect of the Puerto Rico Business (the “Delayed PR
Closing”) until the earlier of (i) three (3) Business Days after the PR
Amendment is obtained or (ii) December 31, 2007 (any such date referred to as
the “Delayed PR Closing Date”). The parties hereto shall make available to each
other and, if necessary to comply with the provisions of Section 7.15(c)(i),
Ernst & Young LLP such books, records and other information as any of the
foregoing may reasonably request to prepared the PR Deferred Closing Agreements,
in the case of Abbott and GE, and to determine the terms necessary to effect the
provisions of Section 7.15(c)(i), in the case of Ernst & Young LLP.  The PR
Deferred Closing Agreements shall include provisions providing for:

(i)    any Delayed PR Closing to be economically neutral to GE and its
Affiliates as if the Puerto Rico Business had been transferred to GE and its
Affiliates at Closing, including in respect of the operating margin and net
income of GE and its Affiliates in respect of the Puerto Rico Business for the
period from the Closing to the Delayed PR Closing;

(ii)   Abbott or one of its Affiliates to retain ownership of the Purchased
Assets and Assumed Liabilities related to the PR Business;

(iii)  a form of contract manufacturing agreement to be entered into between
Abbott or any of its Affiliates and GE or any of its Affiliates whereby Abbott
or one of its Affiliates shall perform manufacturing services specified by GE
until the earlier of the Delayed PR Closing Date or termination of such contract
manufacturing agreement, which agreement shall include the pricing and other
terms upon which Abbott or one of its Affiliates shall provide such services as
agreed to by Abbott and GE;

(iv)  covenants governing the operation by Abbott and its Affiliates of the
Puerto Rico Business between the Closing and any Delayed PR Closing;

47


--------------------------------------------------------------------------------


(v)   the conditions to the obligations of each of Abbott and GE to effect the
Delayed PR Closing;

(vi)  indemnification by Abbott of the GE Indemnified Parties in respect of any
and all Losses which GE and its Affiliates may actually suffer or incur as a
result of the Delayed PR Closing (other than those Losses which GE and its
Affiliates may have already recovered by means of arrangements provided in the
PR Deferred Closing Agreements), including any Losses in respect of any failure
of Abbott and its Affiliates to deliver the Puerto Rico Business and the
Purchased Assets related thereto to GE or any of its Affiliates at the Delayed
PR Closing, which indemnification shall be treated as an indemnification
pursuant to Section 12.2(a)(iii) and as to which Section 12.5(a) shall not
apply; provided, that GE shall permit Abbott or an independent accounting firm
selected by Abbott, subject to GE’s reasonable objection, to audit the books and
records of account of GE upon reasonable notice during reasonable business hours
to confirm any Losses claimed by GE pursuant to this Section 7.15(c)(vi);

(vii)   indemnification by Abbott of the GE Indemnified Parties in respect of
the Tax benefits GE and its Affiliates would have realized had the transactions
contemplated hereby in respect of the Puerto Rico Business been effected in
connection with the Closing, which Losses Abbott and GE agree shall be $833,333
for each month between the Closing and the Delayed PR Closing Date or, in the
case of a partial month, the pro-rated amount of such monthly agreed upon Loss;

(viii)   Abbott to insure for the benefit of GE and its Affiliates the Puerto
Rico Business and the Purchased Assets related thereto consistent with Abbott’s
practices; and

(ix)   such other provisions as the parties shall mutually agree.

Unless Abbott shall have notified GE that it does not wish to effect a Delayed
PR Closing by March 12, 2007, if the parties shall have not agreed upon the
terms of the PR Deferred Closing Agreements described in Section 7.15(c)(i) by
such date, terms necessary to effect the provisions of Section 7.15(c)(i) shall
be determined by Ernst & Young LLP.  At the request of either party, Ernst &
Young LLP shall make its determination by March 26, 2007 and issue a written
report thereof, which report shall be attached to the PR Deferred Closing
Agreements and incorporated by reference therein as a binding agreement of
Abbott and GE.  Each of Abbott and GE shall be afforded the opportunity to
provide one (1) written and one (1) oral submission to Ernst & Young LLP.

(d)        Unless Abbott notifies GE on or prior to March 28, 2007 that it does
not wish to effect a Delayed PR Closing, the provisions of the PR Deferred
Closing Agreements shall become effective upon the Closing and the closing of
the transactions contemplated hereby in respect of the Puerto Rico Business
shall be delayed until the Delayed PR Closing Date.

48


--------------------------------------------------------------------------------


(e)        Notwithstanding the foregoing, any conflict between the provisions of
this Section 7.15 and Article 8 shall be resolved in favor of Article 8. 
Failure of Abbott and GE to agree to terms of the PR Deferred Closing Agreements
or failure of Ernst & Young LLP to issue the report contemplated by Section
7.15(c) by Closing shall not, in the absence of bad faith, constitute a basis
for either party not to effect the Closing of the transactions contemplated by
this Agreement, including in respect of the Puerto Rico Business.

                                7.16         Certain Leased and Real Property
Sites.  Between signing and Closing the parties shall work in good faith to
determine whether the leased and real property sites listed on Schedule 7.16
shall be deemed to be Leased Business Real Property, Owned Business Real
Property or retained by Abbott; provided, that if the parties cannot agree
whether such leased and real property sites should be deemed to be Leased
Business Real Property, Owned Business Real Property or should be retained by
Abbott, any property sites listed on Schedule 7.16 that are used primarily in
connection with, or primarily related to, the Business shall be deemed to be
Leased Business Real Property or Owned Business Real Property, as applicable,
and any other property sites listed on Schedule 7.16 shall be retained by
Abbott.  Any site so designated as Leased Business Real Property or Owned
Business Real Property shall be added to Schedule 1.1(i) or Schedule 1.1(l), as
applicable.  For purposes of this Agreement, the Environmental Review
Commencement Date with respect to any property site listed on Schedule 7.16 and
determined by Abbott and GE to be Leased Business Real Property or Owned
Business Real Property shall be the fifth day following the date of such
determination.

ARTICLE 8

EMPLOYEE MATTERS

                                8.1           Transferred Employees.

(a)        Definitions.

(i)    “U.S. Business Employee” means (A) any employee of the Business employed
by an employer domiciled in the United States (or an employee who is classified
as an expatriate employee) who (except as otherwise agreed to in writing by GE
and Abbott) primarily performs his or her services for or with respect to the
Business in the United States as of the Closing, and (B) any individual who is a
shared service employee primarily dedicated to the Business in the United States
as of the Closing, including in all cases any such employee who is inactive
because of leave of absence, vacation, holiday or short- or long-term
disability, but excluding employees set forth on Schedule 8.1(a)(i) — 1. 
Schedule 8.1(a)(i) — 2 sets forth the procedures for identifying all U.S.
Business Employees prior to Closing.  Schedule 8.1(a)(i) — 1 and Schedule
8.1(a)(i) — 2 are attached.  A preliminary list of all U.S. Business Employees
shall be provided by Abbott to GE as soon as reasonably practicable, and in no
event later than thirty (30) days after the signing of this Agreement, which
such list shall be updated and finalized at Closing.

49


--------------------------------------------------------------------------------


(ii)   “U.S. Transferred Employee” means each U.S. Business Employee who shall
commence employment with GE or one of its Affiliates immediately following the
Closing, but excluding any U.S. Business Employee who is absent from active
employment as of the Closing due to long-term disability entitling the U.S.
Business Employee to long-term disability benefits under an applicable long-term
disability plan maintained by Abbott or any of its Affiliates.

(iii)  “Non-U.S. Business Employee” means (A) any employee of the Business
employed by an employer domiciled outside the United States as of the Closing
who (except as otherwise agreed to in writing by GE and Abbott) primarily
performs his or her services for or with respect to the Business outside the
United States as of the Closing, and (B) any individual who is a shared service
employee primarily dedicated to the Business outside of the United States as of
the Closing, including in all cases any such employee who is inactive because of
leave of absence, vacation, holiday or short- or long-term disability.  Schedule
8.1(a)(iii) sets forth the procedures for identifying all Non-U.S. Business
Employees prior to Closing.  Schedule 8.1(a)(iii) is attached.  A preliminary
list of all Non-U.S. Business Employees shall be provided by Abbott to GE as
soon as reasonably practicable, and in no event later than thirty (30) days
after the signing of this Agreement, which such list shall be updated and
finalized at Closing.

(iv)  “Non-U.S. Transferred Employee” means (A) each Non-U.S. Business Employee
whose employment transfers to GE or one of its Affiliates by operation of Law,
but expressly excluding any person who refuses to transfer to GE or one of its
Affiliates on or before the Closing and who, by that refusal, prevents such
transfer from occurring by operation of Law, and (B) each other Non-U.S.
Business Employee who shall accept GE’s offer of employment by continuing
employment with GE or one of its Affiliates immediately following the Closing,
but excluding for this clause (B) any Non-U.S. Business Employee who is absent
from active employment as of the Closing due to long-term disability entitling
the Non-U.S. Business Employee to long-term disability benefits under an
applicable long-term disability plan maintained by Abbott or any of its
Affiliates.

(v)   “Business Employees” means U.S. Business Employees and Non-U.S. Business
Employees, collectively.

(vi)  “Transferred Employees” means U.S. Transferred Employees and Non-U.S.
Transferred Employees, collectively.

(b)        Transfer of Employment.  As of the Closing, GE shall commence to
employ, or cause the applicable Affiliate to commence to employ, any U.S.
Business Employees.  As of the Closing, in respect of any Non-U.S. Business
Employee whose employment shall not transfer automatically by operation of Law,
GE shall, or shall cause the applicable Affiliate to, commence to employ such
Non-U.S. Business Employee. The foregoing provisions of this Section 8.1(b)
shall not be applicable with respect to any Business Employee who is absent from
active employment as of the Closing due to long-term disability entitling the

50


--------------------------------------------------------------------------------


Business Employee to long-term disability benefits under an applicable long-term
disability plan maintained by Abbott or any of its Affiliates.

                                8.2           Compensation and Employee
Benefits.

(a)        Compensation and Benefits Comparability.  For a period of two (2)
years following the Closing, Transferred Employees who remain in the employment
of GE or any of its Affiliates shall receive (i) base salary or wage rates and
incentive compensation opportunity that, in the aggregate, are not less than
those in effect for each such Transferred Employee immediately prior to Closing,
(ii) employee benefits that, in the aggregate, are reasonably comparable to
those in effect for similarly situated recently acquired employees of GE and
(iii) severance benefits which are no less favorable on an individual basis than
the severance benefits that would have been applicable to each such Transferred
Employee under the Abbott or Abbott Affiliate severance plans or individual
agreements to the extent set forth on Schedule 8.2(a) (which Abbott shall
provide GE as soon as reasonably practicable, and in no event later than sixty
(60) days after the signing of this Agreement and Schedule 8.2(a) shall exclude
any plan or agreement mandated by and maintained solely pursuant to applicable
Law), immediately prior to the Closing, as the case may be, taking into account
such Transferred Employee’s additional period of service and rate of base pay or
wages and bonus target with GE or its Affiliates following the Closing.  Except
as required by Law, nothing contained in this Agreement shall be construed as
requiring GE or one of its Affiliates to continue the employment of any specific
person.

(b)        Severance Liabilities.  GE and its Affiliates shall be solely
responsible for any severance, redundancy or similar termination payments or
benefits that may become payable to any Transferred Employee on or after the
Closing, and GE shall indemnify Abbott and its Affiliates from any and all
Liabilities for such payments and benefits and shall reimburse Abbott as set
forth below.  To the extent that Abbott or any of its Affiliates become liable
for, or are legally required to make, severance, redundancy or similar
termination payments or benefits to any Transferred Employee on or after the
Closing, GE shall, or shall cause its Affiliates to, reimburse Abbott, as soon
as practicable but in any event within thirty (30) days of receipt from Abbott
of appropriate verification, for all payments, costs and expenses actually paid
by Abbott or its Affiliates as required by applicable Law or any Contract. 
Abbott and its Affiliates shall be solely responsible for any severance, change
in control, redundancy or similar termination payments or benefits that may
become payable to any Business Employee who does not become a Transferred
Employee, and Abbott shall indemnify GE and its Affiliates from any and all
Liabilities for such payments and benefits and shall reimburse GE as set forth
below.  To the extent that GE or any of its Affiliates become liable for, or are
legally required to make, severance, change in control, redundancy or similar
termination payments or benefits to any Business Employee who does not become a
Transferred Employee, Abbott shall, or shall cause its Affiliates to, reimburse
GE, as soon as practicable but in any event within thirty (30) days of receipt
from GE of appropriate verification, for all payments, costs and expenses
actually paid by GE or its Affiliates as required by applicable Law or any
Contract.

(c)        Service Credit.  GE shall, and shall cause its Affiliates to,
recognize the prior service and seniority of each Transferred Employee as if
such service had been performed with, and such seniority has been earned with,
GE for purposes of eligibility,

51


--------------------------------------------------------------------------------


vesting and service related level of benefits (excluding pension benefit
accrual, except as required by Law or pursuant to Section 8.4(a)) under the
employee benefit plans and policies provided by GE to the Transferred Employees
following the Closing, to the same extent such service and seniority is
recognized by Abbott or its Affiliates immediately prior to the Closing.

(d)        Welfare Plans.  Except as otherwise required by applicable law, (i)
Abbott or one of its Affiliates shall retain responsibility under the Abbott
“employee welfare benefit plans” (as defined in Section 3(1) of ERISA, whether
or not such plan is subject to ERISA) in which the Transferred Employees
participate with respect to all welfare benefit claims incurred by the
Transferred Employees and their eligible dependents prior to the Closing and
(ii) GE or one of its Affiliates shall be responsible for all welfare benefit
claims incurred by Transferred Employees and their eligible dependents on or
after the Closing.  With respect to any “employee welfare benefit plan”
maintained by GE or any of its Affiliates in which Transferred Employees are
eligible to participate after the Closing, GE shall, and shall cause its
Affiliates to, (A) waive all limitations as to preexisting conditions and
exclusions with respect to participation and coverage requirements applicable to
such Transferred Employees to the extent such conditions and exclusions were
satisfied or did not apply to such Transferred Employees under the welfare
benefit plans maintained by Abbott or any of its Affiliates immediately prior to
the Closing and (B) provide each Transferred Employee with credit for any
co-payments and deductibles paid by such Transferred Employee in the plan year
in which the Closing occurs prior to the Closing in satisfying any analogous
deductible or out-of-pocket requirements to the extent applicable under any such
plan.  Effective as of the Closing, GE and its Affiliates shall assume all
obligations for providing coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, to Transferred Employees (and their
eligible dependents), regardless of whether the qualifying event giving rise to
that coverage occurred prior to, on or after the Closing.

(e)        Labor and Employment Law Matters.  GE and Abbott shall, and shall
cause their Affiliates to, cooperate to take all steps, on a timely basis, as
are required under applicable Law to notify, consult with, or negotiate the
effect, impact, terms or timing of the transactions contemplated by this
Agreement with each works council, union, labor board, employee group, or
Governmental Authority where so required under applicable Law.  GE and Abbott
shall, and shall cause their applicable Affiliates to, comply with all
applicable Laws, directives and regulations relating to the Transferred
Employees, including providing any required notice under the Worker Adjustment
and Retraining Notification Act, as amended, and any similar foreign, state or
local law.

(f)         Incentive Compensation.  GE shall, and shall cause its Affiliates
to, continue each performance period in effect at the Closing under each
incentive compensation bonus plan in which any Transferred Employee
participates, with appropriate adjustment (as determined by Abbott and GE in
good faith) to the applicable performance targets to take into account the
transactions contemplated by this Agreement.  GE shall, and shall cause its
Affiliates to, make such bonus payments at the time prescribed by the applicable
plan as in effect immediately prior to the Closing and in accordance with the
historical past practices under such plan as in effect immediately prior to the
Closing.  In no event shall the aggregate amount of bonus paid with respect to
such performance periods be less than the amount accrued for and reflected in
the Closing Date Balance Sheets.

 

52


--------------------------------------------------------------------------------


(g)        Flexible Spending Account.  Effective as of the Closing, GE and its
Affiliates shall have in effect flexible spending reimbursement accounts under a
cafeteria plan qualifying under Section 125 of the Code (the “GE FSA Plan”) and
each U.S. Transferred Employee shall be eligible as of the Closing to
participate in a GE FSA Plan pursuant to the terms of such plan.  Effective as
of the Closing, GE and its Affiliates shall cause the GE FSA Plan to accept a
spin-off of the health care flexible spending reimbursement accounts of each
U.S. Transferred Employee who participates in the Abbott or Abbott Affiliate
cafeteria plan (the “Abbott FSA Plan”) immediately prior to the Closing and to
honor and continue through December 31 of the year in which the Closing occurs
the elections made by each U.S. Transferred Employee under the Abbott FSA Plan
in respect of such health care flexible spending reimbursement accounts that are
in effect immediately prior to the Closing.  As soon as practicable following
the date of Closing, Abbott shall cause to be transferred from the Abbott FSA
Plan to the GE FSA Plan the excess, if any, of the aggregate accumulated
contributions to the health care flexible spending reimbursement accounts made
by U.S. Transferred Employees prior to the Closing during the year in which the
Closing occurs over the aggregate reimbursement payouts paid to the Transferred
Employees for such year from such accounts.  From and after the Closing, GE
shall assume and be solely responsible for all claims by U.S. Transferred
Employees under the Abbott FSA Plan’s health care flexible spending
reimbursement accounts incurred at any time during the calendar year in which
the date of Closing occurs, whether incurred prior to, on or after the date of
Closing, that have not been paid in full as of the date of Closing.  Abbott
shall maintain and continue to process claims related to the 2006 plan year for
such Abbott FSA Plan in accordance with the plan terms. For Transferred
Employees located in Puerto Rico who are receiving comparable flexible spending
reimbursement account benefits, Abbott and GE shall use commercially reasonable
efforts to effect a similar transfer of assets for such benefits.

                                8.3           U.S. Defined Benefit Pension
Plans. Effective as of the Closing, GE shall establish or designate defined
benefit pension plans that are intended to be qualified under Code Section
401(a) (collectively, the “U.S. GE Pension Plans”) for the benefit of the U.S.
Transferred Employees.  Each U.S. Transferred Employee as of the Closing shall
be a participant in a U.S. GE Pension Plan pursuant to the terms of such plan;
provided, that such participant makes contributions required in order to
participate in the U.S. GE Pension Plan.

                                8.4           Non-U.S. Defined Benefit Pension
Plans.

(a)        Effective as of the Closing, GE shall establish or designate defined
benefit pension plans (collectively, the “Non-U.S. GE Pension Plans”) for the
benefit of the Non-U.S. Transferred Employees who participated in one or more of
the defined benefit pension plans maintained by Abbott or its Affiliates
immediately prior to the Closing (collectively, the “Abbott Pension Plans”). 
Such Non-U.S. Transferred Employees are referred to hereinafter as the “Pension
Plan Employees.”  Each Non-U.S. GE Pension Plan shall provide benefit formulas
and provisions that are equivalent in value to the benefit plan formulas and
provisions in the corresponding Abbott Pension Plan as of the Closing and GE
shall either continue such Non-U.S. GE Pension Plan on the same basis, or offer
comparable retirement benefits (with no reduction, in either case, in
employer-paid value, based on comparability standards used by nationally
recognized benefits consulting firms) to the Pension Plan Employees, for a
period of at least two years immediately following the Closing.  The Pension

53


--------------------------------------------------------------------------------


Plan Employees shall be given credit under the respective Non-U.S. GE Pension
Plan for all service with and compensation from Abbott or its Affiliates as if
it were service with and compensation from GE for purposes of determining
eligibility, vesting and the amount of any benefits or benefit accruals under
each respective Non-U.S. GE Pension Plan.  Each Non-U.S. GE Pension Plan shall
provide, upon the transfer of assets referred to below (or, if there is no
transfer of assets with respect to a particular plan because the plan is not
required to be funded under applicable Law, as of the Closing), that the accrued
benefits for the Pension Plan Employees under such Non-U.S. GE Pension Plan
shall in no event be less than their accrued benefits under the corresponding
Abbott Pension Plan as of the Closing.

(b)        With respect to any Abbott Pension Plan maintained outside of the
United States (other than any Abbott Pension Plan maintained in the United
Kingdom), Abbott shall use commercially reasonable efforts to cause to be
transferred from the trusts under such Abbott Pension Plan to the trusts under
the corresponding Non-U.S. GE Pension Plan assets in the form of cash, cash
equivalents and marketable securities, the value of which shall be equal to: (i)
the actuarial present value of accrued (and not projected) benefits (that is,
the “accumulated benefit obligation” as defined in Statement of Financial
Accounting Standards No. 87, “ABO”) under such Abbott Pension Plan as of the
date of Closing that are attributable to Pension Plan Employees divided by the
ABO of all participants in such Abbott Pension Plan as of the date of Closing,
multiplied by the market value of the assets of such Abbott Pension Plan at the
date of Closing, provided that such transferred amount shall not, in any event,
exceed the ABO under such Abbott Pension Plan of all Pension Plan Employees as
of the date of Closing, or (ii) such greater amount as is required by the
applicable regulatory authority having jurisdiction over the Abbott Pension Plan
in order to obtain approval for the transfer.  With respect to any Abbott
Pension Plan maintained in the United Kingdom, Abbott shall use commercially
reasonable efforts to cause to be transferred from the trusts under such Abbott
Pension Plan to the trusts under the corresponding Non-U.S. GE Pension Plan
assets in the form of cash, cash equivalents and marketable securities, the
value of which shall be equal to the actuarial present value of projected
benefits (that is, the “projected benefit obligation” as defined in Statement of
Financial Accounting Standards No. 87, “PBO”) under such Abbott Pension Plan as
of the date of Closing that are attributable to Pension Plan Employees divided
by the PBO of all participants in such Abbott Pension Plan as of the date of
Closing, multiplied by the market value of the assets of such Abbott Pension
Plan at the date of Closing, provided that such transferred amount shall not, in
any event, exceed the PBO under such Abbott Pension Plan of all Pension Plan
Employees as of the date of Closing.  The amounts determined in accordance with
the preceding sentences of this Section 8.4(b) are collectively referred to as
the “Pension Transfer Amounts”.  The transfer of the Pension Transfer Amounts,
and the assumption by GE of Liabilities with respect to or relating to the
Non-U.S. Transferred Employees under the applicable Abbott Pension Plans, shall
be subject to such consents, approvals and other legal requirements as may apply
under applicable Law, including the consent of the Non-U.S. Transferred Employee
to the extent required by applicable Law.  GE shall use its best efforts to
cause the corresponding Non-U.S. GE Pension Plans to accept the Pension Transfer
Amounts.  To the extent the trustees or managers of an Abbott Pension Plan do
not transfer the Pension Transfer Amount calculated with respect to that plan
(as adjusted in accordance with Section 8.4(d) below), Abbott shall or shall
cause the difference between the Pension Transfer Amount (as adjusted in
accordance with Section 8.4(d) below) and the amount actually transferred to be
paid to GE, or to such other Person or plan as GE shall direct, no later than
thirty (30) days after Abbott’s receipt of

54


--------------------------------------------------------------------------------


notification from the trustees or managers of the amount that they have
transferred.  To the extent an Abbott Pension Plan is not required to be funded
by applicable Law, there shall be no transfer of assets by the Abbott Pension
Plan or Abbott.  Actuarial determinations shall be made in accordance with
Section 8.4(g) below.

(c)        As of the date of Closing, Abbott shall cause the Non-U.S.
Transferred Employees to cease further accrual of benefits under the Abbott
Pension Plans.

(d)        The Pension Transfer Amount, if any, from each Abbott Pension Plan
shall be equitably adjusted to take into account benefit payments made from the
Abbott Pension Plans to the Pension Plan Employees after the Closing but prior
to the date of transfer and for any earnings and losses on such amount during
such period.  The Pension Transfer Amount, if any, shall be determined by the
actuaries for the applicable Abbott Pension Plans in accordance with Section
8.4(g) below.

(e)        Subject to such consents, approvals and other legal requirements as
may apply under applicable Law, Abbott shall use commercially reasonable efforts
to cause the transfer of the Pension Transfer Amounts to take place within one
hundred and eighty (180) days after the date of Closing.

(f)         At the times of the transfers of the Pension Transfer Amounts (or if
there is no transfer of assets with respect to a particular plan because the
plan is not required to be funded under applicable Law, at the Closing), GE and
the Non-U.S. GE Pension Plans shall assume all Liabilities for all accrued
benefits, including all disability, part-time and other ancillary benefits,
under the corresponding Abbott Pension Plans in respect of the Non-U.S.
Transferred Employees whose benefits are transferred, and Abbott and its
Affiliates and the corresponding Abbott Pension Plans shall be relieved of all
Liabilities to provide benefits under the Abbott Pension Plans to the Non-U.S.
Transferred Employees whose benefits are transferred.  From and after the date
of such applicable transfer of the Pension Transfer Amounts (or if there is no
transfer of assets with respect to a particular plan because the plan is not
required to be funded under applicable Law, from and after the Closing), GE
agrees to indemnify and hold harmless Abbott and its Affiliates and its and
their officers, directors, employees, and agents from and against any and all
costs, damages, losses, expenses, or other Liabilities arising out of or related
to the Non-U.S. Transferred Employees whose benefits under the Abbott Pension
Plans are transferred to the Non-U.S. GE Pension Plans.

(g)        For purposes of this Section 8.4, actuarial determinations shall be
based upon the actuarial assumptions and methodologies used in preparing the
most recent audited financial statements of Abbott as of the date of the
determination.  The applicable plan sponsor of the plans shall cause the plan
actuary or administrator to provide a report of its determination of such amount
within 90 days of the Closing and any back-up information reasonably required by
GE to confirm the accuracy of such determination.  If GE disputes the accuracy
of the calculation, GE and Abbott shall cooperate to identify the basis for such
disagreement and act in good faith to resolve such dispute.  To the extent that
a dispute is unresolved after a 45 day period following identification of such
dispute, the calculations shall be verified by an independent third party
benefits consulting firm selected by the mutual

55


--------------------------------------------------------------------------------


agreement of the parties.  The decision of such consulting firm shall be final,
binding and conclusive on all parties to this Agreement.  GE and Abbott shall
share equally the costs of such consulting firm.

                                8.5           U.S. Defined Contribution Plans.

(a)        Effective as of the Closing, GE shall establish or designate defined
contribution plans that are intended to be qualified under Code Section 401(a)
(collectively, the “U.S. GE DC Plans”) for the benefit of the U.S. Transferred
Employees.  Each U.S. Transferred Employee as of the Closing shall be eligible
to participate in a U.S. GE DC Plan pursuant to the terms of such plan.

(b)        Each U.S. GE DC Plan shall provide for the receipt in cash from U.S.
Transferred Employees of “eligible rollover distributions” (as such term is
defined under Section 402 of the Code).  As soon as practicable following the
Closing Date, GE shall provide Abbott with such documents and other information
as Abbott shall reasonably request to assure itself that the U.S. GE DC Plans
are tax-qualified and provide for the receipt of eligible rollover
distributions.  Each U.S. Transferred Employee shall be given the opportunity to
receive a distribution of his or her account balance under any Abbott defined
contribution plan that is intended to be qualified under Code Section 401(a)
shall be given the opportunity to elect to “roll over” such account balance to a
U.S. GE DC Plan, subject to and in accordance with the provisions of such
plan(s) and applicable Law.  GE and Abbott shall work together in order to
facilitate any such distribution or rollover and to effect an eligible rollover
distribution for those U.S. Transferred Employees who elect to rollover their
account balances directly into a U.S. GE DC Plan.

                                8.6           Non-U.S. Defined Contribution
Plans.

(a)        Effective as of the Closing, GE shall establish or designate defined
contribution plans (collectively, the “Non-U.S. GE DC Plans”) for the benefit of
the Non-U.S. Transferred Employees who participated in one or more of the
defined contribution plans (other than a Transferred Abbott DC Plan) maintained
by Abbott or its Affiliates immediately prior to the Closing outside the United
States (collectively, the “Non-U.S. Abbott DC Plans”).  Such Non-U.S.
Transferred Employees are referred to hereinafter as the “DC Employees”.  Each
Non-U.S. GE DC Plan shall provide employer matching contribution formulas and
provisions that are equivalent in value to the employer matching contribution
formulas and provisions in each corresponding Non-U.S. Abbott DC Plan as of the
Closing and GE shall either continue such formulas or offer comparable
retirement benefits to DC Employees for a period of at least two years
immediately following the Closing.  The DC Employees shall be given credit under
the respective Non-U.S. GE DC Plan for all service with and compensation from
Abbott or its Affiliates as if it were service with and compensation from GE for
purposes of determining eligibility, vesting and the amount of any benefits or
benefit accruals under each respective Non-U.S. GE DC Plan.

(b)        With respect to a Non-U.S. Abbott DC Plan, Abbott shall cause the
transfer under each such Non-U.S. Abbott DC Plan to the corresponding Non-U.S.
GE DC Plan of cash or cash equivalents equal to the actual account balances of
the DC Employees under

56


--------------------------------------------------------------------------------


each such Non-U.S. Abbott DC Plan as of the Closing or such greater amount as is
required by the applicable regulatory authority having jurisdiction over the
Non-U.S. Abbott DC Plan in order to obtain approval of such transfer (the “DC
Transfer Amount”).  The transfer of the DC Transfer Amounts shall be subject to
such consents, approvals and other legal requirements as may apply under
applicable Law.  GE shall use commercially reasonable efforts to cause the DC
Transfer Amounts to be accepted by such plans.  To the extent a Non-U.S. Abbott
DC Plan is not required to be funded by applicable Law, there shall be no
transfer of assets.

(c)        The DC Transfer Amounts to be transferred, if any, from the
respective Non-U.S. Abbott DC Plans shall be equitably adjusted to take into
account benefit payments made from the respective Non-U.S. Abbott DC Plans to
the DC Employees after the Closing but prior to the date of transfer and for any
earnings and losses on such amount during such period.  The transfer of the DC
Transfer Amount, if any, shall take place within one hundred and eighty (180)
days after the date of Closing.

(d)        At the times of the transfers of the DC Transfer Amounts (or if there
is no transfer of assets with respect to a particular plan because the plan is
not required to be funded under applicable Law, at the Closing), GE and the
Non-U.S. GE DC Plans shall assume all Liabilities with respect to or relating to
Non-U.S. Transferred Employees under the applicable Non-U.S. Abbott DC Plan and
Abbott and its Affiliates and the Non-U.S. Abbott DC Plans shall be relieved of
all such Liabilities under such Non-U.S. Abbott DC Plan with respect to the
Non-U.S. Transferred Employees.  From and after the date of the transfer of the
DC Transfer Amount (or if there is no transfer of assets with respect to a
particular plan because the plan is not required to be funded under applicable
Law, as of the Closing), GE agrees to indemnify and hold harmless Abbott and its
Affiliates and its and their officers, directors, employees, and agents from and
against any and all costs, damages, losses, expenses, or other Liabilities
arising out of or related to the Non-U.S. Transferred Employees under the
applicable Non-U.S. Abbott DC Plans.

                                8.7           U.S. Retiree Medical and Life.

(a)        Abbott shall extend retiree health and life insurance coverage under
the retiree health and life insurance plans provided by Abbott and its
Affiliates (the “Abbott Retiree Welfare Plans”) to each U.S. Transferred
Employee (including any of his or her eligible dependents) who, as of the
Closing, is eligible for such coverage under the Abbott Retiree Welfare Plans. 
Each U.S. Transferred Employee not described in the foregoing sentence shall,
for eligibility purposes only (but not level of benefits or employee
contributions), be credited with up to an additional three years of age and
service under the Abbott Retiree Welfare Plans, but only to the extent such
additional years are required for such U.S. Transferred Employee to become
eligible for coverage under the Abbott Retiree Welfare Plans (each U.S.
Transferred Employee who, by reason of the additional crediting of age or
service hereunder, becomes eligible to participate in the Abbott Retiree Welfare
Plans, a “Transitional Retiree”).  Notwithstanding the foregoing, only actual
years of service with Abbott and its Affiliates prior to the Closing shall be
taken into account for purposes of determining employee contribution levels
under the Abbott Retiree Welfare Plans; provided, however, that Transitional
Retirees who have less than ten years of service with Abbott and its Affiliates
as of the Closing shall be eligible for benefits under the Abbott Retiree
Welfare Plans at the employee contribution level for

57


--------------------------------------------------------------------------------


employees with ten years of service (as in effect from time to time) under such
plans.  Each Transitional Retiree shall be eligible to elect commencement of
coverage under the Abbott Retiree Welfare Plans after the later of (i)
attainment of age 50 and (ii) the tenth anniversary of the date of commencement
of the Transitional Retiree’s service (for purposes of the Abbott Retiree
Welfare Plans) with Abbott or its Affiliates.  Any post-retirement healthcare
and life insurance coverage provided to Transitional Retirees (and his or her
eligible dependents) shall be subject in all respects to the terms and
conditions of the Abbott Retiree Welfare Plans as in effect from time to time. 
Abbott shall be solely liable for any such post-retirement healthcare and life
insurance coverage.

(b)        Abbott expressly reserves the right to amend, alter, modify or
terminate the terms of the Abbott Retiree Welfare Plans, as the case may be, at
any time and to interpret the provisions of those plans with respect to its
employees, the Transitional Retirees and all of its other former employees and
their respective dependents; provided, however, that Abbott agrees that any
amendments, alterations, modifications, or terminations with respect to those
plans shall be applied in a consistent manner to Abbott retirees and
Transitional Retirees who are eligible for coverage under those plans.  Abbott
shall not be responsible or otherwise liable for the provision of
post-retirement healthcare and life insurance coverage to any U.S. Transferred
Employees other than as expressly provided in this Section 8.7.

                                8.8           Deferred Compensation. Abbott
shall retain responsibility under all deferred compensation and supplemental
retirement arrangements that are not intended to be qualified under Section
401(a) of the Code with respect to the benefits of the U.S. Business Employees,
including the U.S. Transferred Employees.  Abbott shall have no responsibility
with respect to deferred compensation and supplemental retirement arrangements
created after the Closing for the benefit of the U.S. Transferred Employees.

                                8.9           Equity Compensation.

(a)        Effective as of the Closing, the Abbott Compensation Committee shall
take the necessary actions on or prior to the Closing solely with respect to
Transferred Employees under the equity plans and programs established by Abbott
(the “Abbott Stock Plans”) to provide that (i) each outstanding stock option to
purchase one or more common shares of Abbott (each, an “Abbott Option”) which is
not exercisable as of the Closing shall become exercisable as of the Closing and
(ii) the restrictions on each share of Abbott restricted stock (each, a share of
“Abbott Restricted Stock”) and each restricted stock unit (each, an “Abbott
RSU”) shall lapse as of the Closing.  Each Abbott Option, each share of Abbott
Restricted Stock and each RSU held by a Transferred Employee who has not, as of
the Closing, attained the age of 50 or has less than ten years of service with
Abbott or any of its Affiliates, shall be treated in accordance with the
applicable terms of the applicable Abbott Stock Plans.  Each Transferred
Employee who has, as of the Closing, attained the age of 50 and has ten or more
years of service with Abbott or any of its Affiliates, shall be treated as a
“retiree” under and in accordance with the applicable terms of the applicable
Abbott Stock Plans.

(b)        ESPP.  Effective as of the Closing, each Transferred Employee who
participates in an employee stock purchase plan maintained by Abbott or its
Affiliates immediately prior to the Closing (the “Abbott ESPPs”) shall cease
participation in the applicable

58


--------------------------------------------------------------------------------


Abbott ESPPs and shall have his or her payroll deductions refunded by Abbott as
soon as administratively practicable in accordance with the terms of the Abbott
ESPPs.  As of the Closing, Transferred Employees shall be eligible to
participate in the employee stock purchase plans sponsored by GE in accordance
with the terms of such plans.

                                8.10         U.S. Career Transition Incentive. 
As soon as reasonably practicable, and in no event later than sixty (60) days
after Closing, Abbott and its actuaries shall calculate the aggregate bonus
amount (the “Bonus Amount”) for all U.S. Transferred Employees who have attained
at least age 40 as of the Closing (each, a “CTI Employee”) and shall notify GE
of such calculations (the “Notification”), providing GE relevant back-up
information reasonably required to confirm the accuracy of such calculation. 
The Bonus Amount shall be equal to or greater than the aggregate incremental
increase in the “accumulated benefit obligations” (as defined in Statement of
Financial Accounting Standards No. 87) as of the Closing under the Abbott
Pension Plans maintained in the United States (the “U.S. Abbott Pension Plans”)
and under the supplemental pension arrangements that are not intended to be
qualified under Section 401(a) of the Code maintained by Abbott or its
Affiliates (the “Abbott NQ Plans”), assuming an increase in the present value of
the accrued benefits (but excluding any increase attributable to interest) under
the U.S. Abbott Pension Plans and Abbott NQ Plans over a three year period for
all CTI Employees, calculated using the actuarial assumptions and methodologies
that were used in preparing the most recent audited financial statements of
Abbott.  The Bonus Amount shall not, in any event, exceed $75,000,000.  If GE
disputes the accuracy of the calculation, it shall notify Abbott of such dispute
within two (2) weeks after the date of the Notification and GE and Abbott shall
cooperate to identify the basis for such disagreement and act in good faith to
resolve such dispute.  To the extent that a dispute is unresolved, the accuracy
of the calculations shall be verified no later than three (3) weeks after the
date of the Notification by an independent third party benefits consulting firm
selected by the mutual agreement of the parties.  The decision of such
consulting firm shall be final, binding and conclusive on all parties to this
Agreement.  GE and Abbott shall share equally the costs of such consulting
firm.  Within thirty (30) days of GE’s receipt of the Notification, GE shall pay
each CTI Employee a cash payment representing an appropriate share of the Bonus
Amount based on the foregoing calculations under this Section 8.10.

                                8.11         Mutual Non-Hire.  Without the prior
written consent of GE, neither Abbott nor any of its Affiliates shall, for a
period of two (2) years following the Closing, hire, whether as an employee or
independent contractor, any person who is a Transferred Employee.  Without the
prior written consent of Abbott, neither GE nor any of its Affiliates shall, on
behalf of GE Healthcare, for a period of two (2) years following the Closing,
hire, whether as an employee or independent contractor, (i) any person who was
employed by Abbott or any of its Affiliates in the Business but who is not a
Transferred Employee and who is employed by Abbott, (ii) any person who was
employed by Abbott or any of its Affiliates in the Business but who is not a
Transferred Employee and who resigned or retired from Abbott six (6) months
prior to the Closing or (iii) any person who is employed by Abbott in the Abbott
Diabetes Care Business or the Abbott Molecular Diagnostics Business.  Without
the prior written consent of Abbott, neither GE nor any of its Affiliates shall
hire any employee of Abbott or any Affiliate of Abbott with whom GE came into
contact in connection with the negotiation of this Agreement or the related
integration and transition matters associated with the transactions contemplated
by this Agreement. Any exceptions to the foregoing sentences shall be jointly
approved by Abbott’s

59


--------------------------------------------------------------------------------


Senior Vice President, Human Resources and GE Healthcare’s Senior Vice
President, Human Resources, or their delegates.

                                8.12         Deferred Closing Jurisdictions. 
For purposes of this Article 8, in respect of any Deferred Closing Jurisdiction,
(a) subject to clause (d) below, GE and Abbott shall mutually agree in good
faith on appropriate arrangements to continue the Abbott compensation and
employee benefits (including statutory arrangements) for the Business Employees
as of the Closing (unless otherwise agreed by GE or required by applicable Law),
at the expense of GE, until the date of the Deferred Local Closing or such other
date as may be agreed upon by GE and Abbott, (b)  except to the extent otherwise
required by applicable Law, Business Employees in any Deferred Closing
Jurisdiction shall not become Transferred Employees until the Deferred Local
Closing, (c) any Pension Transfer Amount and any DC Transfer Amount shall be
determined as of the applicable Deferred Local Closing, in the same manner as
provided in Sections 8.4(b) and 8.6(b), respectively, and, subject to such
consents, approvals and other legal requirements as may apply under applicable
Law, Abbott shall use commercially reasonable efforts to cause the transfer of
any Pension Transfer Amount and any DC Transfer Amount to take place within 180
days of the applicable Deferred Local Closing, in each case after taking into
account adjustments for earnings, gains/losses and benefit payments after the
applicable Deferred Local Closing but prior to the date of transfer, in the same
manner as provided in Sections 8.4(d) and 8.6(c), respectively, and (d) any
required adjustments to implement this Article 8 with respect to such
jurisdiction, including in respect of the timing and manner of payments between
Abbott, GE or any of their respective Affiliates, shall be set forth in the
business transfer agreement applicable to the Deferred Closing Jurisdiction.

                                8.13         Puerto Rico.  In the event of a
Delayed PR Closing pursuant to Section 7.15 of this Agreement, for purposes of
applying this Article 8 to Business Employees in Puerto Rico, the terms
“Closing” and “Closing Date” shall mean the “Delayed PR Closing” and the
“Delayed PR Closing Date”, respectively.

ARTICLE 9

TAXES

                                9.1           Abbott and GE Indemnities.

(a)        Abbott and its Affiliates shall be liable for and pay, and pursuant
to Article 12, shall indemnify and hold harmless the GE Indemnified Parties
against any and all Losses (as such terms are defined in Section 12.2(a))
incurred by such GE Indemnified Party in connection with or arising from (i) all
Taxes applicable to the Business, the Purchased Assets and the Assumed
Liabilities that are attributable to the Pre-Closing Tax Period; and (ii) all
Taxes arising from any action required or contemplated by Section 7.11 hereof
relating to Intercompany Arrangements; provided, however, that Abbott shall not
be liable for and not be required to indemnify against (x) any Taxes (other than
Income Taxes) set forth on the Closing Date Balance Sheet, unless such Taxes in
the aggregate exceed the aggregate amount of such Taxes set forth on the Closing
Date Balance Sheet (the aggregate of the Taxes (other than Income Taxes) set
forth on the Closing Date Balance Sheet, “Excluded Taxes”) or (y) any and all

60


--------------------------------------------------------------------------------


Losses related to Taxes described in (i) or (ii) above (other than such Taxes
themselves) for which GE or its Affiliates are responsible for filing the
applicable Tax Return except to the extent that such Losses arise out of the
action or inaction of Abbott or any of its Affiliates.

(b)        GE and its Affiliates shall be liable for and pay, and pursuant to
Article 12 shall indemnify the Abbott Indemnified Parties with respect to, any
Excluded Taxes and any and all Losses related thereto (other than such Excluded
Taxes themselves) arising out of the action or inaction of GE or any of its
Affiliates.

                                9.2           Apportionment of Taxes.

(a)        With respect to any Tax Return for any Straddle Period related to the
Business or the Purchased Assets, the party responsible for preparing such Tax
Return shall, to the extent permitted by Law, elect to treat the Closing Date as
the last day of the taxable year or period and shall apportion any Taxes arising
out of or relating to a Straddle Period to the Pre-Closing Tax Period and the
Post-Closing Tax Period under a “closing-of-the-books” method as described in
Treasury Regulation Section 1.1502-76(b)(2) (or any similar provision of state,
local or foreign Law).  In any case where applicable Law does not permit the
relevant party to treat the Closing Date as the last day of the taxable year or
period, any Taxes arising out of or relating to a Straddle Period shall be
apportioned to the Pre-Closing Tax Period and the Post-Closing Tax Period based
on such a closing-of-the-books method; provided, however, that (i) exemptions,
allowances or deductions that are calculated on an annualized basis (including
depreciation, amortization and depletion deductions) shall be apportioned on a
daily pro rata basis, (ii) solely for purposes of determining the marginal tax
rate applicable to income during such period in a jurisdiction in which such tax
rate depends upon the level of income, annualized income shall be taken into
account, and (iii) Real Property Taxes and personal property Taxes shall be
allocated in accordance with the principles set forth in Section 9.2(b).

(b)        All personal property Taxes, Real Property Taxes and similar ad
valorem obligations levied with respect to the Purchased Assets or the Business
for a Straddle Period shall be apportioned between the Pre-Closing Tax Period
and Post-Closing Tax Period based on the number of days included in each such
period.

                                9.3           Tax Return Filing and Amendment.

(a)        With respect to any Tax Return for a Pre-Closing Tax Period and for a
Straddle Period relating to the Business or the Purchased Assets that has not
been filed on or before the Closing Date, the party that is obligated to file
such Tax Return under applicable Law shall prepare and file, or cause to be
prepared and filed, such Tax Return and pay, or cause to be paid, all Taxes
shown as due thereon.

(b)        The party preparing and filing a Tax Return described in Section
9.3(a) that includes a Pre-Closing Tax Period for which indemnification may be
required under Article 12 or the party filing an amendment to such Tax Return,
shall deliver, not less than thirty (30) days prior to the due date on which the
Tax Return shall be filed, to the other party (against whom a claim for
indemnification may be made under Article 12 as a result of the filing of such
Tax Return or amended Tax Return) a statement setting forth the amount of Taxes
for

61


--------------------------------------------------------------------------------


which such other party may be liable under Article 12 (as determined below), and
copies of such Tax Returns.  Such other party shall have the right to review and
comment on the form and substance of such statement and Tax Returns.  Abbott and
GE agree to consult and resolve in good faith any issue arising as a result of
the review of such statement and Tax Returns. Notwithstanding the
indemnification claim procedure set forth in Sections 12.2 and 12.3, no later
than five (5) days prior to the due date for the filing of each such Tax Return,
the non-filing party shall pay to the party filing such Tax Return an amount
equal to the amount such party is liable for under Article 12 if the amount of
Taxes reflected on such Tax Return were the final amount of Taxes owing with
respect to such Tax Return under applicable Law. Any Tax Return to be prepared
and filed under this Section 9.3 shall, to the extent permitted by applicable
Law, be prepared on a basis consistent with the last previous Tax Return
relating to the Business or the Purchased Asset.  Any Tax Return prepared
pursuant to this Section 9.3 shall not be dispositive of the amount of Taxes
allocable to the Pre-Closing Tax Period for each such Tax Return for purposes of
determining the amount of  liability under Section 12.2(a)(ii) or Section
12.3(a)(iv), if Abbott and GE are unable to resolve their differences regarding
such Tax Return prior to filing.

(c)        If there shall be any conflicts between the provisions of this
Section 9.3 and Section 9.7 (relating to Conveyance Taxes), the provisions of
Section 9.7 shall control with respect to Conveyance Taxes.

                                9.4           Refunds.  Abbott shall be entitled
to retain or, to the extent actually received by, or credited to, GE or its
Affiliates, receive immediate payment from GE or any of its Affiliates  of, any
refund or credit with respect to Taxes (including refunds arising by reason of
amended Tax Returns filed after the Closing or otherwise) with respect to any
Pre-Closing Tax Period relating to the Purchased Assets or the Business except
to the extent such Taxes (or refunds or credits with respect to such Taxes) are
reflected on the Closing Date Balance Sheet.  GE shall be entitled to retain or,
to the extent actually received by, or credited to, Abbott or its Affiliates,
receive immediate payment from Abbott or any of its Affiliates of, any refund or
credit with respect to Taxes (including refunds arising by reason of amended Tax
Returns filed after the Closing or otherwise) with respect to any Post-Closing
Tax Period relating to the Purchased Assets or the Business or with respect to
Taxes, refunds or credits that are reflected on the Closing Date Balance Sheet. 
Abbott shall cooperate with GE to enable GE to obtain any refund or credit with
respect to Taxes to the extent such refund or credit is reflected on the Closing
Date Balance Sheet and GE shall cooperate with Abbott in securing any refund or
credit of Taxes to which Abbott would be entitled under this Section 9.4.  Any
refund or credit of Taxes with respect to a Straddle Period shall be apportioned
to the Pre-Closing and Post-Closing Tax Periods in accordance with the
principles set forth in Section 9.2.  Except to the extent applicable Law
requires otherwise, the party receiving the refund shall treat the receipt of
such payment as not constituting income subject to Tax.  Any payment made
pursuant to this Section 9.4 shall be net of any Taxes imposed on the payor as a
result of its receipt of such refund increased by any Tax benefit to which the
payor becomes entitled as a result of the payment made pursuant to this Section
9.4.

                                9.5           Resolution of Tax Controversies. 
If a claim shall be made by any Governmental Authority or taxing authority that
might result in an indemnity payment under Section 12.2(a)(ii) or Section
12.3(a)(iv), the party that would be required to pay such amount shall promptly
be notified by the party entitled to such indemnity to the extent that the

62


--------------------------------------------------------------------------------


Governmental Authority or taxing authority did not notify the indemnifying party
of such claim, provided that, failure to comply with this provision shall not
affect the right to indemnification hereunder except to the extent such failure
materially impairs the indemnifying party’s ability to contest any such Tax
liabilities.  In the event that a Governmental Authority or a taxing authority
determines a deficiency in any Tax, the party ultimately responsible for such
Tax under this Agreement, whether by indemnity or otherwise, shall have
authority to determine whether to dispute such deficiency determination and to
control the prosecution or settlement of such dispute; provided that with
respect to Straddle Periods, Abbott and GE shall jointly control the dispute. 
The party that is not ultimately responsible for such Tax under this Agreement
shall have the right to participate at its own expense in the conduct of any
such proceeding involving a Tax claim that would, if the relevant taxing
authority were successful in asserting its claim, adversely affect such party.

                                9.6           Tax Cooperation.  Abbott and GE
agree to furnish or cause to be furnished to the other party, upon request, as
promptly as practical, such information and records and assistance (including
making such of their respective officers, directors, employees and agents
available as may reasonably be requested by such other party) in connection with
the preparation of any Tax Return, audit or other proceeding that relates to the
Purchased Assets or the Business.  Any expense incurred in providing such
information or assistance shall be borne by the party requesting it.

                                9.7           Conveyance Taxes.

(a)        Notwithstanding any other provision of this Agreement to the
contrary, all transfer, documentary, recording, sales, use, registration, stamp
and other similar Taxes (including all applicable real estate transfer Taxes,
but excluding any Taxes based on or attributable to income or capital gains)
together with any conveyance fees, notarial and registry fees and recording
costs (including any penalties and interest thereon) imposed by any taxing
authority or other Governmental Authority with respect to the transfer of the
Purchased Assets and the Business to GE or its Affiliates pursuant to this
Agreement (the “Conveyance Taxes”) shall be borne by GE and its Affiliates,
regardless of which party is obligated to pay (or has paid) such Taxes under
applicable Law, provided that the excess of such Conveyance Taxes over
$100,000,000 shall be borne equally by GE and its Affiliates, on the one hand,
and Abbott and its Affiliates on the other hand, regardless of which party is
obligated to pay (or has paid) such Taxes under applicable Law.

(b)        Each of Abbott and GE shall prepare and file, or cause to be prepared
and filed, all Tax Returns relating to Conveyance Taxes that such party (or its
Affiliates) is obligated to prepare and file under applicable Law and shall pay,
or cause to be paid, all Taxes shown as due thereon.  The filing party shall use
commercially reasonable efforts to provide the Tax Returns with respect to
Conveyance Taxes it (or any of its Affiliates) is obligated to file to the
non-filing party at least ten (10) days prior to the due date for the filing of
such Tax Returns (taking into account any valid extension).  Abbott and GE shall
cooperate to timely file all necessary Tax Returns and other documentation with
respect to all such Conveyance Taxes, and, if required by applicable Law, the
parties shall, and shall cause their Affiliates to join in the execution of any
such Tax Returns and other documentation.  GE and Abbott agree to cooperate

63


--------------------------------------------------------------------------------


to use any available methods permitted under applicable Law to minimize the
liability for Conveyance Taxes.

(c)        Within sixty (60) days following the Closing Date, GE and Abbott
shall exchange information regarding the total amount of Conveyance Taxes paid
by it and its Affiliates and the date upon which such Conveyance Taxes were
paid.  If the parties’ total combined liabilities for Conveyance Taxes amount to
a sum of less than $100,000,000, GE shall reimburse Abbott for all Conveyance
Taxes paid by Abbott and its Affiliates pursuant to this Section 9.7.  If, on
the other hand, such total exceeds $100,000,000, GE and Abbott shall reimburse
one another as appropriate so that, in the aggregate, GE bears at least but no
more than (x) $100,000,000 of Conveyance Taxes plus (y) 50% of the total
Conveyance Taxes in excess of $100,000,000 and so that Abbott bears all
remaining Conveyance Taxes.  Appropriate adjustments shall be made to such
reimbursements to reflect any changes in Conveyance Taxes after such sixty (60)
day period.  Any payment required to be made under this Section 9.7(c) from
Abbott to GE or from GE to Abbott shall bear interest at the Agreed Rate from
the date the applicable Conveyance Tax was paid until the date of payment under
this Section 9.7(c).  For purposes of such interest calculation, it shall be
assumed that GE was responsible for the first $100,000,000 in Conveyance Taxes
paid, based on the date of payment, and that GE and Abbott were each responsible
for 50% of any remaining Conveyance Taxes paid on or after the date total
Conveyance Taxes exceeded $100,000,000.

                                9.8           Survival of Obligations. 
Notwithstanding anything to the contrary in this Agreement, and notwithstanding
Article 12, the obligations of the parties set forth in this Article 9 shall be
unconditional and absolute and shall remain in effect without limitation as to
time.

ARTICLE 10

CONDITIONS

                                10.1         Conditions to Obligations of
Abbott.  The obligations of Abbott to consummate the transactions contemplated
by this Agreement shall be subject to fulfillment at or prior to the Closing of
the following conditions (any one or more of which may be waived in whole or in
part by Abbott):

(a)        Representations, Warranties and Covenants.  Each of the
representations and warranties of GE contained in this Agreement shall be true
and correct in all material respects as of the Closing, with the same force and
effect as if made as of the Closing (other than such representations and
warranties as are made as of another date, which shall be true and correct in
all material respects as of such date), except in either case where any failure
of such representations and warranties to be so true and correct would not
materially delay or prevent the consummation of the transactions contemplated
hereby in accordance with the terms hereof, and the covenants and agreements
contained in this Agreement to be complied with by GE on or before the Closing
shall have been complied with in all material respects, and Abbott shall have
received a certificate signed on behalf of GE by an officer of GE to such
effect.

 

64


--------------------------------------------------------------------------------


(b)        Governmental Approvals.  Any waiting periods (and any extension
thereof) under the HSR Act and the EC Merger Regulation applicable to the
purchase of the Business contemplated by this Agreement shall have expired or
shall have been terminated and the approval of the transactions contemplated by
this Agreement under the Competition/ Investment Laws of the jurisdictions
listed on Schedule 10.1(b) shall have been obtained.

(c)        No Order. No Governmental Authority in any Major Jurisdiction or the
European Union shall have enacted, issued, promulgated, enforced or entered any
Governmental Order (whether temporary, preliminary or permanent) that has the
effect of making the transactions contemplated by this Agreement illegal or
otherwise prohibiting the consummation of such transactions in such Major
Jurisdiction or the European Union, as applicable, that is continuing as of the
Closing Date.

                                10.2         Conditions to Obligations of GE. 
The obligations of GE to consummate the transactions contemplated by this
Agreement shall be subject to fulfillment at or prior to the Closing of the
following conditions (any one or more of which may be waived in whole or in part
by GE):

(a)        Representations, Warranties and Covenants.  Each of the
representations and warranties of Abbott contained in this Agreement,
disregarding all qualifications and exceptions contained therein relating to
“materiality” or “Material Adverse Effect”, shall be true and correct as of the
Closing, with the same force and effect as if made as of the Closing (other than
such representations and warranties as are made as of another date, which shall
be true and correct as of such date), except where any failure of such
representations and warranties to be so true and correct would not result in a
Material Adverse Effect, and the covenants and agreements contained in this
Agreement to be complied with by Abbott on or before the Closing shall have been
complied with in all material respects, and GE shall have received a certificate
signed on behalf of Abbott by an officer of Abbott to such effect.

(b)        Governmental Approvals.  Any waiting periods (and any extension
thereof) under the HSR Act and the EC Merger Regulation applicable to the
purchase of the Business contemplated by this Agreement shall have expired or
shall have been terminated and the approval of the transactions contemplated by
this Agreement under the Competition/ Investment Laws of the jurisdictions
listed on Schedule 10.1(b) shall have been obtained.

(c)        No Order.  No Governmental Authority in any Major Jurisdiction or the
European Union shall have enacted, issued, promulgated, enforced or entered any
Governmental Order (whether temporary, preliminary or permanent) that has the
effect of making the transactions contemplated by this Agreement illegal or
otherwise prohibiting the consummation of such transactions in such Major
Jurisdiction or the European Union, as applicable, that is continuing as of the
Closing Date.

(d)        Material Adverse Effect.  Since the Performance Balance Sheet Date, a
Material Adverse Effect (other than any change, effect, event, occurrence, state
of facts or development that is identified on Schedule 5.3,  5.4, 5.8,  5.9,
5.10, 5.11, 5.13(b) or 5.13(c) of the Company Disclosure Schedule) shall not
have occurred and be continuing.

65


--------------------------------------------------------------------------------


ARTICLE 11

TERMINATION

                                11.1         Termination.  This Agreement may be
terminated at any time prior to the Closing in the following circumstances:

(a)        by the mutual written consent of Abbott and GE;

(b)        by either Abbott or GE by written notice to the other, if the Closing
shall not have occurred by July 18, 2007 (the “Outside Date”); provided,
however, that either Abbott or GE may, in its sole discretion, by written notice
to the other elect to extend the Outside Date for one (1) ninety (90) day
extension period if the Closing has not occurred due to the failure of the
condition set forth in Section 10.1(b), in the case of Abbott, or the condition
set forth in Section 10.2(b), in the case of GE; provided further that, the
right to terminate this Agreement under this Section 11.1(b) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date; and

(c)        by either Abbott or GE by written notice to the other in the event
that any Governmental Order of any Governmental Authority in a Major
Jurisdiction or the European Union restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement in such jurisdiction
shall have become final and non-appealable.

                                11.2         Effect of Termination.  In the
event of termination of this Agreement as provided in Section 11.1, this
Agreement shall forthwith become void and there shall be no liability on the
part of either party hereto except (a) as set forth in Section 7.2 and Article
13 and (b) that nothing herein shall relieve either party from liability for any
willful breach of this Agreement occurring prior to such termination.

ARTICLE 12

INDEMNIFICATION AND SURVIVAL

                                12.1         Survival of Representations and
Warranties.  The representations and warranties contained in Section 5.1
(Performance Financial Statements), Section 5.2 (Sufficiency of Assets), Section
5.3 (Title), Section 5.4 (Environmental Matters) and Section 5.11 (Fraud and
Abuse Statutes) and the covenants and obligations of the parties hereto
contained in this Agreement shall survive the consummation of the transactions
contemplated by this Agreement as provided in this Article 12.  Except as
provided in the immediately preceding sentence, the representations and
warranties of the parties hereto contained in this Agreement shall terminate at
the Closing.

                                12.2         Indemnification by Abbott.

(a)        Abbott’s Indemnity.  From and after the Closing, Abbott shall
indemnify and hold harmless GE and its Affiliates, officers, directors, agents,
successors and

66


--------------------------------------------------------------------------------


assigns (the “GE Indemnified Parties”) from and against all losses, Liabilities,
costs and expenses (including reasonable attorneys’ fees) (collectively,
“Losses”) which GE or its Affiliates may actually suffer or incur to the extent
arising out of or related to:

(i)    the Excluded Liabilities;

(ii)   Taxes, Conveyance Taxes and any other amounts for which Abbott is liable
pursuant to Article 9; provided, however, that Abbott shall not be liable for
any Losses related to Taxes described in Section 9.1(a)(i) or (ii) (other than
such Taxes themselves) for which GE or its Affiliates are responsible for filing
the applicable Tax Return, except to the extent such Losses arise out of the
action or inaction of Abbott or any of its Affiliates;

(iii)  failure by Abbott or any of its Affiliates to perform any of their
covenants or agreements contained in this Agreement;

(iv)  any inaccuracies in or breaches by Abbott, specifically identified by GE
as Environmental Conditions pursuant to Section 7.14(a)(ii) within thirty (30)
days after the Environmental Review Commencement Date, of the representations
and warranties contained in Section 5.4 (considered for these purposes,
disregarding any qualification or exception contained in any such representation
or warranty relating to materiality or Material Adverse Effect) (unless GE shall
have exercised its option under clause (1) or (2) of Section 7.14(a)(ii));

(v)   any inaccuracies in or breaches by Abbott of the representations and
warranties contained in Section 5.11 (considered for these purposes,
disregarding any qualification or exception contained in any such representation
or warranty relating to materiality or Material Adverse Effect) (A) that are
specifically identified by GE in writing within thirty (30) days after the date
of this Agreement in a notice that identifies the specific practices or
condition that give rise to such inaccuracy or breach and provides an
undertaking by GE that it shall not continue such practice or condition after
Closing, (B) that are first discovered by, or made to known to, GE after the
date of this Agreement, (C) that Abbott is unable to remedy prior to the Closing
and (D) with respect to which the practices or conditions giving rise to such
inaccuracy or breach are not reasonably expected to be continued by GE after
Closing (if after the Closing, GE does continue such practices or conditions
giving rise to such inaccuracy or breach, Abbott shall not be required to
indemnify GE for such inaccuracy or breach or, if Abbott has previously
indemnified GE with respect thereto, GE shall be required to reimburse Abbott
for the amount of such indemnification payment); or

(vi)  any inaccuracies in or breaches by Abbott of the representations and
warranties contained in Sections 5.1, 5.2 or 5.3 (considered for these purposes
(other than with respect to Section 5.1), disregarding any qualification or
exception contained in any such representation or warranty relating to
materiality or Material Adverse Effect);

67


--------------------------------------------------------------------------------


and, in each such case, for which GE gives Abbott written notice of a claim for
reimbursement following Closing in accordance with Section 12.2(b) (a “GE
Claim”); provided that with respect to indemnification by Abbott for any GE
Claim (X) pursuant to Sections 12.2(a)(iv), (v) and (vi), Abbott shall not be
liable unless the aggregate amount of Losses for all GE Claims under Sections
12.2(a)(iv), (v) or (vi) exceeds $100,000,000 less the amount of any
reimbursement by GE for Response Costs pursuant to Section 7.14(a)(ii) and then
only to the extent of such excess and (Y) Abbott’s maximum liability for GE
Claims under Sections 12.2(a)(iv), (v) and (vi) shall not exceed $600,000,000 in
the aggregate, less the amount of any Response Costs incurred by Abbott pursuant
to Section 7.14(a)(ii) (it being understood that, with respect to a breach of
the warranty or inaccuracy of the representations contained in Section 5.1, the
term “in all material respects” shall be disregarded in determining the amount
of Losses incurred by any GE Indemnified Party in connection therewith or
arising therefrom).

(b)        Notice of Claims.  Any GE Indemnified Party seeking indemnification
under Section 12.2(a) shall provide a notice to Abbott in writing describing in
reasonable detail the facts giving rise to any claim for indemnification and the
amount sought to be reimbursed; provided that, such notice shall be given
promptly following the assertion of any Third-Party Claim, or the commencement
of any Action, in respect of which indemnity may be sought under Section 12.2(a)
and such GE Indemnified Party shall provide Abbott such information (if then
known) with respect thereto that Abbott may reasonably request; provided that
Abbott shall have no Liability with respect to any claim for indemnification
pursuant to Section 12.2(a) for which Abbott did not promptly receive written
notice from such GE Indemnified Party, to the extent Abbott shall have been
prejudiced thereby; and provided further, that Abbott shall have no Liability
with respect to any claim for indemnification pursuant to (x) clause (iv) of
Section 12.2(a) for which Abbott did not receive such specific written notice
from GE within thirty (30) days after the applicable Environmental Review
Commencement Date, (y) clause (v) of Section 12.2(a) for which Abbott did not
receive such specific written notice from GE within thirty (30) days after the
date of this Agreement or for which the Loss shall not have occurred within
eighteen (18) months after the Closing Date or (z) clause (vi) of Section
12.2(a) for which Abbott did not receive such specific written notice from GE
within twelve (12) months after the Closing Date.  No GE Indemnified Party shall
admit any Liability with respect to, or settle, compromise or discharge, any
such matter covered by this Section 12.2 without Abbott’s prior written consent
(which shall not be unreasonably withheld or delayed).  Subject to the
immediately preceding sentence, the GE Indemnified Party shall have the right,
with the consent of Abbott (which shall not be unreasonably withheld or
delayed), to settle all indemnifiable matters related to Third-Party Claims
which are susceptible to being settled, and to defend (without the consent of
Abbott) through counsel of its own choosing any Action which may be brought by a
third Person in connection therewith; provided, however, that Abbott shall have
the right to have its counsel participate fully in such defense at its own
expense.  GE and Abbott shall keep each other reasonably informed of all
settlement negotiations with third Persons regarding the provisions hereof and
of the progress of any litigation with third Persons regarding the provisions
hereof.  GE and Abbott shall permit each other reasonable access to books and
records and otherwise cooperate with all reasonable requests of each other in
connection with any indemnifiable matter resulting from a claim by a third
Person.

68


--------------------------------------------------------------------------------


                                12.3         Indemnification by GE.

(a)        GE’s Indemnity.  From and after the Closing, GE shall indemnify and
hold harmless Abbott and its Affiliates, officers, directors, agents, successors
and assigns and, solely with respect to Losses arising out of or related to the
Consent Decree, any Abbott Consent Decree Defendants that are not otherwise
identified in this clause (a) above (all such parties are collectively referred
to as the “Abbott Indemnified Parties”) from and against and in respect of all
Losses which Abbott and its Affiliates may actually suffer or incur to the
extent arising out of or related to:

(i)    the Assumed Liabilities (except to the extent GE is entitled to
indemnification with respect thereto pursuant to Section 12.2(a)(iv), (v) or
(vi));

(ii)   failure by GE or any of its Affiliates to perform any of their covenants
or agreements contained in this Agreement;

(iii)  any Liabilities arising from the operation of the Business on or after
the Closing (other than the Excluded Liabilities), and, in each such case, for
which Abbott gives GE written notice of a claim for reimbursement following
Closing in accordance with Section 12.3(b); or

(iv)  Taxes, Conveyance Taxes and any other amounts for which GE is liable
pursuant to Article 9; provided, however, that GE shall not be liable for any
Losses related to Taxes described in Section 9.1(b) (other than such Excluded
Taxes themselves) except to the extent such Losses arise out of the action or
inaction of GE or any of its Affiliates.

(b)        Notice of Claims.  Any Abbott Indemnified Party seeking
indemnification under Section 12.3(a) shall promptly upon becoming aware of any
such matters provide a notice to GE in writing describing in reasonable detail
the facts giving rise to any claim for indemnification; provided that GE shall
have no Liability with respect to any claim for indemnification pursuant to
Section 12.3(a) for which GE did not promptly receive written notice from such
Abbott Indemnified Party to the extent GE shall have been prejudiced thereby. 
No Abbott Indemnified Party shall admit any Liability with respect to, or
settle, compromise or discharge any such matter covered by this Section 12.3
without GE’s prior written consent (which shall not be unreasonably withheld or
delayed).  Subject to the immediately preceding sentence, the Abbott Indemnified
Party shall have the right, with the consent of GE (which shall not be
unreasonably withheld or delayed), to settle all indemnifiable matters related
to Third-Party Claims which are susceptible to being settled, and to defend
(without the consent of GE) through counsel of its own choosing, any Action
which may be brought by a third Person in connection therewith; provided,
however, that GE shall have the right to have its counsel participate fully in
such defense at its own expense.  GE and Abbott shall keep each other reasonably
informed of all settlement negotiations with third Persons regarding the
provisions hereof and of the progress of any litigation with third Persons
regarding the provisions hereof.  GE and Abbott shall permit each other
reasonable access to books and records and otherwise cooperate with all
reasonable requests of each other in connection with any indemnifiable matter
resulting from a claim by a third Person.

69


--------------------------------------------------------------------------------


                                12.4         Exclusive Remedy.  Except as
otherwise set forth in Section 13.11 or as otherwise set forth in any Ancillary
Agreement, from and after the Closing, the rights and remedies set forth in this
Article 12 shall constitute the sole and exclusive rights and remedies of GE and
Abbott with respect to this Agreement, the events giving rise to this Agreement
and the transactions contemplated hereby.  Without limiting the generality of
the foregoing, neither party shall have any rights to set-off indemnifiable
Losses pursuant to this Article 12 against other obligations owed to the other
party.

                                12.5         Calculation of Damages.

(a)        Notwithstanding anything to the contrary contained in this Agreement,
neither party shall have Liability under or in connection with any claim for
indemnification pursuant to this Article 12 for any claim (i) for punitive,
incidental, consequential, lost profits, special or indirect damages or (ii)
with respect to claims made by a GE Indemnified Party, to the extent such claim
is reserved as a dollar amount on the Closing Date Balance Sheet.

(b)        Notwithstanding anything contained herein to the contrary, the amount
of any Losses incurred or suffered by a GE Indemnified Party or an Abbott
Indemnified Party entitled to indemnification hereunder pursuant to Section
12.2(a) or Section 12.3(a), as applicable, shall be calculated after giving
effect to: (i) any insurance proceeds received by such Person (or any of its
Affiliates) with respect to such Losses; (ii) any Tax benefit or detriment
actually realized by such Person (or any of its Affiliates) arising from the
facts or circumstances giving rise to such Losses or from receipt of the
indemnity payment; and (iii) any recoveries obtained by such Person (or any of
its Affiliates) from any other third Person.  Each such Person shall exercise
its commercially reasonable efforts to obtain such proceeds, benefits and
recoveries.  If any such proceeds, benefits or recoveries are received by such
Person (or any of its Affiliates) with respect to any Losses after such Person
(or any Affiliate) has received the benefit of any indemnification hereunder
with respect thereto, such Person (or such Affiliate) shall pay to the party
providing such indemnification the amount of such proceeds, benefits or
recoveries, less such Person’s expenses (up to the amount of the indemnification
payment).

(c)        Abbott shall not be liable under Section 12.2 for any Losses (nor
shall any such Losses reduce the $100,000,000 deductible provided in clause (x)
of the last paragraph of Section 12.2(a)) relating to any matter to the extent
that any GE Indemnified Party was reimbursed for such Losses pursuant to the
purchase price adjustment set forth in Section 3.3 or would have been reimbursed
for such Losses pursuant to such adjustment if the Minimum Net Worth Amount used
in calculating such adjustment was $2,078,228,000.

                                12.6         Tax Treatment of Indemnity
Payments.  For all Tax purposes, the parties agree to treat all payments made
under any indemnity provisions contained in this Agreement as adjustments to the
Purchase Price, except to the extent applicable Law requires otherwise.

70


--------------------------------------------------------------------------------


ARTICLE 13

MISCELLANEOUS

                                13.1         Assignment.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided, however, that no assignment shall
be made by either party without the prior written consent of the other party. 
Notwithstanding the foregoing, either party may assign its rights and
obligations under this Agreement without such consent to an Affiliate or in
connection with a sale, merger or other transaction involving a transfer of
substantially all of its assets; provided that, such assigning party shall
remain primarily liable for its obligations hereunder.

                                13.2         Public Announcements.  Neither
party shall issue nor make any public announcement, press release or other
public disclosure regarding this Agreement or its subject matter without the
other party’s prior written consent, except for any such disclosure that is, in
the opinion of the disclosing party’s counsel, required by applicable Law or the
rules of a stock exchange on which the securities of the disclosing party are
listed.  In the event a party is, in the opinion of its counsel, required to
make a public disclosure by applicable Law or the rules of a stock exchange on
which its securities are listed, such party shall, to the extent practicable,
submit the proposed disclosure in writing to the other party prior to the date
of disclosure and provide the other party a reasonable opportunity to comment
thereon.

                                13.3         Expenses.  Whether or not the
transactions contemplated hereby are consummated, and except as otherwise
specified herein, each party shall bear its own expenses with respect to the
transactions contemplated by this Agreement.

                                13.4         Severability.  Each of the
provisions contained in this Agreement shall be severable, and the
unenforceability of one shall not affect the enforceability of any others or of
the remainder of this Agreement.

                                13.5         No Third Party Beneficiaries. 
Except in respect of a GE Indemnified Party or Abbott Indemnified Party who is
not a party hereto, this Agreement is for the sole benefit of the parties hereto
and their permitted assigns and nothing herein, express or implied, shall give
or be construed to give to any Person, other than the parties hereto and such
permitted assigns, any legal or equitable rights hereunder.

                                13.6         Waiver.  The failure of any party
to enforce any condition or part of this Agreement at any time shall not be
construed as a waiver of that condition or part, nor shall it forfeit any rights
to future enforcement thereof.  Any waiver hereunder shall be effective only if
delivered to the other party hereto in writing by the party making such waiver.

                                13.7         Governing Law.  This Agreement
shall be construed and enforced in accordance with and governed by the Laws of
the State of Delaware without regard to the conflicts of Laws provisions
thereof.

                                13.8         Alternative Dispute Resolution. 
The parties recognize that from time to time a dispute may arise (a) relating to
negotiation and finalization of the Ancillary Agreements (b) with respect to
determinations of (i) whether a particular asset is a Purchased Asset or an

71


--------------------------------------------------------------------------------


Excluded Asset, a particular Liability is an Assumed Liability or an Excluded
Liability or any Mixed-Use Intellectual Property constitutes GE Mixed-Use
Intellectual Property or Abbott Mixed-Use Intellectual Property, (ii)
indemnification payments pursuant to this Agreement or (c) with respect to
interpretations of provisions of this Agreement or the Ancillary Agreements. 
The parties agree that any such dispute shall be exclusively resolved by the ADR
provisions set forth on Schedule 13.8, the result of which shall be binding upon
the parties.  The place for such ADR shall be Chicago, Illinois or at such other
place as may be agreed upon by GE and Abbott.

                                13.9         Jurisdiction.  The parties hereto
agree that any Action seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby (other than those matters to be exclusively resolved
pursuant to the ADR provisions referred to in Section 13.8) shall be brought in
the United States District Court located in Wilmington, Delaware so long as such
court shall have subject matter jurisdiction over such Action, or alternatively
in the Delaware State Court located in Wilmington, Delaware if the aforesaid
United States District Court does not have subject matter jurisdiction, and that
any cause of action arising out of this Agreement shall be deemed to have arisen
from a transaction of business in the State of Delaware, and each of the parties
hereby irrevocably consents to the jurisdiction of such court (and of the
appropriate appellate courts therefrom) in any such Action and irrevocably
waives, to the fullest extent permitted by Law, any objection that it may now or
hereafter have to the laying of the venue of any such Action in any such court
or that any such Action which is brought in such court has been brought in an
inconvenient forum.  Process in any such Action may be served on any party
anywhere in the world, whether within or without the jurisdiction of such
court.  Without limiting the foregoing, each party agrees that service of
process on such party as provided in Section 13.15 shall be deemed effective
service of process on such party.

                                13.10       Waiver of Jury Trial.  EACH OF THE
PARTIES HERETO WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH OF THE PARTIES HERETO HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.10.

                                13.11       Specific Performance.  The parties
acknowledge that, in view of the uniqueness of the Business, the Purchased
Assets and the transactions contemplated by this Agreement, each party would not
have an adequate remedy at Law for money damages in the event that this
Agreement has not been performed in accordance with its terms, and therefore
agrees that the other party shall be entitled to specific enforcement of the
terms hereof in addition to any other remedy to which it may be entitled (in
accordance with Section 13.9), at Law or in equity and Section 13.8 shall not
apply to any such specific enforcement.

72


--------------------------------------------------------------------------------


                                13.12       Headings.  The headings of the
sections and subsections of this Agreement are inserted for convenience only and
shall not be deemed to constitute a part hereof.

                                13.13       Counterparts.  The parties may
execute this Agreement in one or more counterparts, and each fully executed
counterpart shall be deemed an original.

                                13.14       Further Documents.  Each of GE and
Abbott shall, and shall cause its respective Affiliates to, at the request of
the other party, execute and deliver to such other party all such further
instruments, assignments, assurances and other documents as such other party may
reasonably request in connection with the carrying out of this Agreement and the
transactions contemplated hereby.

                                13.15       Notices.  All communications,
notices and Consents provided for herein shall be in writing and be given in
person or by means of telex, facsimile or other means of wire transmission (with
request for assurance of receipt in a manner typical with respect to
communications of that type), by overnight courier or by mail, and shall become
effective: (a) on delivery if given in person; (b) on the date of transmission
if sent by telex, facsimile or other means of wire transmission; (c) one (1)
Business Day after delivery to the overnight service; or (d) four (4) Business
Days after being mailed, with proper postage and documentation, for first-class
registered or certified mail, prepaid.

Notices shall be addressed as follows:

If to GE, to:

General Electric Company

Mail Drop W436

3000 North Grandview Boulevard

Waukesha, WI 53188

Attn: Healthcare Business Development General Counsel

Facsimile Number: (262) 544-3930

and

General Electric Company

Pollards Wood Nightingales Lane

UK 360

Chalfont St. Giles

HP 8 4SP

United Kingdom

Attn:  GE Healthcare General Counsel

Facsimile Number: +44 (0) 1494 498465

with copies to:

73


--------------------------------------------------------------------------------


Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attn: David J. Zampa, Esq.

Facsimile Number: (312) 853-7036

If to Abbott, to:

Abbott Laboratories

Dept. 0392, Bldg. AP6D

100 Abbott Park Road

Abbott Park, Illinois 60064-3500

Attention: Chief Operating Officer

Facsimile Number: (847) 035-8207

and

Abbott Laboratories

Dept. 0364, Bldg. AP6D

100 Abbott Park Road

Abbott Park, Illinois  60064-6020

Attention: General Counsel

Facsimile Number: (847)  938-6277

with copies to:

Skadden, Arps, Slate, Meagher & Flom LLP

333 West Wacker Drive

Chicago, Illinois 60606

Attn: Charles W. Mulaney, Jr.

Brian W. Duwe

Facsimile Number: (312) 407-0411

provided, however, that if any party shall have designated a different address
by notice to the others, then to the last address so designated.

                                13.16       Exchange Rates.  If applicable Law
requires that any payment pursuant to this Agreement be made in local currency,
the parties shall use the applicable exchange rate published in The Wall Street
Journal three (3) Business Days prior to the Closing or such date as mutually
agreed in writing by the parties, except in the case of a Deferred Local Closing
in which case the parties shall use the applicable exchange rate published in
the Wall Street Journal three (3) Business Days prior to the date of the
Deferred Local Closing or such other date as mutually agreed in writing by the
parties.  In addition, if applicable Law requires that the Conveyance and
Assumption Instruments for a particular jurisdiction must state the portion of
Purchase Price allocated to such jurisdiction in local currency, then the
parties shall use for such purposes the exchange rate between $ and the
applicable local currency as reported on the Bloomberg screen at 7:00 a.m. EDT
on the Closing Date.

74


--------------------------------------------------------------------------------


                                13.17       Construction.  The language in all
parts of this Agreement shall be construed, in all cases, according to its fair
meaning.  The parties acknowledge that each party and its counsel have reviewed
and revised this Agreement and that any rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.  Words in the singular shall
be deemed to include the plural and vice versa and words of one gender shall be
deemed to include the other gender as the context requires.  The terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules and Exhibits hereto) and not to any particular provision of this
Agreement.  Article, Section, Exhibit and Schedule references are to the
Articles, Sections, Exhibits and Schedules to this Agreement unless otherwise
specified.  Unless otherwise stated, all references to any agreement shall be
deemed to include the exhibits, schedules and annexes to such agreement.  The
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation,” unless the context otherwise requires or
unless otherwise specified.  The word “or” shall not be exclusive.  Unless
otherwise specified in a particular case, the word “days” refers to calendar
days.  References herein to this Agreement or any Ancillary Agreement shall be
deemed to refer to this Agreement or such Ancillary Agreement as of the date of
such agreement and as it may be amended thereafter, unless otherwise specified.

                                13.18       Performance of Obligations by
Affiliates.  Any obligation of Abbott under or pursuant to this Agreement may be
satisfied, met or fulfilled, in whole or in part, at Abbott’s sole and exclusive
option, either by Abbott directly or by any Affiliate of Abbott that Abbott
causes to satisfy, meet or fulfill such obligation in whole or in part.  Any
obligation of GE under or pursuant to this Agreement may be satisfied, met or
fulfilled, in whole or in part, at GE’s sole and exclusive option, either by GE
directly or by any Affiliate that GE causes to satisfy, meet or fulfill such
obligation, in whole or in part.  With respect to any particular action, the use
of the words “Abbott shall” also means “Abbott shall cause” the particular
action to be performed, and the use of the words “GE shall” also means “GE shall
cause” the particular action to be performed.  Each of Abbott and GE guarantees
the performance of all actions, agreements and obligations to be performed by
any of their respective Affiliates under the terms and conditions of this
Agreement.

                                13.19       Entire Agreement.  This Agreement
may not be amended, supplemented or otherwise modified except by an instrument
in writing signed by each of the parties hereto.  This Agreement and the
Confidentiality Agreement contain the entire agreement of the parties hereto
with respect to the transactions covered hereby, superseding all negotiations,
prior discussions and preliminary agreements made prior to the date hereof.

* * * * * * * * * * *

75


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

ABBOTT LABORATORIES

 

GENERAL ELECTRIC COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Miles D. White

 

 

By:

 

/s/ Joseph M. Hogan

Name:

 

Miles D. White

 

Name:

 

Joseph M. Hogan

Title:

 

Chairman of the Board and

Chief Executive Officer

 

Title:

 

President and Chief Executive Officer, GE Healthcare

 

 

76


--------------------------------------------------------------------------------